Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 1 of 153 PAGEID #:
                                     8346




   IN THE UNITED STATES DISTRICT COURT
   FOR THE SOUTHERN DISTRICT OF OHIO

   OHIO A. PHILIP RANDOLPH INSTITUTE,
   et al.
          Plaintiffs,                         No. 1:18-cv-357

   v.                                         Judge Timothy S. Black
                                              Judge Karen Nelson Moore
   LARRY HOUSEHOLDER Speaker of the           Judge Michael H. Watson
   Ohio House of Representatives, et al.
                                              Magistrate Judge Karen L. Litkovitz
         Defendants.




             PLAINTIFFS’ RESPONSE TO PROPOSED UNDISPUTED FACTS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 2 of 153 PAGEID #:
                                     8347



          Plaintiffs Ohio A. Philip Randolph Institute, League of Women Voters of Ohio, the Ohio

   State University College Democrats, Northeast Ohio Young Black Democrats, Hamilton County

   Young Democrats, Linda Goldenhar, Douglas Burks, Sarah Inskeep, Cynthia Libster, Kathryn

   Deitsch, Luann Boothe, Mark John Griffiths, Lawrence Nadler, Chitra Walker, Tristan Rader,

   Ria Megnin, Andrew Harris, Aaron Dagres, Elizabeth Myer, Beth Hutton, Teresa Thobaben, and

   Constance Rubin (“Plaintiffs”) submit this response to Defendants’ and Interveners’ statement of

   material facts regarding their motion for summary judgment (ECF No. 136-1). The numbering

   of the paragraphs in Section I below correspond to those in Defendants’ and Interveners’

   Proposed Statement of Undisputed Material Facts.

   I.     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ STATEMENT OF FACTS

          A.      The 2012 Plan

           1.      The Ohio General Assembly enacted HB 369, Ohio’s current congressional
   redistricting plan, on December 14, 2011. (Second Amended Complaint (“SAC”) ¶ 84; Answer ¶
   84). Governor John Kasich signed HB 369 into law the following day, December 15, 2011. (Id.).

          Response: Undisputed.

           2.      The Plan was adopted by a bipartisan vote of both the Ohio House of
   Representatives and the Ohio Senate. (Exhibit 2, Deposition of William Cooper (“Cooper Dep.”)
   Dep. 19:9-17; Exhibit 3, Deposition of Matthew Szollosi at 65:12-66:5; Exhibit 4, Deposition of
   Keith Faber at 25:17-26:14). A majority of Democrats in both houses of the Ohio General
   Assembly voted for H.B. 369. (Exhibit 5, Deposition of M.V. Hood, III at 7:23-8:1; Exhibit 6,
   Hood Exhibit 1, p.3); see also (Ohio General Assembly Archives webpage at
   http://archives.legislature.state.oh.us/votes.cfm?ID=129_HB_369).

          Response: Disputed as incomplete. Ohio’s original redistricting plan, HB 319, was

   adopted without support from the majority of Democrats in the Ohio General Assembly. Second

   Amended Complaint ¶¶ 66-69; Defs.’ Answer ¶¶ 66-69. Without passage of H.B, 369, HB 319

   would have been the operative districting map. There is minimal difference in the partisan

   projections between HB 319 and HB 369. Ex. A (Ex. 1 to Cooper Dep. (“Cooper Decl.”)) ¶¶ 52-

   57 & Fig. 9.

                                                  2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 3 of 153 PAGEID #:
                                     8348



          3.     Ohio’s current congressional plan was first used in the 2012 election cycle, (SAC
   ¶ 86; Answer ¶ 86), and is hereinafter referred to as the “2012 Plan.”

          Response: Undisputed.

          4.      The 2012 Plan contains 16 districts. (SAC ¶ 86; Answer ¶ 86).

          Response: Undisputed.

          B.      Plaintiffs’ Proposed Remedial Plan

            5.     Plaintiffs hired an expert, William Cooper, to draft a “remedial plan” to “undo the
   partisan gerrymander.” (Cooper Dep. at 11:10-15; Exhibit 38, Cooper Exhibit 1). Cooper’s goal
   in creating the plan was to give “Democratic voters” who he defined as “people who cast ballots
   for Democrats” (but “not necessarily” in every election) a “better opportunity to elect their
   candidates of choice [than] under the 2012 Plan.” (Cooper Dep. at 25:5-16). Cooper conceded,
   however, that he could not quantify how much better of an opportunity Democrats would have to
   elect their candidates of choice under his Proposed Remedial Plan as compared to the 2012 Plan.
   (Id. at 90:11-21).

          Response: Undisputed as to the first sentence. Disputed as incomplete and misleading as

   to the remainder. Mr. Cooper testified that he used actual election results as opposed to party

   affiliation in registration to identify “Democratic voters.” Ex. B (Deposition of William Cooper

   (“Cooper Dep.”)) at 25:5-13. He testified that he went about doing this by “creat[ing] at least

   one additional district that would be Democratic-leaning and a couple more competitive

   districts.” Id. at 27:16-25. Mr. Cooper testified that he could not identify “how much better of

   an opportunity” because he would have to compile data to present a trend and give “historical

   analysis.” Id. at 89:3-90:21. He further testified that looking at the historical election results “if

   you look at these percentages, you would say it is probably more likely that a Democrat would –

   the Democrats would have a better opportunity – in the Proposed Remedial Plan than in the 2012

   Plan.” Id. at 90:13-18. Mr. Cooper testified that he was presenting the historical data, the

   interpretation of which would be for others. Id. at 72:5-8; 87:16-88:23. He testified that political

   scientists would be the right experts to opine on the efficacy of the Proposed Remedial Plan. Id.

   at 90:23-24. Plaintiffs’ expert Christopher Warshaw assessed the Proposed Remedial Plan and

                                                     3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 4 of 153 PAGEID #:
                                     8349



   found “virtually no bias in the remedial plan.” Ex. C (Warshaw Dep. Ex. 1 (“Warshaw Report”))

   at 32-33; Ex. D (Warshaw Dep. Ex. 6 (“Warshaw Rebuttal”)) at 12-13; Ex. E (December 28,

   2018 Warshaw 2018 Supplemental Report (“Warshaw Supplemental”)) at 14-15.

           6.     In drawing his plan, did not meet with any of the Individual Plaintiffs. (Id. at
   37:12- 16). Also in drawing his plain, he Cooper used data from congressional elections that took
   place in 2012, 2014, 2016 that was not available to the Ohio General Assembly when it enacted
   the 2012 Plan. (Id. at 26:1-6; Cooper Ex. 1). But when Cooper evaluated the 2012 Plan under the
   2008 congressional election results, which were available to the Ohio General Assembly, his
   analysis found that Democrats would have had a majority of the vote share in seven districts
   while Republicans would have had a majority of the vote share in nine districts. (Id. at 108:5-14).

          Response: Undisputed and immaterial as to the first sentence. Disputed as incomplete

   and misleading as to the remainder. Mr. Cooper also used 2008 and 2010 election results data.

   Cooper Dep. at 21:23-22:16. Mr. Cooper presented the historical election results data for both

   HB 319 and HB 369, id. at 107:3-14; to the extent that Defendants mean something further by

   “Mr. Cooper evaluated the 2012 Plan,” it is disputed. Using the 2008 congressional election

   results, in which Democratic candidates took 52% of the statewide two-party vote, a Democrat

   was elected in 7 of 16 Districts. Using the 2010 data, Democrats had a majority in four districts,

   and Republicans had a majority in 12. Id. at 108:5-24.

           7.      Cooper testified that he relied primarily upon “traditional redistricting principles”
   to draw his plan but ended up with only one more Democratic-leaning district than was
   contained in the 2012 Plan. (Id. at 29:9-16; 30:23-31:3). When evaluated using congressional
   election results from the 2012, 2014, and 2016 election cycles, Cooper testified that his proposed
   remedial plan “would create at least one additional district that would be Democratic-leaning and
   a couple more competitive districts.” (Id. at 27:16-25). Cooper defines a “competitive district” as
   one where the vote share for both Democrats and Republicans in “head-to-head contests” is
   between 47.5 and 52.5 percent. (Id. at 70:25-71:24).

          Response: Disputed as to the first sentence. Undisputed as to Mr. Cooper’s testimony in

   the second sentence. Disputed as incomplete as to the third sentence. Mr. Cooper testified that

   in 2012 there were six Democratic districts and two additional closely competitive districts under

   the Proposed Remedial Plan. Cooper Dep. at 89:3-8; 28:7-11. Mr. Cooper testified that he


                                                    4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 5 of 153 PAGEID #:
                                     8350



   considered the 47.5 to 52.5 percent vote share to be “competitive” as his “own rule of thumb,

   because it’s close to 50. So one could come to the conclusion that that’s a potentially

   competitive district.” Id. at 73:14-18.

           8.      Cooper admitted that when trying to give Democratic voters a “better
   opportunity” to elect their candidates of choice, “in some instances Democratic voters could be
   shifted into a Republican district and vice versa for sure” but that he was “looking at it from a
   statewide perspective, not at the micro level.” (Id. at 30:7-18). Cooper also admitted that in
   making some districts more competitive in his Proposed Remedial Plan, he made other districts
   less competitive than they were under the 2012 Plan. (Id. at 94:18-95:4) (“[O]ne would expect
   some districts to become less competitive if others became more competitive.”).

          Response: Undisputed as to Mr. Cooper’s testimony.

           9.      Cooper admitted that only two Plaintiffs (Griffiths and Hutton) would be moved
   from a district in the 2012 Plan where the Democratic vote share is under 50 percent to a district
   in his Proposed Remedial Plan where the Democratic vote share is above 50 percent in any of the
   three congressional election cycles referenced in his report. (Id. at 213:20-214:9). Two other
   Plaintiffs (Walker and Rader) would be moved from the Ninth District in the 2012 Plan where
   Democrats received a majority of the vote share under each election cycle to the Ninth District in
   Cooper’s Proposed Remedial Plan where Republicans received a majority of the vote share in
   two of the three election cycles references in his report. (Id. at 208:3-20).

          Response: Disputed as incomplete and misleading. Mr. Cooper testified only to the

   content of a demonstrative exhibit put together by Intervenors’ counsel. Cooper Dep. at 199:2-

   214:14. Mr. Cooper also testified that a number of the Plaintiffs’ new districts were much more

   competitive than their district under the challenged congressional map. Id. at 201:6-7, 15. Mr.

   Cooper also testified to the fact that many of the Plaintiffs’ remedial districts were more rational

   and voter-friendly than under the challenged congressional map. Id. at 206:10-18; 207:5-6;

   201:16-211:16. Moreover, an additional remedial district (District 16 in 2014) had a majority of

   the Democratic vote share when the uncontested elections results were imputed. Warshaw

   Rebuttal at 13. Using the 2018 election results, Democrats had a majority of the two-party vote

   share in Remedial Districts 1, 3, 5, 9, 11, 12, 13, and 16. Ex. F (December 28, 2018 Cooper

   Declaration (“Cooper Third Suppl. Decl.”)) at 3. Mr. Cooper also testified that it was possible to


                                                    5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 6 of 153 PAGEID #:
                                     8351



   draw one map that improves the chances for all of the Plaintiffs in cracked districts to elect their

   candidate of choice. Cooper Dep. at 224:23-225:4.

            10.     Using the results from the 2012 congressional elections, Cooper opined that under
   his Proposed Remedial Plan, Democrats would have won a majority of the vote share in six
   districts while Republicans would have won a majority of the vote share in ten districts. (Id. at
   89:3-15; Cooper Exhibit 1, Figure 8). However, Cooper stated that this analysis does not mean
   that Democrats would have actually won six seats if his Proposed Remedial Plan had been in
   effect in 2012 because he “can't go back in time and resurrect new candidates in different
   districts or that sort of thing.” (Id. at 89:19-21.) Cooper conceded that it was possible that his
   map might also have elected four Democrats and twelve Republicans just as the 2012 Plan did
   during the 2012 election cycle. (Id. at 89:12-90:3).

          Response: Undisputed as to the first sentence. Disputed as incomplete and misleading as

   to the remainder. With respect to the 2012 election cycle, Mr. Cooper testified “it would be

   unusual but certainly possible under certain circumstances,” Cooper Dep. at 89:22-90:3, but that

   “if you just look at these percentages, you would say it’s probably more likely that a Democrat

   would – the Democrats would have a better opportunity – in the Proposed Remedial Plan than in

   the 2012 Plan.” Id. at 90:13-18. Mr. Cooper testified that he was presenting the historical data,

   the interpretation of which would be for others. Id. at 72:5-8; 87:16-88:23.

          11.    Using the results from the 2014 congressional elections, Cooper opined that under
   his Proposed Remedial Plan, Democrats would have a majority of the vote share in four districts
   while Republicans would have won a majority of the vote share in twelve districts. (Id. at 91:4-
   91:12; Cooper Exhibit 1, Figure 8). This hypothetical result mirrors the actual partisan
   breakdown of Ohio’s congressional delegation following the 2014 election cycle under the 2012
   Plan.

          Response: Disputed as incomplete and misleading. Mr. Cooper further testified that this

   was “not exactly” the same outcome as the challenged plan because in Remedial Districts 1 and

   16 it was a competitive race, unlike under the challenged plan. Cooper Dep. at 91:13-23.

   Moreover, an additional remedial district (District 16 in 2014) had a majority of the Democratic

   vote share when the uncontested elections results were imputed. Warshaw Rebuttal at 13.

          12.  Using the results referenced from the 2016 congressional elections, under his
   Proposed Remedial Plan, Cooper opined that Democrats would have a majority of the vote share

                                                     6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 7 of 153 PAGEID #:
                                     8352



   in five districts while Republicans would have won a majority of the vote share in eleven
   districts. (Id. at 93:5-7; 93:15-24; Cooper Exhibit 1, Figure 8).

           Response: Disputed as incomplete and misleading. Mr. Cooper further testified that

   under the Proposed Remedial Plan there was also “a much more competitive Hamilton County

   district, congressional District 1” and a competitive District 9, which “was leaning Democratic

   and potentially could have elected in a competitive contest a Democrat.” Cooper Dep. at 93:8-

   94:8.

           13.    On November 30, 2018, Cooper submitted an “errata” to his report and a
   “corrected” Proposed Remedial Plan to fix an error that would have paired former Speaker of the
   House John Boehner (and his successor Congressman Warren Davidson) with Congressman Jim
   Jordan, a scenario Cooper admitted would have been unlikely under any plan adopted by the
   Ohio General Assembly. (Id. at 131:19-133:16; Exhibit 8, Cooper Exhibit 6). None of the
   changes Cooper made to fix this double-bunking would have changed the hypothetically likely
   political outcomes in any of the districts in his Proposed Remedial Plan. (Id. at 135:8-136:16;
   137:13- 140:24).

           Response: Disputed as incomplete and misleading. Representative Boehner was not in

   office at the time of the drawing of the Proposed Remedial Plan, so he was not an incumbent that

   would have been paired. Cooper Dep. at 132:15-133:14. Mr. Cooper did not opine on what the

   General Assembly would have done, but testified, “in this case it would have been unlikely -- it

   would be unlikely for the court in the future in a potential remedial plan to pair -- to pair

   Representative [Davidson] in 8 with Representative Jordan in 4 and leaving 4 open. I mean, that

   would make no sense.” Id. at 133:7-16.

           14.     In addition to his “corrected” Proposed Remedial Plan, Cooper drew two
   additional “hypothetical” redistricting plans in which he purported to take into account the
   residences of the 2011 incumbents in Ohio’s congressional delegation but, in doing so, he did not
   attempt to pair the same incumbents as were paired by the Ohio General Assembly under the
   2012 Plan. (Id. at 165:10-18). When asked why he didn’t try to draw a plan pairing the same
   incumbents, Cooper responded: “Because I might have ended up with the 2012 Plan.” (Id. at
   165:19-166:4). Based upon the information contained in his report, the political outcomes
   among Cooper’s Proposed Remedial Plan and his “hypothetical” plans are the same: there were
   no differences between either of the “hypothetical” plans Cooper drew and either of his Proposed
   Remedial Plans with respect to which political party had a majority of the vote share under the


                                                     7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 8 of 153 PAGEID #:
                                     8353



   2012, 2014, or 2016 election cycles using the congressional election results Cooper included in
   his report. (Id. at 163:1- 164:7).

          Response: Disputed as incomplete and misleading. In response to why he did not pair

   the same 2011 incumbents as in the challenged plan, Mr. Cooper testified that he did not pair the

   same incumbents as the 2012 Plan because “to pair Kaptur and Kucinich, as is done in the 2012

   Plan, you have to draw the ‘Snake on the Lake.’ You have to combine Toledo with Cleveland in

   that elongated district. So you're breaking traditional redistricting principles, I think, in terms of

   compactness and communities of interest. That's what I think. So it’s a mistake to try to pair two

   Democratic incumbents who live that far apart when it would have been very easy to draw a

   plan, as I’ve drawn.” Cooper Dep. at 152:12-25. Mr. Cooper’s hypothetical maps were drawn

   “in response” to Dr. Hood’s report, id. at 155:17-18; 166:10-23, which discussed pairing as

   follows: “one paired district featured two Republicans, one two Democrats, and the last a

   Democrat and a Republican,” Ex. G (November 12, 2018 Report of M.V. Hood (“Hood

   Report”)) at 4. And so Mr. Cooper “operated under the guidelines that the state legislature

   imposed that there would be two Democrats paired, two Republicans, and then a Democrat and

   Republican paired.” Cooper Dep. at 162:5-8. He further testified, “The point was to do what the

   2012 Plan does, and that was to pair two Democrats and pair two Republicans and have one

   Democrat/Republican challenge.” Id. at 165:23-166:2. Mr. Cooper also testified that he

   prioritized traditional redistricting criteria in creating the hypothetical plans and that he “never”

   would have paired Representative Kaptur and Kucinich based on traditional redistricting criteria.

   Id. at 224:6-18.

           15.    Cooper ignored political factors considered by the General Assembly and all
   public input provided as to the makeup of the congressional districts when drawing Plaintiffs’
   proposed remedial plan. Cooper did not review or take into account any comments submitted by
   the public before the 2012 Plan was enacted as to how they wanted Ohio’s congressional districts
   to be drawn. (Id. at 51:20-52:2; 52:9-19). Cooper also did not take into account any requests or


                                                      8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 9 of 153 PAGEID #:
                                     8354



   preferences of members of the Ohio General Assembly or of members of Ohio’s congressional
   delegation in drawing his districts. (Id. at 52:20-25).

           Response: Disputed as incomplete and misleading. There are no facts in the record as to

   the particular requests of members of Congress or members of the public. Mr. Cooper testified

   that he did not know if any elected officials actually requested anything with respect to the map.

   Cooper Dep. at 223:15-20.

           16.     As with the testimony from the Plaintiffs and their other experts, Cooper offered
   criticisms of the 2012 Plan but could not articulate any measurable standards by which a
   redistricting plan should be judged. For example, Cooper criticized the 2012 Plan for splitting
   too many counties and political subdivisions but could not provide a maximum number of
   acceptable county or political subdivision splits for a congressional plan in Ohio. (Id. at 17:25-
   18:4; 18:17- 19:4). He also could not provide specific parameters or measures for determining
   whether districts are compact. (Id. at 40:17-41:6). Rather, Cooper believed his proposed plans
   would comply “with relevant provisions of the Ohio constitution, U.S. Constitution and federal
   law” only because “the lawyers have signed off on this.” Cooper admitted, “[B]ut I'm not in a
   position to interpret federal law.” (Id. at 39:6-12.)

           Response: Disputed as incomplete and misleading. Mr. Cooper repeatedly testified to

   traditional redistricting criteria, Cooper Dep. at 15:18-22; 44:11-49:8; 60:4-61:4, which have

   regularly been recognized by the courts as quantifiable and measurable standards, see e.g.,

   14:14-15:22; 30:23-31:8; 44:11-49:8;. Equipopulation is a constitutional requirement that Mr.

   Cooper followed in creating his maps, Cooper Dep. at 44:19-46:21, as is contiguity, id. at 46:22-

   47:19. Mr. Cooper stated that while he could not identify the minimum possible number of

   county or political subdivision splits in an Ohio congressional map, it would at most be 14

   counties and 27 political subdivisions. Id. at 17:25-18:16. He also testified that while the courts

   have not identified a bright-line rule with respect to compactness, courts do use those metrics, at

   least one of the court cases considered a .20 Roeck score as indicating non-compactness, and that

   any Polsby-Popper score under .1 is a “sign that you got problems.” Id. at 40:17-41:14; 47:20-

   48:9. Each of the compactness metrics are on a scale of 0 to 1, Cooper Report at ¶ 37 & nn. 10-

   11, so plainly as the score is closer to zero, districts are less compact.

                                                      9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 10 of 153 PAGEID #:
                                      8355



          C.      Congressional Districts and Individual Plaintiffs

          First District – Linda Goldenhar

          17.      Dr. Linda Goldenhar has resided in Ohio’s First Congressional District in
   Cincinnati for 17 years. (Exhibit 7, Deposition of Linda Goldenhar (“Goldenhar Dep.”) at 7:5-
   12). While Dr. Goldenhar is a Democrat and has always voted for Democrats, she would
   consider voting for a Republican candidate if that candidate supports the policies and ideals she
   supports. (Id. at 13:4-10, 13:16-14:4).

          Response: The first sentence is undisputed. The second sentence is disputed as

   incomplete and thus mischaracterizing as to the cited testimony. Dr. Goldenhar testified that she

   is a Democrat and has always voted Democratic. Ex. H (Deposition of Linda Goldenhar

   (“Goldenhar Dep.”)) at 13:2-24. When asked whether she would vote for a “hypothetical . . . .

   Independent candidate that shared the majority of [her] views,” she answered that such a

   “hypothetical . . . . has never happened” but that she could not see herself doing so “unless [the

   candidate] had the full, not like one issue or two issues, but it would have to be the

   comprehensive package,” which includes “reproductive rights[,] LGBTQ, right[s], voting rights,

   workers’ rights, health and safety issues, environmental concerns,” etc. Id. at 14:7-15:3.

          18.      Dr. Goldenhar’s current representative, Steve Chabot, is a Republican. (Id. at
   11:7-19). Mr. Chabot has represented the First Congressional District continuously since 1994,
   except for one term where the district was represented by Democrat Steve Driehaus. (Id. at 11:7-
   19). While Representative Chabot was not her candidate of choice, he has represented Dr.
   Goldenhar for nearly all of her time living in Cincinnati, including before the 2012 Plan was
   enacted. (Id. at 11:7-19; 54:19-20).

          Response: Undisputed but immaterial.

           19.      Dr. Goldenhar was asked by ACLU employee Laurie Briggs to be a plaintiff in
   this lawsuit. (Id. at 16:3-17:3). Ms. Briggs knows Dr. Goldenhar socially, and sent Dr. Goldenhar
   an email stating that the ACLU’s research showed the map was unfair and that the ACLU was
   seeking a plaintiff from each district. (Id. at 17:4-12; 24:17-25:16)

          Response: Disputed as mischaracterizing the cited testimony. Dr. Goldenhar testified that

   Ms. Briggs is an ACLU Board Member, not an ACLU employee. Goldenhar Dep. at 16:3-17:3.

   Dr. Goldenhar also did not testify that Ms. Briggs’s email to her stated that “the ACLU’s

                                                    10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 11 of 153 PAGEID #:
                                      8356



   research showed the map was unfair and that the ACLU was seeking a plaintiff from each

   district.” Rather, she recalled being approached by Ms. Briggs through a short email “about

   gerrymandering in Ohio.” Id. at 24:17-22. When asked what Dr. Goldenhar took Ms. Briggs to

   mean when “she said it was going to be about gerrymandering in Ohio,” Dr. Goldenhar testified

   that “the ACLU was – had done research and looked at the way the map was drawn and that they

   felt it wasn’t drawn fairly.” Id. at 25:8-13. She “assume[d] that’s how we got to this point,” her

   deposition in this case, “and that they wanted a plaintiff from each of the districts.” Id. at 25:14-

   16.

            20.    While Dr. Goldenhar believes that individuals choose to live in an area
   surrounded by like-minded people and that her urban vote is “diluted” by rural Republican votes,
   (Id. at 43:2-44-13), she admits that when she votes, her vote, is in fact, counted (Id. at 41:13-17).

          Response: Disputed as mischaracterizing the cited testimony. Dr. Goldenhar testified

   that her vote is “diluted” because “[r]ather than having a district drawn where it – the votes of the

   people voting in that district would represent some sense of community underpinnings of the

   people who live there, Hamilton County, Cincinnati, has been split up so that rather than coming

   with a representative that represents Hamilton County, it’s representing a piece of Hamilton

   County, Cincinnati with a lot of Warren County. So then my vote becomes diluted with much

   more rural population and views.” Goldenhar Dep. at 43:2-12. When asked whether voters in

   Warren County “tend to be Republican,” she said that was her “sense.” Id. at 43:17-21. When

   asked whether her opinion is that the “solution to the problem . . . [would] be to remove

   Republicans from congressional District 1,” she responded that it is “not possible” and not what

   she wants. Id. at 43:22-44:4. She discussed people “choos[ing] to live in areas for certain

   reasons” in saying that “the whole point is the drawing and let the cards fall where they may

   within a county.” Id. at 44:5-13.



                                                    11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 12 of 153 PAGEID #:
                                      8357



           21.    Dr. Goldenhar also believes that the map is unfair because of the way it looks, in
   that urban areas like Cincinnati, Columbus, and Cleveland are split. (Id. at 30:8-23) However,
   Dr. Goldenhar did not know the reasons for splitting those urban areas, and did not know if each
   Congressional district needed to have a certain, equal, population. (Id. at 40:7-17).

          Response: Disputed as mischaracterizing the cited testimony. Dr. Goldenhar testified that

   the current map does not “take into account communities of interest or where people live” due to

   the splitting of “Cleveland, Columbus and Cincinnati, the most Urban of the whole state of

   Ohio.” Goldenhar Dep. at 30:8-23. Dr. Goldenhar testified that she did not know the “specific

   population requirements” regarding whether “Hamilton County could be its own congressional

   district,” and not whether other cities like Cleveland and Columbus had to be split. Id. at 40:7-

   17. She testified that even if the exact county lines could not be followed, it “surely would be

   more – closer to keep it as much together as possible, whereas now it’s just broken up.” Id. at

   40:11-17.

          22.     Moreover, Dr. Goldenhar has no suggestions on how to fix the current
   congressional maps and would simply like to know “why” the legislature drew them in that
   manner. (Id. at 46:15-47:13)

          Response: Disputed as mischaracterizing the cited testimony. Dr. Goldenhar disclaimed

   any expertise in drawing maps, but indicated that the treatment of county lines indicated

   “something fishy” about them. Goldenhar Dep. at 46:6-14. That is why she indicated a desire to

   “sit down with whoever drew the map.” Id. at 46:15-23.

          23.     Dr. Goldenhar has reviewed Cooper’s proposed map and prefers it to the current
   plan because it looks “fairer.” (Id. at 47:22-48:14, 49:4-11). Specifically, Dr. Goldenhar likes the
   way that the districts around Cincinnati, Columbus, and Cleveland are drawn but did not provide
   more specific details. (Id. at 48:5-14).

          Response: Disputed as incomplete and thus mischaracterizing as to the cited testimony.

   Dr. Goldenhar has reviewed Cooper’s proposed map and believes it to be “drawn much more

   fairly, again, with respect to, in particular, Cincinnati, Columbus and Cleveland,” referencing her

   earlier testimony about the splitting up of those urban areas in the current map. Goldenhar Dep.

                                                   12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 13 of 153 PAGEID #:
                                      8358



   at 48:5-14. She also testified that the “map as a whole, you again see more contiguous counties

   and areas as opposed to some reaching into others.” Id. at 15:17.

           24.   While Dr. Goldenhar claims the 2012 Plan harms her because it splits Hamilton
   County, she prefers the Proposed Remedial Map even though it also splits Hamilton County. (Id.
   at 49:12-16).

          Response: Undisputed but irrelevant and/or immaterial.

           25.    Under the Proposed Remedial Plan, Dr. Goldenhar would be placed in the First
   District where Republicans have a majority of the vote share under the three elections cited in
   Cooper’s report. (Cooper Dep. at 199:23-201:7; Cooper Exhibit. 6-Ex. S; Exhibit 9, Cooper
   Exhibit 12). This is the same result as under the 2012 Plan. (Id.)

          Response: Disputed as incomplete and thus mischaracterizing as to the cited testimony

   after the first clause of the first sentence. In Remedial District 1, the estimated Democratic vote

   share based on historical congressional elections results are 48.5%, 44.3%, 48.3% and 57.2% in

   2012, 2014, 2016 and 2018 respectively. Warshaw Rebuttal at 13 (Table 4) (for 2012 and 2014

   imputed election results; Cooper Decl. at 20 (Figure 8) (for 2016 results); Cooper Third Suppl.

   Decl. at 4 (Figure 2) (for 2018 results). These estimates differ from the actual vote share in

   challenged District 1: 39.5%, 36.7%, 40.7% and 47.8% in those respective years. Cooper Decl.

   at 20 (Figure 8) (for vote share in 2012, 2014, and 2016); Cooper Third Supp. Decl. at 4

   (Figure 2) (for 2018 vote share).

          Douglas Burks- Second District

           26.     Douglas Burks has lived in Hamilton County in Ohio’s Second Congressional
   District since 1979. (Exhibit 10, Deposition of Douglas Burks “Burks Dep.” at 7:23-8:17). He is
   represented by Representative Brad Wenstrup, a Republican. (Id. at 8:18-8:20). Dr. Burks is a
   Democrat. (Id. at 18:23-19:7). He acknowledged that the Second District has been a majority
   Republican district for “a very long time.” (Id. at 31:8-31:11).

          Response: Undisputed, but the last sentence is immaterial or irrelevant.

          27.     Dr. Burks became a plaintiff in this lawsuit after being asked by Paul Moke at the
   ACLU. (Id. at 11:12-14:16; 15:11-16). He would never have considered filing a lawsuit on his
   own if he had not been approached by the ACLU. (Id. at 16:11-16:16).


                                                    13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 14 of 153 PAGEID #:
                                      8359



          Response: Undisputed but immaterial.

            28.    Dr. Burks is a member of an advocacy organization called the Friends Committee
   on National Legislation (“Friends”). (Id. at 33:13-33:20). As part of his work with the Friends,
   Mr. Burks has lobbied and met with numerous politicians, including Congressman Wenstrup.
   (Id. at 35:22-38:14; 76:1-93:23). He believes he has “been listened to” by the Republican
   congressmen who have represented him in the Second District. (Id. at 74:15-74:25, 75:1-75:16).

          Response: The first two sentences are not disputed. The third sentence is disputed as

   incomplete and thus mischaracterizing as to the cited testimony. While Dr. Burks has felt that he

   has been “listened to” during his lobbying efforts of Republican congresspersons, he also stated

   that “each time I have left -- I'll use a sports term -- I have been told to go pound salt.” Ex. I

   (Deposition of Douglas Burks (“Burks Dep.”)) at 74:15-75:4. “[W]hat you say you would like to

   see done is not going to be done.” Id.

           29.    Dr. Burks has engaged in election activity in his district such as canvassing and
   distributing campaign material and admits that nothing about the 2012 Plan prohibited him from
   engaging in election activities on behalf of Democrats. (Id. at 93:24-94:23; 95:25-96:6).

          Response: Undisputed but immaterial.

            30.    In his canvassing efforts, he claims to have encountered people who were
   apathetic and said they did not plan to vote but he admits that nothing about the 2012 Plan kept
   those voters from casting votes and that any failure to do so by them “was a personal choice.”
   (Id. at 119:14- 119:23). He has also participated in protests in Ohio and nothing about the 2012
   Plan has kept him from doing that. (Id. at 119:24-120:10).

          Response: Undisputed but immaterial.

          31.      Through this lawsuit, Dr. Burks believes he is challenging what he perceives to be
   an uneven split between Republicans and Democrats in the makeup of Ohio’s statewide
   congressional delegation. (Id. at 38:15-42:4; 45:23-47:16). He also feels that Democratic votes
   are “wasted” in Ohio because of the way the Republican legislature “rigged” the 2012 Plan but
   could not state at what point a district becomes “rigged.” (Id. at 42:5-42:23).

          Response: The first sentence is undisputed. The second sentence is disputed,

   mischaracterizing the cited testimony. Dr. Burks declined to provide expert testimony on how to

   measure partisan gerrymanders, but testified that the districts have been “rigged” by lines that




                                                     14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 15 of 153 PAGEID #:
                                      8360



   looks like they were drawn by a “third grader . . . squiggling around areas where you know you

   have concentration of Democrats and Republicans.” Burks Dep. at 42:10-43:5.

          32.     Dr. Burks believes that mapdrawers, in crafting a “fair” map, should consider
   keeping counties intact, keeping areas of “shared concerns” intact, and compactness of districts
   but does not know whether the Ohio General Assembly considered these requirements when
   enacting the 2012 Plan. (Id. at 51:5-17; 52:3-52:14).

           Response: Undisputed but immaterial.

            33.    Dr. Burks has a problem with the shape of his district because it includes both
   rural areas and urban and suburban areas. (Id. at 52:15-53:21) But he admits that the suburban
   area in which his resides, Norwood, has been in the Second District along with the same rural
   areas prior to the enactment of the 2012 Plan. (Id. at 54:11-56:21; 57:13-57:17). He thinks
   Democrat voters have been “cracked” in both the First and Second District but that the Democrat
   voters in these districts were “cracked” prior to the enactment of the 2012 Plan, starting in 2000.
   (Id. at 58:13- 59:4; 59:5-59:13). He does not have an opinion about how his district should be
   drawn so that it is not allegedly “cracked.” (Id. at 60:12-60:17).

           Response: Except the second and third sentences, which are not disputed, this paragraph

   is disputed as mischaracterizing the cited testimony. Dr. Burks believes that a problem with

   District 2 is that it divides people and communities who have shared concerns. Burks Dep. at

   51:5-52:19. District 2 divides the urban-suburban area that Dr. Burks resides in, creating “a kind

   of a peninsula coming into that area to cover the area,” and includes “highly rural” and

   “Appalachian rural” areas. Id. at 52:22-53:12.

           In the portion of the deposition testimony cited about Dr. Burks’ opinion about how to

   draw his district so that it is not “cracked,” Dr. Burks referred to his earlier testimony about

   drawing the lines not along partisan lines, but on “different factors.” Id. at 59:9-23. These

   would include taking into consideration “demographic factors such as maybe keeping counties

   intact, looking at types of areas, urban, urban-suburban, suburban rural because of shared

   concerns . . . . to the extent possible, terms of land area not super large, super small, . . . Not

   having lines go and cut unusually in what seems to be a natural area.” Id. at 51:8-17. He noted

   these factors, all while making clear that these are based on his “armchair speculation” and

                                                      15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 16 of 153 PAGEID #:
                                      8361



   urging consultation of “experts out there” and the “rich literature” on the topic. Id. at 51:22-

   52:2.

           34.     Under the Proposed Remedial Plan, Dr. Burks would be placed in the First
   District with Dr. Goldenhar where Republicans have a majority of the vote share under the three
   congressional elections cited in Cooper’s report. (Cooper Dep. at 199:23-201:7; Cooper Exhibit
   6- Ex. S; Cooper Exhibit 12). Dr. Burks prefers the Proposed Remedial Plan because it places
   him in the First District and does not care that the Proposed Remedial Plan makes the Second
   District even more Republican than it is under the 2012 Plan (Burks Dep. at 60:18-65:18; 66:10-
   66:12).

           Response: Disputed as incomplete and thus mischaracterizing as to the cited testimony

   except as to the fact that Dr. Burks, like Dr. Goldenhar, would be in Proposed Remedial

   District 1. As noted in the response to Paragraph 21 pertaining Proposed Remedial District 1, the

   estimated Democratic vote share based on historical congressional elections results are 48.5%,

   44.3%, 48.3% and 57.2% in 2012, 2014, 2016 and 2018 respectively. Warshaw Rebuttal at 13

   (Table 4) (for 2012 and 2014 imputed election results; Cooper Decl. at 20 (Figure 8) (for 2016

   results); Cooper Third Supp. Decl. at 4 (Figure 2) (for 2018 results). These estimates differ from

   the actual vote share in challenged District 1: 39.5%, 36.7%, 40.7% and 47.8% in those

   respective years. Cooper Decl. at 20 (Figure 8) (for vote share in 2012, 2014, and 2016); Cooper

   Third Supp. Decl. at 4 (Figure 2) (for 2018 vote share).

           As to Proposed Remedial District 2, Dr. Burks merely testified to not knowing whether

   the “percentage of Republicans” increased in the Proposed District 2 compared to the current

   District 2. Burks Dep. at 64:18-65:12. Even if Proposed Remedial District 2 became more

   Republican, Dr. Burks still believed the map is a “fairer map” because it does not split urban and

   rural communities such that even if he were in Proposed Remedial District 2, he would still

   consider it to be fair. Id. at 65:14-66:12.




                                                    16
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 17 of 153 PAGEID #:
                                      8362



          Sarah Inskeep – Third District

          35.    Ms. Inskeep has resided in Ohio’s Third Congressional District in Columbus since
   May 2016. (Exhibit 11, Deposition of Sarah Inskeep “Inskeep Dep.” at 6:19-7:2). Ms. Inskeep
   is a Democrat and has always voted Democrat but would “absolutely consider” voting for a
   Republican or an independent candidate who supports policies that she supports. (Id. at 65:20-
   66:19)

          Response: Disputed as incomplete and thus mischaracterizing as to the cited testimony

   after the first sentence. Ms. Inskeep testified that she is a Democrat and has always voted

   Democratic. Ex. J (Deposition of Sarah Inskeep (“Inskeep Dep.”)) at 53:23-54:2; 65:20-23.

   When asked whether she “could never vote for an Independent or never vote Republican,” she

   answered by saying that she would consider voting for a Republican or Independent candidate

   who supports policies that she supports, but she is “not going to waver on the issues that [she]

   feel[s] firmly on. And right now in this current political climate, especially in the state of Ohio,

   that’s a select few Democrats.” Id. at 66:10-67:2.

            36.     Ms. Inskeep is currently represented in Congress by Representative Joyce Beatty.
   (Id. at 11:25-12:7). Representative Beatty is a Democrat and Ms. Inskeep testified that she wants
   to live in a district that is represented by Democrat because they “support the values that [she]
   share[s].” (Id. at 56:11-56:17; 63:16-64:5).

          Response: Disputed as incomplete and thus misleading as to the cited testimony after the

   first sentence. Ms. Inskeep testified that she “just want[ed] the [redistricting] process to be fair

   and competitive” and that she is “not out there to say that [she] want[s] Democrats,” but her

   personal preference for a congressional representative would be a Democrat since they

   “support[ ] the values that [she] share[s].” Inskeep Dep. at 55:22-56:17.




                                                    17
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 18 of 153 PAGEID #:
                                      8363



           37.     Prior to May 2016, Ms. Inskeep lived in Cincinnati, Ohio in Ohio’s First
   Congressional District. (Id. at 7:3-8:19; 27:19-28:10). She prefers living in the Third
   Congressional District where she is represented by a Democrat over living in the First
   Congressional District where she was represented by a Republican. (Id. at 57:6-16). She
   believes Representative Beatty has been a “wonderful representative” and that she has “made
   herself available” to the people in her district. (Id. at 57:10-57:16).

          Response: Disputed as incomplete and misleading as to the cited testimony after the first

   sentence. When asked Ms. Inskeep testified that she did not prefer the representation she

   received from Congressman Chabot when she lived in the First Congressional District to the

   representation she currently receives from Congresswoman Beatty in the Third Congressional

   District but “it’s a different district.” Inskeep Dep. at 57:6-16. Ms. Inskeep further testified that

   while she thinks Congresswoman Beatty is a “wonderful representative” who “has made herself

   available,” she thinks her vote in the Third Congressional District has been “diluted” and that

   “the way that the current map is drawn, that it’s manipulating one party over the other.” Id. at

   57:6-16; 89:10-90:2.

            38.    Ms. Inskeep was asked by an employee of the ACLU, Ann Ruege, to be a plaintiff
   in this lawsuit. (Id. at 29:15-32:11). She would not have filed this lawsuit on her own if she had
   not been recruited by the ACLU. (Id. at 32:12-32:15).

          Response: Undisputed but immaterial.

           39.     Ms. Inskeep works at Planned Parenthood where she is tasked with crafting all
   internal and external messaging of the organization’s political arm. (Id. at 9:3-9:15). She also
   participates in electoral activity on the organization’s behalf. (Id. at 9:3-9:15; 10:13-11:19; 13:3-
   13:24; 14:6-21:19; 80:12-87:13). She raised money for the organization’s Super PAC, ran door-
   to-door canvassing, ran phone bank operations, and directed voter contact operations. (Id.) In
   2018, Planned Parenthood’s political arm endorsed Joyce Beatty, Marcia Fudge, and Tim Ryan,
   all Democratic victorious congressional candidates in Ohio. (Id. at 11:20-13:2).

          Response: Undisputed.




                                                    18
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 19 of 153 PAGEID #:
                                      8364



          40.      Ms. Inskeep complained that the 2012 Plan negatively impacted Planned
   Parenthood’s decision on where its PAC should spend election money. (Id. at 93:9-93:13).
   Specifically, the PAC chose not to contribute to Representative Beatty in the Third District
   because it was believed to be a foregone conclusion that she would win. (Id. at 93:17-93:24).
   Ms. Inskeep admitted, however, that had the PAC become involved in the Third District, it
   would have been to support Representative Beatty. (Id. at 94:14-95:8). Ms. Inskeep could not
   explain how she was harmed by the PAC’s decision not to become involved in the Third District
   since her candidate of choice, Representative Beatty, won the election. (Id. at 94:14-95:10).

          Response: Disputed as incomplete and misleading as to the cited testimony. Ms. Inskeep

   testified that the current way the Third Congressional District is drawn caused Planned

   Parenthood to decide not to invest its super PAC funds in the Third Congressional District since

   it was a foregone conclusion that Congresswoman Beatty would win the election. Inskeep Dep.

   at 88:11-89:9; 93:9-24. When asked why that was a “bad thing,” Ms. Inskeep said that she

   “wouldn’t necessarily say it’s a bad thing” but “it’s unfortunate that we have gotten to a place in

   our democratic process that we have to be strategic with how we invest our dollars, because it’s

   seen that they are going to win anyway, that you know, it’s not competitive or fair to have . . . a

   level playing field with all the congressional districts.” Id. at 93:25-94:12. When asked how she

   was harmed by Planned Parenthood’s decision to not invest its super PAC funds in the Third

   Congressional District, Ms. Inskeep testified that she thought she was “harmed in the fact that

   there’s less political activity and investment in [her] district to run a fair and competitive

   electoral cycle for voters.” Id. at 94:14-21.

            41.    Ms. Inskeep wants a map “that gives voters an opportunity to feel like their vote
   matters and that they feel like they’re participating in a democratic process.” (Id. at 39:6-40:5).
   She believes that one way to show that a district is not fair is when it splits communities of
   interest but she could not identify any communities that she believes should be included in her
   district under the 2012 Plan but are not. (Id. at 42:22-45:5, 45:23-47:2; 74:23-75:6). Ms.
   Inskeep believes that the 2012 Plan has increased voter apathy, but admits that voter apathy
   existed prior to 2012 and could not articulate how the 2012 Plan has actually increased voter
   apathy. (Id. at 90:8-93:7).

          Response: Undisputed that Ms. Inskeep testified as such with respect to the first

   sentence. Disputed as incomplete and thus misleading as to the cited testimony with respect to

                                                     19
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 20 of 153 PAGEID #:
                                      8365



   the second and third sentences. Ms. Inskeep testified that she was “not an expert with drawing

   maps.” Inskeep Dep. at 40:19-20. When asked whether she thought one thing that should be

   considered in trying to create fair districts is to keep communities of interest together, Ms.

   Inskeep said “yeah, more or less.” Id. at 44:19-24. When asked whether “there are pieces of that

   community that aren’t in the district that you would like to see in the district,” Ms. Inskeep

   responded “I can’t speak to that specifically. I don’t – off the top of my head, I don’t know. Id.

   at 46:20-47:2. Ms. Inskeep testified that through her electoral work, she has encountered

   apathetic voters who feel like their vote does not matter as a result of the drawing of the current

   congressional map. Id. at 39:21-40:5; 42:16-20; 53:17-22; 54:21-55:6; 58:8-25; 87:21-88:10;

   90:8-91:13; 92:11-22. Ms. Inskeep said that she thought the current congressional map increased

   voter apathy. Id. at 87:21-88:10. When asked how much the plan increased voter apathy, Ms.

   Inskeep testified that while she couldn’t give a “quantifiable number,” when talking to voters she

   has heard people say “the lines are drawn poorly in a way that doesn’t, you know, benefit my

   voting, or that it’s stacked against them.” Id. at 90:12-92:22.

           42.    Ms. Inskeep believes that the current congressional map as a whole is “unfair and
   not competitive” and believes that she lives in a “packed” district and that her vote is not
   “weighed the same” but admitted that all votes are counted equally regardless of whether they
   are cast by a Democrat or a Republican. (Id. at 33:13-34:2; 51:1-12).

          Response: Disputed as mischaracterizing the cited testimony. Ms. Inskeep testified that

   the current congressional map is “unfair and not competitive as a result of partisan

   gerrymandering” and that she lives in a “packed” district where her vote is not “weighed the

   same” as other voters. Inskeep Dep. at 33:13-34:2. Ms. Inskeep explained that while she “is not

   an expert,” it was her understanding that each person gets one vote and “the count is there,” but

   “the weight of which that, let’s say, Democrat vote, had it been in a different district, would have

   [been] weighted differently.” Id. at 40:19-21; 51:2-52:5.


                                                    20
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 21 of 153 PAGEID #:
                                      8366



            43.     Ms. Inskeep believes she is in a “packed” district because her “district looks like a
   box” and because it is a majority Democratic district. (Id. at 70:10-70:24; 73:5-73:15). She does
   not believe that every district that is a majority Democratic district is unfair or noncompetitive
   and does not have any specific suggestions on how to “fix” the alleged problem she identified in
   her district. (Id. at 73:16-74:21; 97:7-100:15). She also does not have any opinion on when a
   district becomes “packed.” (Id. at 78:16-80:9).

          Response: Disputed as incomplete and thus misleading as to the cited testimony. Ms.

   Inskeep testified that she believes she lives in a “packed” district that is “heavily Democratic”

   and that had her vote “been somewhere else in a different district, let’s say if it was a line over,

   that [her vote] could be weighted differently if it wasn’t so packed.” Inskeep Dep. at 51:22-52:5;

   71:13-72:2. Ms. Inskeep testified that fixing packed districts like Ohio’s Third Congressional

   District was “not [her] expertise. [She] would leave that to the folks that draw the map” and that

   she would just draw the map so “there’s a fair shot for either candidate, whether it be Democratic

   or Republican, to have an opportunity to get elected by the people that are voting for them.” Id.

   at 73:16-74:21.

          44.    Under the Proposed Remedial Plan, Ms. Inskeep remains in the Third District, a
   safe Democratic seat. (Cooper Dep. 201:25-202:8, Cooper Exhibit 12).

          Response: Undisputed.

          Cynthia Libster – Fourth District

          45.     Cynthia R. Libster lives in Marion County, Ohio which is located in Ohio’s
   Fourth Congressional District. (Exhibit 12, Deposition of Cynthia Libster “Libster Dep.” at
   10:12-21). She has lived in this district for almost thirty years. (Id.). Her representative since
   2006 has been Jim Jordan, a Republican. (Id. at 10:21-11:25). Previously, Ms. Libster was
   represented by Republican Congressman Mike Oxley since the 1980s. (Id. at 10:21-11:25)

          Response: Undisputed.




                                                     21
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 22 of 153 PAGEID #:
                                      8367



           46.     Ms. Libster’s husband was contacted by an acquaintance asking him if he would
   be interested in participating in a lawsuit regarding the alleged gerrymandering in Ohio. (Id. at
   15:16- 17:2). He declined because he felt that his former position as a legal aid attorney made it
   inappropriate, however, he asked his wife, Ms. Libster if she wanted to participate. (Id. at 15:16-
   21). She was then interviewed by the ACLU and joined the lawsuit. (Id. at 15:16-17:2). Prior to
   joining the lawsuit, she had no intention of filing a lawsuit related to redistricting in Ohio. (Id. at
   17:10-14).

           Response: Undisputed but immaterial.

            47.    Ms. Libster wants her “district to have an opportunity for both Democrats and
   Republicans to run equally.” (Id. at 23:24-24:6). However, she does not know how what such a
   district would look like. (Id. at 23:24-25:11). She admits that her district is “very Republican”
   and that a Republican has represented her district for the last thirty years. (Id. at 26:24-27:21;
   48:21- 49:9). She testified she believes her district has been cracked in some areas, but could not
   say specifically how. (Id. at 72:15-21).

           Response: The last sentence is disputed as incomplete and misleading as to the cited

   testimony. Ms. Libster did testify that she believes her district has been cracked, Ex. K

   (Deposition of Cynthia Libster (“Libster Dep.”)) at 72:15-18. She previously testified that

   in her non-expert opinion, id. at 72:23, “[c]racking, as I understand it, is when redistricting

   – when certain votes, Democratic votes in this particular case, are taken away from an area,

   cracked off, if you would, placed in a different area.” Id. at 72:8-12. She subsequently

   testified that, for example, her district splits a Democratic-voting piece of Lorain County.

   Id. at 72:23-73:23. She testified multiple times that her testimony was confined to her

   experience as a voter, and that she was not an expert in map-drawing. Id. at 20:16-18; 24:9-

   25:11; 30:9-17; 44:7-9; 72:23-73:4.

           48.    While Ms. Libster criticized an alleged nonappearance by Representative Jordan’s
   at a forum put on by the League of Women Voters, she admitted that she was unsure as to
   whether Representative Jordan had a conflict that prohibited him from attending the forum. (Id.
   at 30:19- 33:18). In any event, Ms. Libster chose not to attend the candidate forum (Id. at 30:21-
   22).

           Response: Disputed as incomplete and misleading as to the cited testimony and

   mischaracterizing the testimony. Ms. Libster testified that in her view, her Representative,


                                                     22
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 23 of 153 PAGEID #:
                                      8368



   Jim Jordan, has such a “safe” seat that he does not have to listen to or engage with

   Democratic constituents like her. Libster Dep. at 33:18-34:4; 77:3-21. As one “example” of

   this, id. at 30:17, Ms. Libster testified about a recent instance—a week before her

   deposition—where her local League of Women Voters hosted a candidate forum and

   Representative Jordan neither appeared at the forum, nor answered a candidate questionnaire

   in the alternative. Id. at 30:9-37:13. Ms. Libster testified that for this forum “I was out of

   town but my husband went. I asked him how it went . . . .” Id. at 30:19-25.

            49.     Although Ms. Libster admitted that her district was “solidly Republican,” she
   testified that “I don’t want to feel like every time I go vote for the Democrat they’re going to get
   pounded by thirty percent, forty percent.” (Id. at. 28:24-29:12).

           Response: Disputed as mischaracterizing the cited testimony. In this excerpt Ms.

   Libster testified that for Republicans, her district “is one of the safest seats in America.”

   Inskeep Dep. at 28:7-9. She testified this in the context of talking about partisan

   gerrymandering. Id. The context for the second statement Defendants quote above is: “I

   want my voter to matter. I don’t want to be disenfranchised as a voter. I don’t want to feel

   like every time I go to vote for the Democrat they’re going to get pounded by thirty percent,

   forty percent, okay.” Id. at 29:7-12. The quotation Defendants include in the above

   paragraph, “solidly Republican,” appears nowhere in Ms. Libster’s deposition testimony.

           50.    Under the Proposed Remedial Plan, Ms. Libster remains in the Fourth District, a
   solidly Republican District, but the district has an even higher Republican vote share under the
   Proposed Remedial Plan than under the 2012 Plan. (Cooper Dep. at 202:9-25).

           Response: Undisputed.

           51.      Cooper testified that this outcome “really doesn’t matter” because
   “effectively, a Republican district is a Republican district” and “[y]ou can’t placate all [of
   the] plaintiffs at once” because it is “[j]ust not geographically possible.” (Id. at 202:13-22).

           Response: Undisputed that Mr. Cooper testified as such.




                                                     23
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 24 of 153 PAGEID #:
                                      8369



          Kathryn Deitsch - Fifth District

          52.     Plaintiff Kathy Deitsch has resided in Mercer County and Celina, Ohio since
   2013. (Exhibit 13, Deposition of Kathy Deitsch “Deitsch Dep.” at 10:21-23; 11:7-8). Before
   2013, Ms. Deitsch lived in another state. (Id. at 11:16-18).

          Response: Undisputed.

           53.    Ms. Deitsch’s address is in Ohio’s Fifth Congressional District, and her
   current representative is Bob Latta, a Republican. (Id. at. 14:3-10).

          Response: Undisputed.

          54.     Representative Latta has served as Ms. Deitsch’s congressional
   representative since her move to Ohio in 2013 and represented the Fifth District before the
   2012 Plan. (Id. at 14:16- 19).

          Response: Undisputed.

          55.    Although Ms. Deitsch does not support Representative Latta, she has voted
   for Republican candidates in the past. (Id. at 16:14-24). She also would consider voting for
   Republicans in the future if she believed they represented “responsible government.” (Id. at.
   18:24-25). Despite not supporting Mr. Latta, Ms. Deitsch could not specify anything
   Representative Latta had said or done that made her feel that he lacked knowledge of or
   concern for Mercer County. (Id. at. 82:14-19).

          Response: Disputed as incomplete and mischaracterizing the cited testimony.

   Regarding her voting history, Ms. Deitsch testified that at one time in her life, while working

   for the Women’s Caucus in Texas, she voted for Texas candidates “that weren’t always

   Democrats.” Ex. L (Deposition of Kathryn Deitsch (“Deitsch Dep.”)) at 16:14-17:16.

   Otherwise, she only recalls ever voting Democrat. Id. Ms. Deitsch answered “I don’t know”

   twice when asked about whether she would vote for a Republican in certain hypothetical

   circumstances. Id. at 18:12-17; 18:18-19:2. When asked about whether she would support a

   hypothetical independent candidate, she said “hard to say.” 17:17-18:5.

          Regarding her testimony about Representative Latta, Defendants asked Ms. Deitsch

   whether she could “think of anything specifically that Bob Latta said that is indicative that he

   doesn’t know anything about Mercer County or about your area?” Id. at 82:14-17 (emphasis

                                                    24
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 25 of 153 PAGEID #:
                                      8370



   added). As to “specific[]” things the Representative has “said,” Ms. Deitsch answered

   “[r]ight off the top of my head I could not.” Id. at 82:8-19. She testified multiple times that

   she feels Congressman Latta does not listen to or understands concerns of hers or of similar

   constituents. Id. at 56:5-59:3; 81:9-82:13. For example, she testified that despite trying to

   contact Congressman Latta, including through writing, phone calls, and voicemails, she

   never reached him or received a response. Id. at 95:25-97-23. And that “he needs to come

   participate and listen and answer questions and see what we want, what we expect of a

   congressperson from District 5.” Id. at 98:8-15.

            56.      Despite alleging in the complaint that she lives in a cracked district, Ms.
   Deitsch could not define the term “cracked” or state why she believed she lived in a cracked
   district. (Id. at 65:7-8). She testified that she had heard the terms “cracking and packing,”
   but could only describe packing as what “you put things in.” (Id. at 65:14).

          Response: Disputed as incomplete and misleading.

          57.      Although Ms. Deitsch suspects that the division of Mercer County
   contributes to voter confusion and voter apathy, Ms. Deitsch noted that she has consistently
   been able to help voters figure out what districts they live in. (Id. at 53:15-23).

          Response: Disputed as incomplete and misleading.

          58.      Since moving to Ohio in 2013, Ms. Deitsch has been able to vote and
   campaign for Democrat candidates of her choice in every congressional election. (Id. at
   15:12-16:13; 48:5-8; 30:25-31:6). In fact, Ms. Deitsch believes that the 2012 map has
   “encouraged” some of her efforts to recruit Democrat candidates and engage in Get Out the
   Vote efforts. (Id. at 84:6-24; 86:24- 87:5).

          Response: Disputed as incomplete and mischaracterizing testimony. When told,

   “[y]ou’ll agree that you had a choice between a Republican and a Democrat candidate in

   every congressional election since you moved back to Ohio,” Deitsch Dep. at 47:23-48:2,

   Ms. Deitsch testified that “[c]ertainly those existed, but you would go and knock on the door

   and somebody would say to you it doesn’t make any difference who I vote for, they’re not

   going to win or I’m not going to give you money because they’re not going to win. They’re


                                                    25
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 26 of 153 PAGEID #:
                                      8371



   not in contention.” Id. at 48:3-14. Ms. Deitsch testified that she has only been able to

   fundraise for candidates of her choice on “a limited basis.” Id. at 84:25-85: 8. When asked

   several times whether the 2012 map “prevented” her from fundraising for candidates of her

   choice, she said “I don’t know how to answer that.” Id. at 85:9-23. When asked again, she

   said, “I can fundraise for whomever I want to. Now, a caveat to that would be why do you

   want to if your candidate isn’t going to win when you could be raising money for a candidate

   that could?” Id. at 86:4-8.

           59.     Ms. Deitsch testified that Mercer County is in a reliably conservative part of
   the state and described the area as “Trumpland” and as “a really predominant, strong
   Republican rural area.” (Id. at 13:19-14:2; 35:8-9; 106:21-107:25).

          Response: Undisputed only that Ms. Deitsch testified as such.

            60.    Under the Proposed Remedial Plan, Ms. Deitsch would be assigned to the
   Fourth District, which, like the Fifth District under the 2012 Plan, is a “safe” Republican
   district. (Cooper Dep. 203:2-7, Cooper Exhibit 12).

          Response: Undisputed.

          Sixth District – Luann Boothe

           61.     Ms. Boothe has lived in Jefferson County in Ohio’s Sixth Congressional
   District for 64 years, her entire life. (Exhibit 14, Deposition of Luann Booth “Boothe Dep.”
   at 7:25-9:4).

          Response: Undisputed.

          62.      Ms. Boothe became a plaintiff in this lawsuit after a law school friend of her
   son, Kyle Hutnick, referred the ACLU to her. (Id. at 9:14-14:7). Ms. Boothe did not have
   any plans to file a lawsuit until she was contacted by the ACLU. (Id. at 93:21-94:7).

          Response: Undisputed but immaterial as to the first sentence; disputed as

   mischaracterizing testimony as to the second. Ms. Boothe did not testify that she would not

   have sued but for the ACLU contacting her, but rather that she did not know that filing a

   lawsuit against the state to get the map changed could be done. Ex. M (Deposition of Luann

   Boothe (“Boothe Dep.”)) at 93:7-94:7.

                                                    26
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 27 of 153 PAGEID #:
                                      8372



          63.     Ms. Boothe is a Democrat, but has voted for Republicans in the past, and
   admits that she could potentially vote Republican in the future. (Id. at 49:8-49:10; 49:25-
   50:18; 103:15- 103:18). She is not always a “straight ticket” voter. (Id. at 52:23-53:8).

          Response: Undisputed.

           64.    Ms. Boothe does not like how Republican her district has become and
   believes it was more competitive when she was growing up in the 1970s than it is now. (Id.
   at 19:21-22:6). But Ms. Boothe did not recall the electoral results in her district during the
   time in which she lived in it and didn’t know if her area of the state has become more
   Republican since her childhood as a result of factors other than the 2012 Plan. (Id. at 36:8-
   36:25, 40:4-41:19; 54:23-55:24).).

          Response: Disputed as incomplete and misleading. Ms. Boothe testified to a 30-year

   understanding of her community and its political dynamics. Boothe Dep. at 38:5-38-18,

   40:4-43:5. She was unable to respond to several particular trivia questions, including who

   her Representative was between 1960 and 1993. Id. at 36:10-36:22. In response to

   questioning about why she feels her district has “become more Republican since her

   childhood,” she testified, “I am just focusing on this [2012] map, because this is when I saw

   it and was, like, involved. And I really didn't go backward and try to read about what had

   happened prior to this. I was just, like, taken back, because I am so insulted that this

   happened to my community, and I just didn't know about it. This is major, this is big.” Id.

   at 54:23-55:9.

          65.    Ms. Boothe believes that her community of interest includes Jefferson,
   Harrison, Carroll, and Belmont counties, all of which are included in the Sixth District
   under the 2012 Plan. (Id. at 58:19-59:20; 68:2-69:15; 70:18-70:21).

          Response: Undisputed that Ms. Boothe testified as such.




                                                    27
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 28 of 153 PAGEID #:
                                      8373



           66.     Ms. Boothe claims that her current congressional representative, Republican,
   Bill Johnson, is not as responsive as her previous Democratic Representative, Charlie
   Wilson. (Id. at 38:5-8; 41:20-41:23). But she admits that she has not tried to contact
   Representative Johnson recently. (Id. at 42:13-42:15). She also has not written
   Representative Johnson any letters or tried to visit him at his offices. (Id. at 43:9-43:14).
   She admits that nothing about the 2012 Plan prevents her from trying to contact
   Congressman Johnson. (Id. at 43:15-43:21).

          Response: Disputed as incomplete and misleading. Ms. Boothe testified that she has

   tried to contact Congressman Johnson in the past, including leaving messages on his

   voicemail, but neither he nor his staff has returned her calls. Boothe Dep. at 41:20-43:8. She

   testified that the 2012 map itself is not “keeping” her from “going to try to see [Rep.

   Johnson] in his office or get an appointment to meet with him in DC.” Id. at 43:18-21

   (emphasis added).

           67.      Ms. Boothe thinks the 2012 Plan has caused her harm because she
   believes her district is too partisan and people were “rude and obnoxious” to her when she
   canvassed. (Id. at 16:5-18:19). Ms. Boothe, however, admitted that she could not say
   whether her experiences were the result of the 2012 plan or other factors such as national
   political attitudes and does not know the political affiliation of the individuals who
   were “rude and obnoxious” to her when she canvassed. (Id. at 19:2-19:20, 72:2-73:5,
   94:8-98:15).

          Response: Disputed as incomplete and misleading. As to the first piece of testimony

   quoted above, Ms. Boothe testified this in the context of explaining what it was like

   campaigning for Hillary Clinton in her neighborhood; she was not referring to the 2012 map

   at all at that point. Boothe Dep. at 16:5-18:19. As to the additional testimony referenced

   here, Defendants asked Ms. Boothe whether she “think[s] that this negative environment

   that’s taken hold in your district, do you think that is caused by the redistricting process?” to

   which she answered, “[w]ell, I do . . .” Id. at 19:21-25.




                                                    28
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 29 of 153 PAGEID #:
                                      8374



            68.    Ms. Boothe admitted that she has always been able to cast a valid ballot
   under the 2012 Plan. (Id. at 29:20-30:10). She admitted that voting under the 2012 Plan
   “requires an effort like it always did” prior to the enactment of the plan and that she “will
   make the effort to vote.” (Id. at 30:4-30:10). She also admits that the current Plan has not
   prevented her from engaging in organizing or other election-related activities in her district.
   (Id. at 57:11-57:13; 64:18-66:15).

          Response: Disputed as mischaracterizing testimony. Defendants asked Ms. Boothe

   to agree that “nothing about the 2011 [sic] plan actually prevented you from being able to

   campaign” for Democrats, and she answered literally, “[j]ust uncomfortable.” Boothe Dep.

   at 57:11-13. She did not testify that the 2012 Map “has not prevented” her from engaging

   in elections work, but that “nothing is actually physically preventing” her from doing so. Id.

   at 65:9-11.

           69.     Ms. Boothe believes her vote “doesn’t carry any weight” because she lives
   in a majority Republican district. (Id. at 53:9-53:13). But she admits that both Republican
   and Democrat votes are counted equally when they are cast in her district. (Id. at 53:14-
   53:18) She does not know what percentage of Democrat voters would need to be placed
   into her district in order for her to feel the district was “competitive.” (Id. at 58:25-59:7;
   75:7-75:11).

          Response: Undisputed as to Ms. Boothe’s testimony. Ms. Boothe testified

   repeatedly that she did not know how to draw congressional district maps. Boothe Dep.

   at 63:5-8; 63:17-23; 68:17-20; 69:15-21; 84:6-14; 85:3-6; 86:4-10.

          70.     Ms. Boothe was unsure of whether she wanted the Court to adopt the
   Proposed Remedial Plan. (Id. at 60:18-64:12). Under the Proposed Remedial Plan, Ms.
   Boothe is assigned to the Sixth District just as she is under the 2012 Plan, however, the
   Democratic Party vote share in the Sixth District under the Proposed Remedial Plan would
   be lower than under the 2012 Plan when evaluated under the election statistics cited in
   Cooper’s report and the Republican vote share in the District would remain majority
   Republican. (Cooper Dep. 203:17-204:21, Ex. 12).

          Response: Disputed as incomplete and misleading as to Ms. Boothe’s testimony. Ms.

   Boothe testified repeatedly that she is not an expert in map drawing. Boothe Dep. at 63:5-8;

   63:17-23; 68:17-20; 69:15-21; 84:6-14; 85:3-6; 86:4-10. Undisputed as to Mr. Cooper’s

   testimony, although it was made prior to the availability of 2018 data. At his deposition,

                                                   29
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 30 of 153 PAGEID #:
                                      8375



   Mr. Cooper testified that Ms. Boothe’s vote share under the Proposed Remedial Map “drops

   two points.” Cooper Dep. 204:8-10. Mr. Cooper’s Third Declaration filed in this

   supplementing his initial analysis with 2018 data demonstrates that the Democratic vote

   share in Proposed Remedial District 6 would be higher than that in current District 6.

   Cooper Third Decl. at 4 (Figure 2).

          Seventh District – Mark Griffiths

           71.     Mark Griffiths has resided in Lorain County and North Ridgeville, Ohio for
   fifteen years. (Exhibit 15, Deposition of Mark Griffiths “Griffiths Dep.” at 10:21-25; 11:8-
   10). Since 2012, this address has been in Ohio’s Seventh Congressional District. (Id. at
   11:13-15). Republican Bob Gibbs has represented the Seventh District since that time.

          Response: Undisputed.

          72.    Mr. Griffiths did not vote for Representative Gibbs in any election from
   2012 through 2018, choosing to abstain from the 2014 congressional election when
   Representative Gibbs ran unopposed. (Id. at 12:14-25; 13:8-14:1).

          Response: Undisputed.

           73.    Despite Mr. Griffiths’ opposition to Representative Gibbs, Mr. Griffiths has
   voted for a Republican in the past, including Senator Rob Portman, and would consider
   voting for Republicans in the future, “if [he] felt a Republican was a better candidate” in
   terms of background, experience, and positions on issues. (Id. at 14:22-25; 16:8-17:10).

          Response: Disputed as incomplete and thus misleading as to the cited testimony. Mr.

   Griffiths is a Democratic voter and has supported Democratic candidates for Ohio’s

   congressional delegation in the past. Ex. N (Deposition of Mark Griffiths (“Griffiths Dep.”)) at

   12:14-14:2; 19:3-13. He voted for a Republican on one occasion when he voted for Senator Rob

   Portman. Id. at 14:15-15:25. Mr. Griffiths said that he would consider voting for a Republican

   if the person was a better candidate or the Democratic candidate was “flawed.” Id. at 16:8-

   17:13. But he testified that he intended to vote for every Democratic candidate in future

   congressional elections. Id. at 113:8-11.




                                                   30
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 31 of 153 PAGEID #:
                                      8376



          74.     Mr. Griffiths believes he lives in a “cracked” district in which the
   mapmakers separated the Democrats in Lorain County into three districts. (Id. at 100:10-
   22). Mr. Griffiths would prefer to live in a district in which Lorain County remains intact
   but admitted that he doesn’t “think it’s practical” to do so given the equal-population
   demands of redistricting. (Id. at 52:14-25).

           Response: Undisputed as to the first sentence. Disputed as incomplete and thus

   misleading as to the cited testimony with respect to the second sentence. Mr. Griffiths said that

   he would prefer to live in a district in which Lorain County remains intact and that under the

   current congressional map it is split into three different districts “strictly for purposes of

   maintaining part of its partisan position.” Griffiths Dep. at 51:18-52:9. He said that while

   districts have to have equal populations, he thought a compact district is one that “respects

   county boundaries, municipal boundaries to the largest extent possible, and that reflects some

   community of interest of people in the district.” Id. at 52:14-53:17.

           75.     Mr. Griffiths believes that maps should “reflect[] some community of
   interest of people in the district” but was unable to identify any communities of interest that
   should be in the Seventh District but are not. (Id. at 53:12-55:3).

           Response: Undisputed as to the first clause of the sentence. Disputed as incomplete and

   thus misleading as to the cited testimony with respect to the second clause of the sentence.

   When asked what community of interest is not in District 7 that should be, Mr. Griffiths testified

   that “District 7 is made up of . . . seven or eight counties, and it goes from urban to rural to

   suburban to rural to urban. It’s really a configuration that does not make much sense.” Griffiths

   Dep. at 53:22-54:3.

           76.    Mr. Griffiths testified that Representative Gibbs fails to respond to the issues
   that the “few Democrats” in Seventh District might raise. (Id. at 61:11-13). But he
   admitted that he doesn’t “expect a Congressman to always agree with [his] views,” so long
   as the Congressman “take[s] [his] views into account and pay[s] attention to them.” (Id. at
   63:4-8).

           Response: Disputed as incomplete and thus misleading as to the cited testimony. Mr.

   Griffiths testified that the fact that multiple people he knows have received responses from

                                                     31
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 32 of 153 PAGEID #:
                                      8377



   Congressman Gibbs unrelated to the issues they raised with him showed him that Congressman

   Gibbs “doesn’t really care what we think or don’t think, whether we vote or not vote. He is in a

   position, and still is in a position, that he’s going to get re-elected. So therefore, the issues that

   we few Democrats might raise aren’t really anything that he needs to respond to.” Griffiths Dep.

   at 59:20-61:13. Mr. Griffiths further testified that he “wouldn’t expect a Congressman to always

   agree with [his] views. But [he] would expect [his] Congressman to take my views into account

   and pay attention to them, and I don’t think that’s going on now.” Id. at 63:3-9.

          77.      Mr. Griffiths described several occasions on which Representative Gibbs met
   with Democrats and Democratic organizations, including Mr. Griffiths, to hear Democrats’
   views. First, the local chapter of Indivisible arranged an in-person meeting with
   Representative Gibbs on healthcare issues in April 2017, when the group expressed
   concerns to Representative Gibbs about the Republicans’ proposed healthcare plans. (Id. at
   22:23-24:5). Additionally, Mr. Griffiths attended a meeting with Representative Gibbs in
   Canton to discuss healthcare issues and later dropped off correspondence at Representative
   Gibbs’ office regarding an immigration issue. (Id. at 73:1-24; 76:10-18). Mr. Griffiths
   acknowledged that Representative Gibbs’ multiple meetings with these groups showed that
   Representative Gibbs took Mr. Griffiths’ and Democrats’ views into account. (Id. at 63:10-
   15).

           Response: Undisputed as to the first three sentences that Mr. Griffiths visited

   Congressman Gibbs’ offices on three different occasions. Disputed as incomplete and thus

   misleading as to the cited testimony with respect to the fourth sentence. Mr. Griffiths testified

   that an example of a congressperson taking his views into account would be meeting with him to

   discuss an issue but also being responsive, which Mr. Griffiths said Congressman Gibbs failed to

   do. Griffiths Dep. at 63:10-19. Mr. Griffiths also testified that he has contacted Congressman

   Gibbs through emails, letters, calls, and voicemails on a number of occasions. Id. at 69:11-72:7.

   When Mr. Griffiths has called Congressman Gibbs’ office, he has asked Congressman Gibbs’

   aides to have the congressman call him back. However, Mr. Griffiths never received a call from

   the congressman. Id. at 70:15-71:8. When Mr. Griffiths contacted Congressman Gibbs through

   his website on one or two occasions, he also did not receive a response. Id. at 71:19-72:7.

                                                      32
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 33 of 153 PAGEID #:
                                      8378



           78.     Mr. Griffiths also believes that the 2012 map prevents him from connecting
   with volunteers in other counties within the Seventh District. (59:20-60:5) But Mr.
   Griffiths admitted that it was his personal preference—not any hindrance from the map
   itself—to volunteer and canvass in and near Lorain County. (Id. at 64:21-65:12). Mr.
   Griffiths identified just one instance in which poor weather caused him not to participate in
   a campaign activity with other Democrats. (Id. at 66:7-16).

          Response: Disputed as mischaracterizing the cited testimony. Mr. Griffiths testified that

   the current congressional map has made it “difficult to connect with other volunteers just because

   of the geographic space” in Ohio’s Seventh Congressional District. Griffiths Dep. at 59:20-

   60:25; 64:9-20. As an example, Mr. Griffiths said that he did not drive to Knox County to help

   with canvassing because of the geographic distance. Id. at 64:21-65:3. As another example, Mr.

   Griffiths said that he didn’t participate in a phone banking activity for Democratic Congressional

   Candidate Ken Harbaugh because the event took place in Huron County which would have

   required a 60 to 75 mile drive in bad weather. Id. at 65:14-66:25.

          79.    According to Mr. Griffiths, the 2012 Plan has hampered the identification of
   Democrat candidates to run against Representative Gibbs. But Mr. Griffiths also
   acknowledged that he voted for Democrat candidates of his choice in the 2012, 2016, and
   2018 congressional elections. (Id. at 12:14-25; 13:8-14:1). In 2014, when Representative
   Gibbs ran unopposed, Mr. Griffiths did not run against him or locate or encourage any other
   Democrat to do so. (Id. at 67:2-18).

          Response: Undisputed as to the first and second sentences. Disputed as incomplete and

   thus misleading as to the cited testimony with respect to the third sentence. When Congressman

   Gibbs ran unopposed in 2014, Mr. Griffiths testified that he did not personally run against him or

   encourage anyone to run. Griffiths Dep. at 67:2-18. However, Mr. Griffiths testified that he

   heard conversations that no one was willing to run against Congressman Gibbs in 2014 because

   “people saw it as a gerrymandering situation and nobody came forward to [run].” Id. at 67:2-

   68:18. Mr. Griffiths also testified that he spoke with Roy Rich when he ran against

   Congressman Gibbs in the 2016 election about “how difficult that [it] was to campaign in that



                                                   33
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 34 of 153 PAGEID #:
                                      8379



   district because of the size of the district and trying to get around to different people.” Id. at

   67:19-68:6.

            80.     Finally, Mr. Griffiths stated that the 2012 Plan injured him because
   Representative Gibbs sent his wife correspondence that misidentified the issue in her initial
   letter. (Id. at 68:19-69:4). But Mr. Griffiths admitted that he never received a mismatched
   response from Representative Gibbs himself and, in fact, “could think of one time [he]
   wrote to him, and [he] got a response that responded to the issue that [he] raised.” (Id. at
   69:11-13).

           Response: Disputed as incomplete and thus misleading as to the cited testimony. Mr.

   Griffiths testified that the fact that multiple people he knows, including his wife, have received

   responses from Congressman Gibbs unrelated to the issues they raised with him showed him that

   Congressman Gibbs “doesn’t really care what we think or don’t think, whether we vote or not

   vote. He is in a position, and still is in a position, that he’s going to get re-elected. So therefore,

   the issues that we few Democrats might raise aren’t really anything that he needs to respond to.”

   Griffiths Dep. at 59:20-61:13. Mr. Griffiths testified that he has never personally received a

   mismatched response from Congressman Gibbs and could think of one time that he receive a

   response to his letter addressing the issue he raised. Id. at 69:5-24. Mr. Griffiths also testified

   that he has contacted Congressman Gibbs through emails, letters, calls, and voicemails on a

   number of occasions. Id. at 69:11-72:7. When Mr. Griffiths has called Congressman Gibbs’

   office, he has asked Congressman Gibbs’ aides to have the congressman call him back.

   However, Mr. Griffiths never received a call from the congressman. Id. at 70:15-71:8. When

   Mr. Griffiths contacted Congressman Gibbs through his website on one or two occasions, he also

   did not receive a response. Id. at 71:19-72:7.




                                                     34
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 35 of 153 PAGEID #:
                                      8380



            81.     As a remedy, Mr. Griffiths asks the Court to adopt the remedial map drawn
   by Mr. Cooper. (Id. at 98:11-14). He believes the map will allow him to elect a Democrat
   representative and testified that he would prefer to live in a district that elects Democrat
   representatives. (Id. at. 99:3-8; 90:14-91:6). Overall, Mr. Griffiths is looking for a map that
   is “close to proportion[al]” to the makeup of Republican and Democrat voters in the state.
   (Id. at 104:15).

          Response: Undisputed as to the first sentence. Disputed as incomplete and thus

   misleading as to the cited testimony with respect to the second and third sentences. Mr. Griffiths

   testified that he believes Mr. Cooper’s map is competitive, and he thought a Democrat could be

   elected under Mr. Cooper’s map, which is his personal preference. Griffiths Dep. at 90:24-91:6;

   98:23-99:8. When asked whether a “lawful” map “need[s] to be proportional to the party

   affiliation of the voters in the state,” Mr. Griffiths said he didn’t “know about proportional, but it

   certainly needs to close to proportion[al], otherwise I think you could infer that there was a

   partisan intent behind the design.” Id. at 104:13-17. Mr. Griffiths testified that his issue with the

   current congressional map and his district in particular is that it is “drawn strictly as a partisan

   exercise to keep Republicans in control of that district and without regard to any kind of

   geographic boundaries that would make sense.” Id. at 51:12-25.

          82.      Under the Proposed Remedial Plan, Mr. Griffiths is placed in the Ninth
   Congressional District. (Cooper Dep. 204:22-205:10, Cooper Exhibit 12). Although
   Democrats would have a majority of the vote share in the Ninth District in the Proposed
   Remedial Plan during the 2012 election cycle, Republicans would have a majority of the
   vote share in the 2014 and 2016 election cycles using the election results relied upon by
   Cooper in his report. (Id. at 205:11-24)

          Response: Second sentence disputed as incomplete and hence mischaracterizing the

   evidence. In Mr. Cooper’s Third Declaration updating his initial analyses with 2018 data, he

   estimates that Democrats would have the majority of the vote share in the 2018 election. Cooper

   Third Suppl. Decl. at 4 (Figure 2).




                                                     35
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 36 of 153 PAGEID #:
                                      8381



          Eighth District – Larry Nadler

           83.    Mr. Nadler has lived in Oxford, Ohio, in the Eighth District for 28 years.
   (Exhibit 16, Deposition of Larry Nadler “Nadler Dep.” at 6:18-7:15). Mr. Nadler is a
   Democrat, who has voted for Democrats, with one exception, during his time in the
   Eighth District. (Id. at 8:4-20). However, Mr. Nadler stated that he doesn’t “blindly” vote by
   party, and would consider voting for candidates other than Democrats under the right
   circumstances. (Id. at 11:7-25).

          Response: Undisputed.

          84.     Mr. Nadler is currently represented by Representative Warren Davidson, a
   Republican, who was not his candidate of choice. (Id. at 29:12-19). A Republican has
   also represented Mr. Nadler in the Eighth District for the last 28 years, including former
   Speaker of the House John Boehner. (Id. at 31:24-33:24) Mr. Nadler admits that a
   Republican has represented Ohio’s Eighth Congressional District since 1939. (Id. at
   31:24-33:24). Mr. Nadler further admits that Representative Davidson is involved in his
   community and sends a congressional aide to his town every month to hear constituent
   concerns, which Mr. Nadler and his wife routinely attend. (Id. at 29:18-30:4).

          Response: Undisputed as to the first three sentences. Disputed as mischaracterizing

   testimony in the last sentence. Mr. Nadler testified that Representative Warren “does go

   through some motions” including sending an aide to his district whom he and his wife try to

   speak with. Ex. O (Deposition of Larry Nadler (“Nadler Dep.”)) at 29:18-24. Mr. Nadler

   immediately followed this by testifying that each time this aide comes, he asks “to have

   some type of meeting with our representative, a town hall, a discussion, whatever the label is

   not important. Every month he says, well, I’ll run it by him and every month when he comes

   back, there’s no answer.” Id. at 30:5-11. Mr. Nadler then testified about Rep. Warren, “his

   unwillingness to meet with us is concerning, and it’s concerning because it’s very clear he

   not only feels that he doesn’t need to, he knows he doesn’t need to.” Id. at 30:23-31:1.




                                                   36
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 37 of 153 PAGEID #:
                                      8382



            85.    Mr. Nadler was asked to be a plaintiff in this lawsuit by an executive board
   member of the Oxford League of Women Voters, Jenny Fisher, and Counsel for the ACLU.
   (Id. at 12:20- 13: 14). Mr. Nadler did not seek out an opportunity to become a plaintiff,
   and in fact, was not specifically targeted as the plaintiff for the Eighth District, as Ms.
   Fisher sent an email to multiple individuals seeking participation in this lawsuit. (Id. at
   15:3-16:3).

          Response: Undisputed but immaterial.

            86.     Mr. Nadler has been concerned about gerrymandering “for a long time”
   because “it’s been around for a long time.” (Id. at 25:9-15). Mr. Nadler believes that the
   districts, including his own district, should be indicative of the area they represent,
   but admits that he has no constitutional right to be represented by someone who holds
   his same values. (Id. at 43:8-23; 48:11-14). In fact, Mr. Nadler admits that his current
   Republican representative was elected “fair and square.” (Id. at 40:25-41:15).

          Response: Undisputed as to the first two sentences, but disputed as to the last

   sentence, which is mischaracterizing and misleading. Mr. Nadler also said, as part of this

   same piece of testimony, “I understand the point, the way where I live, that has been drawn.

   And given the composition of people, based on the way it has been drawn, has for a long

   time produced the same outcome in terms of Republicans winning office. But, I also know

   that what they illustrated in 2011 is you could draw things any way you want to, they don’t

   have to make logical sense, they don’t have to fit any logical model.” Nadler Dep. at 45:5-

   14.

            87.    Mr. Nadler believes that he is harmed by the 2012 Plan due to the way other
   districts in the state are drawn, including around Columbus, and Cincinnati. (Id. at 43:20-
   44:8; 55:9-19; 81:14-82:8).

          Response: Undisputed as to Mr. Nadler’s testimony.

          88.    Mr. Nadler could not identify any concern with his district that would be
   resolved by the Proposed Remedial Plan. (Id. at 66:22-67:9)

          Response: Disputed as incomplete and therefore misleading. Mr. Nadler testified

   that in his view, the Proposed Remedial Plan was “a vast improvement, and a map that I

   would be comfortable with.” Nadler Dep. at 66:6-15. He additionally testified that he



                                                   37
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 38 of 153 PAGEID #:
                                      8383



   believed the Proposed Plan would make a difference in his district over time. Id. at 66:22-

   69:21.

           89.    Under the Proposed Remedial Plan, Mr. Nadler remains in the Eighth
   District in which Republicans received a majority of the vote share. (Cooper Dep.
   205:25-206:5, Cooper Exhibit 12; Nadler Dep. at 65:13-67:9).

            Response: Undisputed.

   Ninth District – Tristan Rader

          90.     Plaintiff Tristan Rader resides in Lakewood, Ohio, in Cuyahoga County.
   (Exhibit 17, Deposition of Tristan Rader “Rader Dep.” at 8:16-9:21). He has resided in
   Lakewood since 2012. (Id. at 8:16-9:21).

            Response: Undisputed.

           91.   Mr. Rader lives in Ohio’s Ninth Congressional district, and his candidate of
   choice, Marcy Kaptur, represents him. (Id. at 14:11-13). Mr. Rader is a Democrat, and has
   generally always voted Democratic. (Id. at 18:14-20). Mr. Rader has campaigned for
   numerous Democrats including for Hillary Clinton, Ted Strickland, and Bernie Sanders
   during the 2016 election cycle. (Id. at 30:4-14; 31:3-6). Mr. Rader also identifies as a
   Democratic Socialist. (Id. at 39:15-17).

            Response: Undisputed as to the first, second, and third sentences. Disputed as

   incomplete and thus misleading as to the cited testimony with respect to the fourth sentence. Mr.

   Rader is a part of a group called the Democratic Socialists of America, which he considers to be

   a “group under the umbrella of the Democratic Party.” Ex. P (Deposition of Tristan Rader

   (“Rader Dep.”) at 39:6-9; 119:11-20.

           92.    Mr. Rader was contacted about becoming a plaintiff in this lawsuit by a
   friend, Ihaab Syed, who works for the ACLU. (Id. at 57:9- 58:5). Mr. Rader believes that
   the decision for him to become a plaintiff in this lawsuit was entirely the ACLU’s. (Id. at
   62:21- 63:4) In fact, Mr. Rader testified that the decision “had nothing to do with what I
   wanted” and “was on [the ACLU].” (Id. at 62:21- 63:4).

            Response: Undisputed but immaterial as to the first sentence. Disputed as

   mischaracterizing the cited testimony with respect to the second and third sentences. After Mr.

   Rader testified that he was not yet officially a plaintiff in this lawsuit after his second



                                                     38
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 39 of 153 PAGEID #:
                                      8384



   conversation with the ACLU, he was asked why he didn’t want to become a Plaintiff after

   speaking with the ACLU for the second time. Rader Dep. at 61:22-63:4. Mr. Rader testified that

   he had given them information and the ACLU “had to make decisions.” Id. at 62:24-63:4. He

   testified that after his third conversation with the ACLU, he was an official plaintiff in the

   lawsuit. Id. at 63:5-7.

           93.    Mr. Rader testified that he was harmed by the 2012 Plan because he lives
   approximately 100 miles from where his congressional representative is located. (Id. at
   66:10- 67:19). He preferred being represented by Dennis Kucinich who resided in the
   Cleveland area. (Id. at 67:20-68:18). Despite complaining about the size of the Ninth
   District, Mr. Rader acknowledged that from 2002 to 2012, the Ninth District spanned from
   Toledo to Lorain, where Mr. Rader resided with his parents prior to 2012 and is only about
   20 miles away from where he currently lives. (Id. at 73:20-74:4; 80:10-11).

          Response: Disputed as incomplete and thus misleading as to the cited testimony. Mr.

   Rader testified that he was challenging the current congressional map, and in particular Ohio’s

   Ninth Congressional District, because the current congressional map “is unfairly drawn to . . .

   diminish [his] vote” and places him in a district where his representative is “more than 100 miles

   away from where [he] live[s].” Rader Dep. at 66:10-67:19. Mr. Rader testified that he was

   previously represented by Congressman Dennis Kucinich who resided in Cleveland and thus

   understood his area better than Congresswoman Marcy Kaptur who resides in Toledo. Id.

   at 67:8-68:18. Mr. Rader testified that he thought he was aware that Ohio’s Ninth Congressional

   District included Lorain between 2002 and 2012, but he wasn’t sure of “what the district was or

   the shape of it or who Marcy [Kaptur] represented exactly then.” Id. at 73:20-74:14. He further

   testified that “[e]ven if [he] lived in Lorain, when her district supposedly reached into Lorain, it’s

   much, much closer to Toledo than Cleveland and Lakewood. . . . [He i]s from Lorain. [His]

   parents live in Lorain. It’s 23 miles from [his] house. It’s quite a distance.” Id. at 79:25-80:12.




                                                    39
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 40 of 153 PAGEID #:
                                      8385



           94.    Mr. Rader believes the size of his district infringes upon his First
   Amendment Right to Freedom of Speech, as the distance to Ms. Kaptur’s office
   headquarters makes it difficult for him to go to her office to engage in protests. (Id. at
   111:4-15). Mr. Rader, however, concedes that nothing in the current districting plan
   prevents him from going and protesting in front of her office in Toledo and that nothing
   about the 2012 Plan prevents him from protesting in front of her smaller office in
   Cleveland. (Id. at 111:16-112:23).

                   Response: Disputed as incomplete and thus misleading as to the cited testimony.

   Mr. Rader testified that he was not an attorney and was not familiar with the particulars of

   constitutional claims. Rader Dep. at 130:10-16. While Mr. Rader testified that he thought the

   current plan was unconstitutional because it infringed on his right to free speech, he explained

   that his issue was that he lives “in a district that has a representative that doesn’t have to really

   have to campaign for her position” and he has “to travel 130 miles to her [main] office in

   Toledo.” Id. at 93:6-8; 110:11-112:5. Mr. Rader testified that he thought distance between his

   residence and Congresswoman Kaptur’s main office in Toledo made it difficult for him to

   organize his constituents in Lakewood to go visit her at her main office, even though there

   weren’t “people that would keep [him] from literally going out in front of her office.” Id. at

   111:16-112:15.

            95.    Mr. Rader also testified that he is harmed because he is “packed” in a district
   with other Democratic voters and that Democratic candidates win by a “40 point spread”
   and that his vote does not count. (Id. at 97:22-98:4). He is disappointed that his vote is not
   “able to determine the outcome of an election.” (Id. at 77:5-78:2). However, Mr. Rader
   could not provide criteria for how his district could not be “packed” and did not have any
   basis for determining how many Democrats or Republicans should make up a district so that
   it is not “packed.” (Id. at 110:5-10). Despite Mr. Rader’s concern that his vote does not
   “determine the outcome” of an election, Mr. Rader admits that his candidate of choice,
   Representative Kaptur, represents him. (Id. at 77:21-23).

           Response: Undisputed as to the first and second sentences. Disputed as incomplete and

   thus misleading as to the third and fourth sentences. When asked whether he had “any thoughts

   on how many Democrats should be allowed to be in a district before it can be considered

   packed,” Mr. Rader said that he wasn’t “an expert on that, so [he] couldn’t tell you.” Rader Dep.

                                                     40
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 41 of 153 PAGEID #:
                                      8386



   at 110:5-10. Mr. Rader said that he voted for Congresswoman Kaptur, but he also said he was

   “somewhat” dissatisfied with Congresswoman Kaptur because she lives 100 miles away and thus

   is unfamiliar with issues in his neighborhood. Id. at 77:21-78:2; 67:8-19.

           96.     Mr. Rader believes that voters in his district are apathetic because the district
   is not competitive but acknowledges that he has no right as a citizen to live in an area where
   people volunteer or engage politically at a level he deems appropriate and could not identify
   any person who has refused to volunteer on a campaign or to vote as a result of the 2012
   Plan. (Id. at 123:16-19; 124:25-125:24; 129:19- 130:3).

          Response: Undisputed that Mr. Rader testified that he does not think he has a legal right

   to live in an area where people volunteer or engage politically at a level he deems appropriate.

   Rader Dep. at 125:10-125:24. Disputed as incomplete and thus misleading as to the cited

   testimony with respect to the remaining information. Mr. Rader testified that the current

   congressional map “discourages people from voting” by creating voter apathy. Id. at 122:22-

   123:18. Specifically, Mr. Rader said that voters have said “‘Why should I vote because it

   doesn’t matter? There’s nothing I can do about it, so I don’t care.” Id. at 123:11-15. During his

   deposition, Mr. Rader could not think of a specific name of someone who has refused to

   volunteer on a campaign or vote because of the current congressional map. Id. at 129:19-130:3.

           97.     Under the Proposed Remedial Plan, Mr. Rader would be assigned to the
   Ninth Congressional District in which Democrats would receive a majority of the vote share
   under the 2012 elections referenced in Cooper’s report but Republicans would receive a
   majority of the vote share under the 2014 and 2016 elections referenced in Cooper’s report.
   (Cooper Dep. 206:6-208:20). In his deposition, Cooper dismissed a question regarding
   whether Mr. Rader was “worse off” under his Proposed Remedial Plan and pointed out that
   his version of the Ninth District was more compact than the version in the 2012 Plan. (Id.)

          Response: Disputed as incomplete and hence mischaracterizing the evidence as to the

   first sentence. In Mr. Cooper’s Third Declaration in this case updating his estimates of

   Democratic vote share in the remedial districts with 2018 data, Democrats would receive a

   majority of the vote share in Proposed Remedial District 9. Cooper Third Decl. at 4 (Figure 2).



                                                    41
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 42 of 153 PAGEID #:
                                      8387



          Disputed as mischaracterizing the cited testimony with respect to the second sentence. In

   his deposition, Mr. Cooper said that Plaintiffs Rader and Walker would be living in a district that

   was “competitive” and that district could “potentially” elected a Republican. Cooper Dep.

   at 208:3-16.

          98.     Mr. Rader testified that he “would not be okay” if the Proposed Remedial
   Plan placed him in a Republican majority district even if that district were more compact.
   (Rader Dep. at 91:21-92:7).

          Response: Disputed as mischaracterizing the cited testimony. When asked hypothetical

   question of whether it would be okay with him if Mr. Cooper placed him in a “district where the

   representative was closer to [him], where he didn’t split as many municipalities or counties in

   half and what you thought were competitive elections, but [he] continued to be represented by a

   Republican for the next 10 years,” Mr. Rader answered “[i]t would not be okay with me. I

   would continue to work to elect Democrats in my district if that were the case.” Rader Dep.

   at 91:21-92:10. When asked whether this district would be unconstitutional, Mr. Rader testified

   “I wouldn’t know - - without knowing exactly where the district fell, without knowing a lot, just

   very granular details about the district, I couldn’t tell you whether it was constitutional or not.”

   Id. at 92:11-22.

          Ninth District – Chitra Walker

           99.     Plaintiff Chitra Walker has resided in Lakewood, Ohio in Cuyahoga County
   since at least 2008. (Exhibit 18, Deposition of Chitra Walker “Walker Dep.” at 8:12-9:12).
   Ms. Walker currently resides in Ohio’s Ninth Congressional District and is represented by
   Marcy Kaptur, a Democrat. (Id. at 83:16-85:3). Ms. Walker recalls voting for
   Representative Kaptur every year she has been on her ballot. (Id. at 83:16-85:3).

          Response: Undisputed.

          100. Ms. Walker registered to vote after becoming a United States Citizen in 1987
   and considers herself to be a Democrat. (Id. at 10: 20-11:25).

          Response: Undisputed.


                                                     42
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 43 of 153 PAGEID #:
                                      8388



          101. Despite a strong preference for Democrats, Ms. Walker admits that there
   could be circumstances where she would vote for a Republican or independent
   congressional candidate. (Id. at 55:9-17).

           Response: Disputed as mischaracterizing the cited testimony. Ms. Walker testified that

   she has never voted for a Republican candidate for Congress. Ex. Q, Walker Dep. at 55:9-11.

   When asked whether there were any circumstances where she would consider voting for a

   Republican or independent candidate for congress, Ms. Walker said “[m]y preference is

   Democratic, but if there was a situation where the candidate was qualified, in my opinion, or

   something he had done, say sexual harassment, or something like that” she might vote for a

   Republican or independent candidate. Id. at 55:12-21.

            102. Ms. Walker became a plaintiff in this lawsuit after being recruited by an
   ACLU Cleveland board member, Erik Meinhardt. (Id. at 35:14-24) Ms. Walker believes
   Mr. Meinhardt asked her to be a plaintiff in the suit because she’s “a member of the
   Democratic club…” (Id. at 36:21-37:3). Prior to her discussions with Mr. Meinhardt, Ms.
   Walker had not previously expressed any interest in challenging the current districting plan.
   (Id. at 37:4-8).

           Response: Undisputed but immaterial as to the first and third sentences. Disputed as

   mischaracterizing the cited testimony as to the second sentence. Ms. Walker testified that she

   thought Mr. Meinhardt thought she might be interested in being a plaintiff because she is a

   “member of the Democratic Club, and [she] help[s] in all their activities.” Walker Dep. at 36:21-

   37:3.

           103. When asked about her problems with the 2012 Plan, Ms. Walker stated that
   her “concern is for all of Ohio…” and that her “objection is to the map in general.” (Id. at
   40:2-6; 46:3-8). Ms. Walker said she would “like to see a map that’s based on the
   population of the state…” and that the map should be “more equitable” between
   Republicans and Democrats. (Id. at 46:25-47:7; 48:8-10). Ms. Walker believes there should
   be more Democratic districts than there are currently but does not know how many more
   there should be. (Id. at 48:17-49:5).

           Response: Disputed as incomplete and thus misleading as to the cited testimony. Ms.

   Walker testified that her concern was “for all of Ohio and all of our citizens that their wish, and


                                                    43
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 44 of 153 PAGEID #:
                                      8389



   in this case, our democratic wish, has been manipulated by a gerrymandered map.” Walker Dep.

   at 40:2-9. She further explained that the map in general is not democratic because “they

   consistently are going to have 12 districts that are [R]epublican for sure and 4 districts that are

   [D]emocrat.” Id. at 46:8-15. She testified that she was also concerned for herself as well since

   she is “packed in as a Democrat . . . into [her] district.” Id. at 40:10-21. Ms. Walker testified

   that she was not an expert map drawer. Id. at 49:12-15. When asked whether she wanted to “see

   a map that split the seats between [R]epublicans and [D]emocrats in a way that mirrors both

   percentages of [R]epublicans and [D]emocrats in the state,” Ms. Walker said that she would “like

   to see a map that’s based on the population of the state, the density of the population, et cetera,

   and ethnicity, perhaps, community interests.” Id. at 46:20-47:4. When asked whether she

   wanted a “map to reflect how the people voted, that 59 percent Republican vote, they should get

   59 percent of the seats,” Ms. Walker said that “I don’t think there’s a perfect map, but it should

   be more equitable, more fair.” Id. at 48:3-10. When asked whether she thought “there should be

   more Democratic majority districts than there are,” Ms. Walker said yes but said she wasn’t sure

   how many more because she was “not an expert in any of this.” Id. at 48:17-23.

           104. Despite her issues with the 2012 plan as a whole, Ms. Walker is “concerned
   for [herself] as well.” (Id. at 40:2-17). Ms. Walker’s concern about her district is that she is
   “packed” or “squeezed” in her district with other Democrats. (Id. at 49:6- 15). However,
   Ms. Walker does not have any ideas on how to fix this issue and cannot say what percentage
   of Democrats or Republicans makes a district “packed.” (Id. at 49:6-15; 74:21-75:10).

          Response: Undisputed as to the first and second sentences. Disputed as incomplete and

   thus misleading as to the cited testimony with respect to the third sentence. When asked “by

   percentage, when do you believe that the district becomes too packed, or packed, I guess would

   be the right way to say it,” Ms. Walker answered said that she was “not an expert.” Walker Dep.

   at 74:12-20. When asked how a packed district should be fixed, Ms. Walker explained that she

   was “not an expert in map drawing for this particular purpose.” Id. at 49:6-15.

                                                    44
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 45 of 153 PAGEID #:
                                      8390



           105. Because she lives in a heavily Democrat district, Ms. Walker complains that
   her vote is “diluted” or that it “does not count as much as it should” but concedes that her
   vote is actually counted and that nothing in the 2012 Plan has kept her, or anyone else she
   knows from casting a ballot. (Id. at 56:18-57:24). Further, Ms. Walker notes that nothing
   in the 2012 Plan has prevented her from campaigning for her preferred candidates, donating
   to the candidate of her choice, or engaging in any voter education activities. (Id. at 56:18-
   57:24).

          Response: Undisputed as to the first sentence. Disputed as incomplete and thus

   misleading as to the cited testimony with respect to the second sentence. Ms. Walker testified

   that nothing prevents her from campaigning or engaging in voter education activities. Walker

   Dep. at57:3-13. However, Ms. Walker also testified that the geographic distances between areas

   in Ohio’s Ninth Congressional District make it more difficult to campaign for Democratic

   candidates. Id. at 42:24-43:5. Ms. Walker testified that she thinks the current congressional map

   makes it harder to fundraise for her candidates of choice because people believe that the

   “candidate’s going to win anyway.” Id. at 44:20-22; 87:2-5. Ms. Walker testified that she thinks

   the current congressional map has hurt her ability to educate voters because voters feel like their

   “vote is going to be manipulated in some way.” Id. at 92:13-19.

          106. Ms. Walker believes that she is harmed because Representative Kaptur lives
   in Toledo and cannot “adequately” represent her views 100 miles away from Lakewood but
   is happy with the way Representative Kaptur represents the district and is pleased that
   Representative Kaptur votes the way Ms. Walker would like her to vote on issues before
   Congress. (Id. at 40:20-24; 41:4-13; 41:23-42:2).

          Response: Disputed as incomplete and thus misleading as to the cited testimony. Ms.

   Walker testified that she believes the geographic distances between areas in Ohio’s Ninth

   Congressional District make it difficult for Congresswoman Marcy Kaptur to adequately

   represent all her constituents. Walker Dep. at 41:7-13. For example, Ms. Walker testified that

   she had not seen Congresswoman Kaptur in her neighborhood. Id. at 41:18-19. But Ms. Walker

   said that she did not think “Marcy Kaptur [was] doing a bad job in congress” and she is pleased

   with the way Congresswoman Kaptur votes on issues in congress. Id. at 41:20-42:2.

                                                   45
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 46 of 153 PAGEID #:
                                      8391



            107. Ms. Walker testified that Representative Kaptur is responsive to her when
   she contacts her office and that she is able to attend meetings with Representative Kaptur.
   (Id. at 42:3-19).

          Response: Disputed as incomplete and thus misleading as to the cited testimony. Ms.

   Walker testified that she has written Congresswoman Kaptur and her office has responded to her.

   Walker Dep. at 42:3-7. She also testified that she goes to meetings at which Congresswoman

   Kaptur is present when Congresswoman Kaptur is in town. Id. at 42:8-12.

           108. Under the Proposed Remedial Plan, Ms. Walker, like Mr. Rader, would be
   assigned to the Ninth Congressional District in which Democrats would receive a majority
   of the vote share under the 2012 elections referenced in Cooper’s report but Republicans
   would receive a majority of the vote share under the 2014 and 2016 elections referenced in
   Cooper’s report. (Cooper Dep. 206:6-208:20, Cooper Exhibit 12).

          Response: Disputed as incomplete and hence mischaracterizing the evidence. As

   referenced in paragraph 97, Democrats would receive a majority of the vote share in Proposed

   Remedial District 9 in 2018. Cooper Third Decl. at 4 (Figure 2).

          Tenth District - Ria Megnin

           109. Ria Megnin has resided in Dayton, Ohio in Ohio’s Tenth Congressional
   District since December of 2010. (Exhibit 19, Deposition of Ria Megnin “Megnin Dep.” at
   9:4-10:4; 13:5- 10). Ms. Megnin is a Democrat but agrees with Republicans on certain
   issues and thinks “it’s perfectly possible to agree with Republicans and people of any
   party background on specific issues.” (Id. at 34:3-36:4; Exhibit 20, Megnin Exhibit 1)

          Response: The first sentence is undisputed. The second sentence is disputed as

   incomplete and misleading. Ms. Megnin testified at length that she is a Democrat, and that

   she almost always votes Democrat. R (Deposition of Ria Megnin (“Megnin Dep.”)) at

   67:13-72:15.

          110. Ms. Megnin’s current representative, Mike Turner, is a Republican who has
   represented the District for 16 years. (Id. at 13:11-19).

          Response: Undisputed.




                                                   46
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 47 of 153 PAGEID #:
                                      8392



            111. Although Ms. Megnin’s does not believe that Representative Turner is
   responsive enough to citizens in the area, she admits that when she has called Mr. Turner’s
   office, someone has always returned her calls. (Id. at 17:5-8, 19:6-20:23, 28:2-19). She also
   could not identify an email that was sent to Representative Turner that was not responded
   to. (Id. at 25:6-9). Further, she cannot identify any communications sent by any of the
   groups that she associates with that Representative Turner did not respond to. (Id. at 33:6-
   22).

          Response: Disputed as incomplete and misleading. Ms. Megnin testified that “Mike

   Turner has not held a town hall meeting for his local constituents in his sixteen years as a

   congressional representative,” Megnin Dep. at 17:5-8, and that he is so absent in her

   community, a group she is affiliated with was, at the time of her testimony, planning to put

   skeleton statutes outside of his office saying, “We’re Dying to See Our Congressman.” Id.

   at 26:5-24.

           112. Ms. Megnin is the regional representative for Region 7 of the National
   Association of Social Workers, Ohio chapter. (Id. at 36:13-20). The political action
   representative of this region reached out to her sometime in April of 2018 and told her that
   the ACLU was looking for plaintiffs for a gerrymandering case. (Id. at 36:13-37:14). Ms.
   Megnin then called Ebony Speakes-Hall at the ACLU to learn more about the potential
   lawsuit. (Id. at 36:13-37:14). She admits that, prior to this contact, she had not considered
   filing a lawsuit related to gerrymandering. (Id. at 38:18-39:14).

          Response: Undisputed but immaterial.

            113. Ms. Megnin also testified that during her canvassing efforts, she encountered
   voters who stated that they would contribute more money to the campaign races in the
   district if not for the gerrymandering because they feel that there is not a chance for their
   candidate to succeed. (Id. at 88:10-91:3). However, Ms. Megnin admitted that in her
   canvassing efforts, she was only “door knocking” on areas that had a “strong record” of
   “voting Democrat” in the past. (Id. at 109:14- 110:21). Ms. Megnin further admitted that
   no law has ever prevented her from canvassing or otherwise volunteering or campaigning
   for any candidate. (Id. at 83:15-25).

          Response: Disputed as incomplete and misleading. Ms. Megnin testified that she

   believes no law has ever prevented her from canvassing, campaigning, or protesting.

   Megnin Dep. at 83:23-88:6. She also testified that in her experience, “because of the

   gerrymandering” she could not run for anything but local office herself, id. at 84:14-19 and


                                                   47
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 48 of 153 PAGEID #:
                                      8393



   that because of the map, for Democrats, “there isn’t as much of a chance. There’s just this

   hopelessness. [The voters] don’t see themselves ever finding their vote translated into

   adequate representation.” Id. at 88:7-88:20.

            114. Ms. Megnin believes that her district is cracked because it includes certain
   areas such as Greene County that do not reflect Dayton or the majority of the people who
   live in Dayton or the other surrounding suburbs. (Id. at 49:10-50:4; 51:14-54:9). Ms. Megnin
   did not know if the Dayton area and suburbs are large enough to constitute a congressional
   district on their own. (Id. at 101:25-102:10)

          Response: Undisputed as to Ms. Megnin’s testimony.

           115. Under the Proposed Remedial Plan, Ms. Megnin would remain assigned
   to the Tenth District. (Cooper Dep. 208:21-209:7; Cooper Exhibit 12). Although Ms.
   Megnin testified that she believed Democrats would have a much better chance to vote out
   Representative Turner under the Proposed Remedial Plan (Megnin Dep. at 64:20-65:4),
   the election results relied upon by Cooper in his reports are within a single percentage point
   of the election results under the 2012 Plan and Cooper admitted that the Tenth District
   would be “a safe Republican district” under both maps (Cooper Dep. 208:21-209:7; Cooper
   Exhibit 12).

          Response: The first sentence is undisputed. The second sentence is disputed as

   incomplete. In Mr. Cooper’s supplemental declaration using 2018 election results, he

   estimates Proposed Remedial District 10 to have the same Democratic vote share as current

   District 10. Cooper Third Suppl. Decl. at 4 (Figure 2).

          Eleventh District – Andrew Harris

          116. Plaintiff Andrew Harris has resided in Cleveland in the Eleventh
   Congressional District his entire life. (Exhibit 21, Deposition of Andrew Harris “Harris
   Dep.” at 7:4-8:17). Mr. Harris is a registered Democrat who has always voted for
   Democrats. (Id. at 10:9-13).

          Response: Undisputed, except that Mr. Harris has also resided in the suburbs of

   Cleveland. Ex. S (Deposition of Andrew Harris (“Harris Dep.”)) at 7:4-8:17.




                                                   48
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 49 of 153 PAGEID #:
                                      8394



           117. Marcia Fudge, a Democrat, represents Mr. Harris in the Eleventh District.
   (Id. at 10:2-8). Despite voting for Representative Fudge, Mr. Harris testified that
   Representative Fudge is not his ideal candidate and wishes that Cleveland was
   represented by a more moderate, pro- business Democrat. (Id. at 16:25-18:20).

          Response: Disputed as incomplete and misleading as to the cited testimony. Mr.

   Harris testified that he preferred to be represented by a candidate who was “allowed to be

   more moderate . . . Fudge is forced to be to the left of where I consider myself to be. Harris

   Dep. at 17:12-18

            118. Despite being a Democrat, Mr. Harris’ chief complaint with the current
   Eleventh District is the inclusion of Akron, Ohio in the district along with that area’s
   “liberal” Democrats. (Id. at 19:25-21:8). Mr. Harris believes that Akron’s brand of
   Democrats and Cleveland’s brand of Democrats are different, and that despite
   characterizing many of his friends in the Cleveland area as more liberal than him, believes
   that a congressional district drawn without Akron would result in a more moderate district.
   (Id. at 20:20- 21:8; 26:14-19; 28:2-30:12).

          Response: Disputed as incomplete. Mr. Harris testified that his other chief

   complaints include that he wishes to be represented by a more pro-business representative,

   Harris Dep. at 16:25-18:20, and that his packed district forces his representative “to be to the

   left of where I consider myself to be.” Id. 17:16-18

            119. Mr. Harris directly relates his harm from the current plan to being placed in a
   district with other Democrats whose beliefs are “not representative of …[his] perspective
   politically” as he has different beliefs that do not relate to those “different brand[s] of
   liberalism.” (Id. at 21:4-8).

          Response: Disputed as being incomplete and thus mischaracterizing as to the

   cited testimony. Mr. Harris does not believe that he is harmed by being in a district with

   other Democrats whose beliefs are different, but that because the district is packed, the

   representation gravitates to the left of where he is. Harris Dep. at 17:16-18, id. at 16:5-20;

   19:25-20:12.




                                                    49
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 50 of 153 PAGEID #:
                                      8395



           120. Mr. Harris also believes that he is in a “packed” congressional district, and
   because the district is “packed”, that his vote is “diluted” and does not count. (Id. at
   15:22- 16:20). Mr. Harris believes that “packing” occurs when there is intent to place
   Democrats in one area together for the purpose of diluting their vote. (Id. at 16:5-20;
   34:9-21). Mr. Harris believes his vote is “diluted” because he is “surrounded by an
   inordinate number of democratic voters” therefore his vote is not necessary for a Democrat
   to win the election. (Id. at 16:5-20; 19:25-20:12). However, Mr. Harris cannot point to a
   percentage of votes required for a district to be “packed”, or for his district not to be
   “diluted” with an “inordinate amount” of Democrats. (Id. at 19:17-21; 21:9-14).

          Response: Undisputed, except that the last sentence is incomplete and misleading.

   The reason that Mr. Harris cannot point to a percentage of votes required for a district to be

   deemed to be packed is that he is not an expert.

            121. Despite his contentions regarding his district, Mr. Harris agrees that his vote
   is, in fact, counted by the board of elections and he does not know anyone who has been
   prevented from voting or who has refused to vote as a result of the 2012 Plan. (Id. at
   22:9-12; 16:21-17:6). Mr. Harris further admits that the candidate he cast his vote for,
   Representative Fudge, has routinely been elected. (Id. at 16:21-17:6).

          Response: Undisputed but immaterial.

            122. Under the Proposed Remedial Plan, Mr. Harris would remain in the
   Eleventh District which Cooper agreed would continue to be “a very safe Democratic
   district.” (Cooper Dep. 209:8-18; Cooper Exhibit 12).

          Response: Undisputed.

          Twelfth District – Aaron Dagres

           123. Aaron Dagres has resided in Ohio’s Twelfth Congressional District since
   2010. (Exhibit 22, Deposition of Aaron Dagres “Dagres Dep.” 10:6-11; 11:15-17). The
   Twelfth District is currently represented by Troy Balderson, a Republican first elected
   during a special election on August 7, 2018. (Id. at 11:18-22). Prior to the special election,
   the district was represented by Pat Tiberi, a Republican, since 2001. (Id. at 12:4-11).

          Response: Undisputed.

          124. Mr. Dagres serves as the President of the Licking County Democratic Club
   PAC as well as a Central and Executive Committee member of the Licking County
   Democratic Party. (Id. at 84:12-20). He did not vote in the 2013 or 2014 elections. (Id. at
   40:18-41:12).

          Response: The first sentence is admitted. The second sentence is undisputed but



                                                      50
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 51 of 153 PAGEID #:
                                      8396



   immaterial.

           125. Mr. Dagres received a phone call from the ACLU asking him to join this
   lawsuit. (Id. at 19:14-24). Prior to being contacted, Mr. Dagres was not contemplating filing
   a lawsuit over political gerrymandering. (Id. at 106:20-107:9).

          Response: Undisputed but immaterial.

           126. Although the Twelfth District has consistently been represented by a
   Republican, Mr. Dagres believes that his vote has been diluted and “watered down
   through a cracking and packing gerrymandering” and “that representation is truly
   inexistent.” (Id. at 27:21-28:4). However, Mr. Dagres admitted that, since 1939, there has
   been only one Democratic congressional representative from this district. (Id. at 72:24-25).
   He also could not state how the district could be drawn so that it is not “cracked.” (Id. at
   53:8-19)

          Response: Disputed as incomplete and misleading as to the cited testimony. Mr.

   Dagres stated that he could not state how the district could be drawn so that it is not cracked

   because he is not an expert. Ex. T (Deposition of Aaron Dagres (“Dagres Dep.”)) at 55:13-

   15.

           127. Although Mr. Dagres complained about split counties under the 2012
   Plan, he admitted that his home county, Licking, remains split between two Congressional
   Districts under the Proposed Remedial Plan and that he would remain in the Twelfth
   District under the Proposed Remedial Plan. (Id. at 61:14-62:5; 162:23-163:3). In addition,
   despite Mr. Dagres’s belief that the Twelfth District would “be a more competitive district
   based off of historicals” (Id. at 65:7-20), Cooper agreed that the Twelfth District in the
   Proposed Remedial Plan would be a “very safe” district for a Republican. (Cooper Dep.
   209:19-25; Cooper Exhibit 12).

          Response: The first sentence is not disputed. The second sentence is disputed as

   incomplete and a mischaracterization of the evidence. At the time of Mr. Cooper’s

   deposition, he had not yet submitted his Third Declaration analyzing the remedial map with

   2018 election results. According to his estimates, Democrats would have won a majority of

   the votes in Proposed Remedial District 12 in 2018. Cooper Third Suppl. Decl. at 4 (Figure

   2).




                                                    51
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 52 of 153 PAGEID #:
                                      8397



          Thirteenth District – Dr. Elizabeth Myer

           128. Dr. Myer has lived in Trumbull County in Ohio’s Thirteenth Congressional
   District for the past 22 years. (Exhibit 23, Deposition of Liz Myer “Myer Dep.” at 10:2-
   11:2). She is a Democrat and her representative in the Thirteenth Congressional District
   is Congressman Tim Ryan, a Democrat. (Id. at 11:3-11:6; 12:7-12:10; 15:15-15:18).

          Response: Undisputed.

           129. Dr. Myer’s congressional district has been a majority Democrat district
   since “at least way back into probably the ‘70s.” (Id. at 19:14-20:4). Dr. Myer wants to be
   represented by a Democrat. (Id. at 31:10-31:16; 37:9-37:10). A Democrat is her candidate
   of choice and she has been successful in electing a candidate of her choice. (Id. at 45:4-
   45:11).

          Response: Undisputed.

           130. She has mainly voted for Democrats but has voted for Republicans in the
   past. (Id. at 13:2-15:14). She would also consider voting for Republican or Independent
   candidates in the future who represented her values. (Id. at 16:19-17:7).

          Response: Undisputed.

         131. Dr. Myer was asked by her daughter, who knew someone at the ACLU, to
   become a plaintiff in the lawsuit. (Id. at 25:11-27:16).

          Response: Undisputed but immaterial.

          132.    Dr. Myer likes her current congressperson, Democrat Tim Ryan. (Id. at
   31:20-32:2).

          Response: Disputed as incomplete and misleading. Dr. Myer testified that “I like Tim

   Ryan” Ex. U (Deposition of Elizabeth Myer (“Myer Dep.”)) at 32:2 in the context of discussing

   his shortcomings as a representative as a result of the 2012 map, including that “we’ve had the

   same representative for quite some time . . . I don’t think they necessarily have to be concerned

   about our concerns to get reelected;” id. at 30:12-19; that “[n]o one really challenges [Ryan], it

   doesn’t really give us a choice” id. at 31:2-9; and that she wishes “he would be concerned about

   local levels important to my district and my region as opposed to maybe having other interests.”

   Id. at 46:25-46:5.



                                                    52
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 53 of 153 PAGEID #:
                                      8398



           133. Dr. Myer admits that she lives in a “very Democratic area” and that she
   does not know whether or not she lives in an area of the state that has enough Republican
   voters for her to reside in a district that could elect a Republican representative. (Id. at
   35:20-36:7; 39:3-39:4).

          Response: Undisputed as to Dr. Myer’s testimony. Dr. Myer testified repeatedly

   that she is “not a gerrymandering or a political district map expert that I can really say how

   that map should be drawn.” Myer Dep. at 43:5-9; see also 56:13-15; 73:13-17.

         134. Dr. Myer said she felt like the way the district was drawn could make
   Congressman district but could not describe any specific instances where Congressman
   Ryan had actually been unresponsive to her. (Id. at 51:25-53:10)

          Response: Disputed as incomplete and misleading. Dr. Myer testified that she could

   not remember ever receiving a responsive email from her Representative’s office despite

   sending them and that she could not remember ever having spoken to anyone despite calling.

   Myer Dep. at 51:25-53:10.

          135. Under the Proposed Remedial Plan, Dr. Meyer would remain in the
   Thirteenth District which Cooper described as “certainly leaning strongly Democratic.”
   (Cooper Dep. 210:2- 15; Cooper Exhibit 12).

          Response: Undisputed.

          Fourteenth District – Beth Hutton

           136. Plaintiff Beth Hutton resides in Mentor, Ohio, in Lake County, where she has
   lived for 34 years. (Exhibit 24, Deposition of Beth Hutton “Hutton Dep.” at 8:21-9:6). Ms.
   Hutton resides Ohio’s Fourteenth District, which during her time living in Mentor, “has
   basically stayed the same, but it’s gotten bigger as the number of representatives has
   decreased in Ohio” (Id. at 9:22-10:16).

          Response: Disputed as mischaracterizing the cited testimony except as to the first

   sentence. Ms. Hutton was asked about her current address and whether, in the 34 years that she’s

   resided at that address, whether it has “always been the 14th District, or has it been in other

   districts as well.” Ex. V (Deposition of Beth Hutton (“Hutton Dep.”)) at 9:23-10:8. She

   responded that “[t]he district has basically stayed the same,” indicating that her address has



                                                    53
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 54 of 153 PAGEID #:
                                      8399



   always been in the 14th District, without making any claims about whether the shape of the

   district has always been the same. Id. at 10:9-12.

            137. She is a registered Democrat, but often votes for Republicans at the local
   level. (Id. at 12:21-13:23). In deciding who to vote for, Ms. Hutton testified that she
   considers individuals and their stances, rather than just party membership. (Id. at 16:6-25).

          Response: Disputed as mischaracterizing cited testimony or citing incomplete testimony

   except as to second sentence. Ms. Hutton testified that she votes for Republican candidates at

   the local level “fairly often.” Hutton Dep. at 13:2-12. She could not recall voting for a

   Republican or independent candidate for a state position. Id. at 14:9-21. At the federal level, she

   only recalled voting for one candidate for the U.S. House. Id. at 14:22-15:6.

            138. Ms. Hutton testified that the Fourteenth District is a majority Republican
   district. (Id. at 26:23-27:4).

          Response: Undisputed.

          139. Representative David Joyce, a Republican, represents Ms. Hutton in the
   Fourteenth district. (Id. at 25:12-20). Previously, Ms. Hutton was represented by another
   Republican, Steven LaTourrette. (Id. at 26:7-20). Ms. Hutton voted for Representative
   LaTourrette at least once. (Id. at 14:22-15:22).

          Response: Undisputed.

           140. Ms. Hutton became a plaintiff in this lawsuit after the previous Fourteenth
   District plaintiff withdrew. (Id. at 27:5- 28:22). Ms. Hutton was approached by a cousin
   who told her the ACLU was looking for a new plaintiff in her district. (Id. at 27:5-28:14).

          Response: Undisputed but immaterial.

           141. Ms. Hutton believes the lawsuit is challenging the statewide map. (Id. at
   37:23- 38:11). Her chief complaint is that the 16 districts are “predictable” in that they
   usually elect 12 Republicans and four Democrats. (Id. at 39:22-41:12; 43:15-18). She thinks
   that breakdown is unfair “because it doesn’t give the Democrats the kind of voice and
   representation that they should have based on being a swing state” and that the statewide
   congressional delegation should closely mirror the split between Democrat and Republican
   voters in the state. (Id. at 40:9-41:2)

          Response: Disputed as incomplete and misleading as to the cited testimony. Ms. Hutton

   believes the lawsuit is challenging the statewide map, and that she is challenging the shape of her


                                                   54
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 55 of 153 PAGEID #:
                                      8400



   district. Hutton Dep. 37:23-38:6. For the challenge to the statewide map, Ms. Hutton

   understood the lawsuit to be challenging the way in which the map was drawn “behind closed

   doors.” Id. at 38:12-21. She additionally testified to the “uneven representation” produced by

   the map statewide. Id. at 39:22-41:24.

          142. Ms. Hutton also believes that Democrats tend to reside in more concentrated
   urban areas and are not evenly spread throughout the state. (Id. at 41:25-42:5).

          Response: Undisputed but immaterial.

           143. Ms. Hutton believes that, because of the predictability of the districts, her
   vote is sometimes “wasted” but concedes that she knows her vote is actually counted by the
   board of elections. (Id. at 47:17-48:2; 58:17-59:11).

          Response: Undisputed.

           144. Despite her belief that her vote is “wasted”, Ms. Hutton has continued to vote
   in each election and says that she doesn’t know anyone who has not voted because of the
   2012 Plan. (Id. at 47:21-48:7).

          Response: Undisputed.

           145. Ms. Hutton also wants the districts to be more competitive. (Id. at 48:22-
   49:11). She defines competition as “two people coming in with an equal chance to
   succeed.” (Id. at 49:6-11). But she could not identify any percentage of Republicans or
   Democrats in a district that would make it competitive, or how to make each district more
   competitive. (Id. at 49:12-50:14). She further states that she doesn’t think it’s possible for
   each district in the state to be competitive. (Id. at 50:5-14).

          Response: Disputed as mischaracterizing cited testimony. Ms. Hutton did not provide

   testimony on a generalized desire for competitive elections. In response to a question in her

   deposition about “any other things besides you thinking that people might feel like it’s a waste to

   show up that you feel are harms to voters because they know how a district is going to vote one

   way or another,” Ms. Hutton testified that she believed “competition creates better candidates,

   and without competition, you don’t necessarily get the best candidates.” Hutton Dep. at 48:16-

   25.




                                                    55
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 56 of 153 PAGEID #:
                                      8401



          She did define the way she was using the word “competition” as “two people coming in

   with an equal chance to succeed.” Id. at 49:6-11. She did not think there was a particular

   percentage that could be used to make “all the district competitive.” Id. at 49:17-21. As for

   whether it is possible to make each districts more competitive, Ms. Hutton offered her opinion

   that it was “probably not” possible, but that the districts could be drawn to avoid “splitting

   counties . . . [and] municipalities.” Id. at 50:5-22.

           146. Under the Proposed Remedial Plan, Ms. Hutton would be moved to the
   Thirteenth District in which Democrats had a majority of the vote share in each of the three
   elections cited in Cooper’s report. (Cooper Dep. 211:22-212:12; Cooper Exhibit 12).

          Response: Undisputed as to the Proposed Remedial District that Ms. Hutton would be

   voting in. Disputed as incomplete as to the estimated Democratic vote share in Proposed

   Remedial District 13. Mr. Cooper, in his supplemental declaration using 2018 election results,

   estimated that Democrats would win the majority of the votes in Proposed Remedial District 13.

   Cooper Third Decl. at 4 (Figure 2).

          Fifteenth District- Teresa Thobaben

          147. Ms. Thobaben has resided in Clinton County in Ohio’s Fifteenth
   Congressional District for the past 37 years. (Exhibit 25, Deposition of Teresa Thobaben
   “Thobaben Dep.” at 8:12-9:2). She is represented by Steve Stivers, a Republican. (Id. at
   9:3-9:8).

          Response: Undisputed.

          148.    Ms. Thobaben is a Democrat but has voted for Republicans in the past. (Id. at
   11:5-11:22).

          Response: Undisputed but immaterial as to her past voting history.

         149. Ms. Thobaben was asked to be a plaintiff in this lawsuit by a friend, Paul
   Moke, who is on the board of the ACLU. (Id. at 24:19-25:12).

          Response: Undisputed but immaterial.




                                                     56
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 57 of 153 PAGEID #:
                                      8402



           150. While Ms. Thobaben believes her vote is “diluted” because it “doesn’t
   matter if [she] votes for Democrats…because there are so many Republican votes,” (Id. at
   29:3-29:9), she admitted that a Democrat did not have to be elected as her representative
   for her to feel that her vote “counted” but could not describe any scenarios, other than a
   Democrat winning, where she would feel her vote “counted.” (Id. at 29:10-29:18).

          Response: Disputed as mischaracterizing testimony. Ms. Thobaben testified: “My

   vote doesn’t count because the district has been drawn in such a way that it dilutes my vote,”

   and that “[i]t doesn’t matter if I vote for Democrats. They don’t count.” Ex. W (Deposition

   of Teresa Thobaben (“Thobaben Dep.”)) at 28:24-29:6. She then testified at length about

   ways in which, if her district and her representation changed, she would feel her vote had

   more weight. E.g., id. at 30:10-37:25.

          151. Ms. Thobaben agrees that her vote as a Democrat is counted equally as those
   cast by Republican voters. (Id. at 34:19-35:4).

          Response: Disputed as misleading. In this instance Defendants asked Ms. Thobaben

   a very specific question: “You’re not actually contending that your vote is not getting

   counted by the Board of Elections, are you?” Thobaben Dep. at 34:19-24. She did not

   testify that her vote carried the same weight as a Republican vote in her district. She did

   testify that “where the district goes, it’s been engineered so that my vote is diluted.” Id. at

   37:23-25.

            152. She does not know what other areas of counties should be added to her
   district so that it would have enough Democrat voters to elect a Democrat. (Id. at 38:7-
   38:11).

          Response: Disputed as incomplete. After being asked repeatedly about map-

   drawing and what factors should be considered during map drawing, Ms. Thobaben said,

   “we have experts that are supposed to determine that.” Thobaben Dep. at 38:11-12.




                                                     57
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 58 of 153 PAGEID #:
                                      8403



           153. Ms. Thobaben admits that she “would have to move” to live in a district that
   was not a majority Republican district. (Id. at 40:11:40:13). Ms. Thobaben testified that
   she did not believe there was any way to draw her district where “you could have it
   not be a majority Republican” district because she lives in an area of the state where a
   lot of Republican voters reside. (Id. at 40:14-40:23).

           Response: Disputed as mischaracterization of testimony. Ms. Thobaben testified

   that she was “not sure” how a map-drawer could create a differently composed district for

   her, and that regarding factors for drawing maps, “I don’t know. I mean, I know there are a

   lot of factors that go into it, but that’s not my area of expertise.” Thobaben Dep. at 40:17;

   41:8-11. She did not testify that she did not believe there was any way to draw her district

   differently.

           154. Ms. Thobaben also believes she is “harmed” because she “doesn’t feel
   represented by” Representative Stivers because he lives in a part of the district that is not
   where she resides. (Id. at 29:20-30:4). But she admits that groups she has been a part of
   have protested at his office, that she has written letters and received responses back, and that
   she has his office “on speed dial” and regularly communicates with his staff. (Id. at 30:5-
   32:14). She has never tried to set up a meeting with Congressman Stivers. (Id. at 32:15-
   32:18).

           Response: Disputed as incomplete and misleading as to Ms. Thobaben’s testimony

   about her interaction with her Representative. Ms. Thobaben testified that “I don’t feel

   represented by Steve Stivers.” Thobaben Dep.. at 29:24-25. She testified that she tries to

   interact with her Representative, for example, by trying to petition, write, and call him. Id.

   at 30:5-23. And she testified that “he rarely comes to Clinton County,” that she has only

   received “the form letter thank you for your communication” in response to her writing him,

   and that although she “ha[s] him on speed dial,” she has only had a “substantive”

   conversation with his office one time. Id. at 30:4-32:14.

           155. Ms. Thobaben admitted that she doesn’t know whether or not
   Representative Stivers has considered the views and opinions that she has voiced to his
   staff prior to voting on issues in Congress. (Id. at 57:15-58:12).

           Response: Undisputed that Ms. Thobaben testified she does not “know for sure”

                                                    58
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 59 of 153 PAGEID #:
                                      8404



   what Congressman Stivers has thought about. Thobaben Dep. at 58:8-12.

          156. Ms. Thobaben has canvassed for a number of politicians including Barack
   Obama, Hillary Clinton, Ted Strickland, and Scott Warden for U.S. Congress in both 2012
   and 2016. (Id. at 19:17-20:17). All of her campaign activities have taken place in Clinton
   County where she lives. (Id. at 21:2-21:4). Nothing about the 2012 Plan has prevented
   her from taking part in these activities. (Id. at 47:8-47:13).

          Response: Disputed as incomplete and misleading as to the third sentence above.

   Ms. Thobaben testified that the 2012 map has not “kept” her from engaging in elections

   work but “it has made it much more difficult.” Thobaben Dep. at 47:8-13.

           157. Ms. Thobaben claimed that the 2012 Plan makes Democrat voters in
   Clinton County “timid or afraid” to be involved in politics, but later admitted that she
   had no way of knowing if their lack of involvement could be attributed to the 2012 Plan or
   just the fact that they live in a heavily Republican area of the state. (Id. at 46:15-50:2). No
   Democratic voters have told her that they are reluctant to participate in the political process
   as Democrats in her district because of the 2012 Plan. (Id. at 60:18-61:12).

          Response: Disputed as mischaracterizing testimony. Ms. Thobaben testified that

   she “believe[s] that the redistricting has – of 2012 in particular has polarized people so they

   are reluctant to come out and say they are for the Democratic candidate . . . to participate.”

   Thobaben Dep. at 60:8-12. She testified that she does not “know for sure exactly why

   people in [her] area are reluctant to come out and say they are a Democrat” and that no one

   had “told [her] that specifically.” Id. at 60:24-61:11.

          158. Under the Proposed Remedial Plan, Ms. Thobaben would be moved to the
   Second District which Cooper agreed was a “very safe Republican district.” (Cooper Dep.
   212:8-212:12; Cooper Exhibit 12).

          Response: Undisputed.

          Sixteenth District – Constance Rubin




                                                    59
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 60 of 153 PAGEID #:
                                      8405



            159. Constance Rubin resides in North Canton, Ohio, in Stark County, where
   she has lived for over thirty years. (Exhibit 26, Deposition of Constance Rubin “Rubin Dep.”
   at 7:16-8:15). She has been a Democrat since at least 1984, but previously identified as a
   Republican. (Id. at 16:14-17; 24:4-12-25:2). While Ms. Rubin believes that it is “highly
   doubtful” that she would ever vote for a Republican again, she believes that a candidates
   policy positions are more important than party affiliation when deciding for whom to vote
   for. (Id. at 24:4-26:4).

          Response: Disputed as incomplete and misleading as to the cited testimony. First of

   all, the question as to whether Ms. Rubin would vote for a person with “policies . . . that

   [she] agreed with that weren’t a democrat, would you be able to vote for that individual”

   was objected to as being hypothetical. Ex. X (Deposition of Constance Rubin (“Rubin

   Dep.”)) at 26:5-9. Second, Ms. Rubin answered that, “Everything being equal, I’d vote for

   the democrat.” Id. at 26:10-11; 25:3-22.

          160. Ms. Rubin resides in the Sixteenth District and has been represented by
   Republican Jim Rennaci since 2011. (Id. at 8:11-25). Previously, Ms. Rubin was
   represented by Republican Ralph Regula for all of her time living in North Canton,
   except for one term where she was represented by John Boccieri. (Id. at 9:2-10:6). After
   the 2018 election, the Sixteenth District is represented by Anthony Gonzalez, a
   Republican.

          Response: Undisputed.

          161. Ms. Rubin was asked to become a plaintiff in this suit by ACLU attorney
   Freda Levenson, due to Ms. Rubin’s testimony about her concerns with the 2012 statewide
   congressional plan, in front of a group of state legislators. (Id. at 10:7-11:4).

          Response: Undisputed but immaterial.

          162. Despite her complaints about the current congressional plan, Ms. Rubin
   believes that she and the League of Women Voters have remained effective in their voter
   education efforts, and believes nothing about the current plan has prevented voters from
   educating themselves about their districts, or preventing the League of Women Voters from
   conducting education efforts. (Id. at 13:10-14:18).

          Response: Disputed as incomplete and misleading and as having mischaracterized

   the cited testimony. Ms. Rubin testified that the current way the Sixteenth District is drawn

   interferes with her ability to educate voters about issues because “I would ask voters if they



                                                    60
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 61 of 153 PAGEID #:
                                      8406



   knew who their congressman was; most of them did not, but that’s not their fault; I believe

   it’s the fault of the gerrymandered district that I and they live in. . . . After the gerrymander

   we [Stark County] were divided between three different districts . . . .” Rubin Dep. at 27:5-

   23; 28:22-29:2; 29:25-30:24,

           163. Ms. Rubin also believes that her vote has been diluted in every election
   Republican Ralph Regula won since 1972. (Id. at 54:9-57:3). However, Ms. Rubin admits
   that she continued to participate and vote despite being represented by Representative
   Regula for over thirty years. (Id. at 77:7-78:2).

          Response: Undisputed as to the second sentence, but disputed as to the first because

   Ms. Rubin testified that she believes that her vote may have been possibly diluted in every

   election that Congressman Regula won since 1972. Rubin Dep. at 56:25-57:12.

          164. Ms. Rubin believes that her district is “100 percent predictive” in its
   outcome statewide, which causes voters to be apathetic. (Id. at 63:11-64:24; 90:14-91:16).
   However, Ms. Rubin admits that she has no right to engage with apathetic voters “all the
   time” and that she has no right to engage with voters in who are as politically involved as
   she would like them to be. (Id. at 90:14- 91:6).

          Response: Undisputed as to the first sentence, but disputed as to the second as

   mischaracterizing Ms. Rubin’s testimony because, first of all the question was objected to

   as calling for a legal conclusion, Rubin Dep. at 89:25- 90:6, and Ms. Rubin is not an

   attorney. Secondly the question was specifically whether the Constitution grants Ms. Rubin

   a right not to engage with apathetic voters. Id. at 90:25-91:6

          165. Ms. Rubin believes the solution to fixing her harm under the current
   congressional plan is to make the districts “more fairly divided so that either party has an
   opportunity to win that district.” (Id. at 61:17-23). She ideally would like that fair divide
   to be “as close to 50/50 as possible” but, she also admits that is “probably statistically
   unreasonable.” (Id. at 62:14-63:3). Ms. Rubin admits that her ultimate goal in a new map is
   to have the statewide outcome be “closer to a 50/50 outcome of congressional
   representatives for Republicans and Democrats.” (Id. at 72:20- 73:18).

          Response: Undisputed but immaterial. Ms. Rubin is not an expert witness.




                                                     61
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 62 of 153 PAGEID #:
                                      8407



           166. Under the Proposed Remedial Plan, Ms. Rubin would be moved to the
   Fourteenth District. (Cooper Dep. 212:13-19; Cooper Exhibit 12). Under the three elections
   cited by Cooper in his report, Republicans would have a majority of the vote share in both
   the Fourteenth District in the Proposed Remedial Plan and in the Sixteenth District in which
   Ms. Rubin resides under the 2012 Plan. (Id. at 212:13-213:19; Cooper Exhibit 12).

        Response: Disputed as incomplete. Mr. Cooper, in his supplemental declaration using

   2018 results, estimated that Republicans would have a majority of the vote share in

   Proposed Remedial District Fourteen. Cooper Third Decl. at 4 (Figure 2).

          D.      Organizational Plaintiffs

          League of Women Voters of Ohio

           167. Jen Miller, the executive director of the League of Women Voters of Ohio
   since May 2018 was designated as the group’s Rule 30(b)(6) witness. (Exhibit 27,
   Deposition of League of Women Voters of Ohio “LWVO Dep.” at 11:19; 22:18-22). The
   Board of the League, which is elected by League members, decided to file this suit. (Id.
   at. 51:18-22). The League did not consult with its members about its participation in this
   lawsuit. (Id. at 52:7-9). The League’s concerns in this litigation are the same concerns that
   existed eight years ago in 2011. (Id. at 107:16- 19). The League spoke with lawyers in 2013
   about a potential lawsuit but did not file at that time. (Id. at 109:15-110:10).

          Response: The first and second sentences are undisputed. The third sentence, stating that

   the League “did not consult with its members about its participation in this lawsuit,” is disputed

   because it is distorting. Having fair congressional districts is a priority issue for the LWVO, and

   it is specifically voted upon by member delegates at its biennial convention. Ex. Y (Deposition

   of Jennifer Miller (“Miller Dep.”)) at 51:2-7. Furthermore, the decision to join this lawsuit was

   made by the LWVO’s elected board. Id. at 51:18-22, and the board has the authority to represent

   its members in this decision. Id. at 51:24-52:2. The third and fourth sentences are not disputed,

   but are immaterial.




                                                   62
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 63 of 153 PAGEID #:
                                      8408



           168. Members join the League by paying annual membership dues. (Id. at 25:20-
   24). By paying the fee, a person becomes a member of the local, state, and national League
   of Women Voters. (Id. at 26:3-7). Currently, the League in Ohio has 2,700 to 2,800
   members, with the membership total increasing since 2008. (Id. at 36:24-37:6; 39:15-22).
   Members need not agree with the League’s policy positions on redistricting principles to
   join or remain in the organization. (Id. at. 48:3-6). Ms. Miller testified that the League has
   never polled its members on their support of its redistricting principles. (Id. at 49:21-25).

          Response: The first four sentences are undisputed. The last sentence of this paragraph,

   that the League has “never polled its members on their support of its redistricting principles” is

   immaterial, and mischaracterizes Ms. Miller’s testimony. She testified that. in fact, the issue of

   fair districts is specifically voted upon by the League’s member delegates at its biennial

   convention. Miller Dep. at 51:2-7. Furthermore, the decision to join this lawsuit was made by

   the LWVO’s elected board. Id. at 51:18-22, and the board has the authority to represent its

   members in this decision. Id. at 51:24-52:2.

          169. The League publishes voter guides for every primary and general election,
   which are available online and in print. (Id. at 27:9-28:1). Ms. Miller stated that the guide,
   which covered every primary and general election since the 2011 redistricting, is
   “absolutely” an effective tool for voter education. (Id. at 28:13-19).

          Response: Undisputed.

            170. The League also registers voters, educates voters on voter ID laws, hosts
   candidate forums, and recruits poll workers. (Id. at 28:22-29:18). It engages in GOTV
   efforts, including voter education about deadlines and early voting. (Id. at 30:6-17). Ms.
   Miller testified that the League has engaged in these efforts both before and after the 2011
   redistricting and opined that the League is “one of the most nonpartisan effective
   organizations” in those efforts. (Id. at 34:1- 35:1; 40:20-23).

          Response: Undisputed.

           171. Ms. Miller admitted that many factors influence the outcome of an
   election, including GOTV efforts, policy platforms, incumbency, and other factors. (Id. at
   76:15-19).

          Response: The first sentence is disputed because it mischaracterizes the cited

   testimony. Ms. Miller instead testified: “In our current congressional districts incumbents

   win again because there was an explicit goal of cementing in the results of elections.” Miller

                                                    63
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 64 of 153 PAGEID #:
                                      8409



   Dep at 76:20-23. Furthermore, when asked, “[A]nd so you’re saying that despite the

   importance of get out the vote, despite the importance of policy positions, despite a

   particular candidate’s background, despite their organizational efforts, despite their position

   on policies, none of that really matters, it is all predetermined?” Ms. Miller in fact

   responded: “What I’m saying is that the map makers of this congressional map, the majority

   party, the party in control at the time, did a very good job of achieving their goal of a

   twelve/four map and that is a miscarriage of our representative democracy.” Id. at 77:21-

   78:9.”

            172. Ms. Miller contended that decisions by candidates to skip congressional
   forums hosted by the League also injures the League and its members and Ms. Miller traces
   this behavior to the 2012 Plan. (Id. at 58:11-17). Ms. Miller identified Steve Stivers
   and Jim Jordan as candidates who did not participate in League forums. (Id. at 94:10-
   14). Although Ms. Miller attributed their absence to what she described as “safe”
   districts, she could not identify any statement from Mr. Stivers or Mr. Jordan to that
   effect, and she admitted that both candidates attended other voter forums. (Id. at 95:9-21;
   96:6; 99:13-16).

            Response: The first two sentences are admitted. The third sentence is disputed as

   mischaracterizing the cited testimony. Ms. Miller explained why she could not identify any

   statement by Stivers or Jordan as to why they would not participate in League forums: she

   explicitly pointed out that they, of course, would not make any statement to that effect

   “because nobody wants to get the backlash of the media or even their own donors for saying

   something that transparent but unwise publically.” Miller Dep. at 99:13-16. And further,

   “They don’t want to be quoted as saying that they don’t have to listen to their constituents.”

   Id. at 65:6-8. The other forums that Stivers and Jordan do attend are “staying with their sweet

   spot . . . orchestrated by them, planned by them, controlled by them.” Id. at 97:5-18.




                                                     64
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 65 of 153 PAGEID #:
                                      8410



           173. Despite contending that candidates in gerrymandered districts don’t “have to
   listen to their constituents because they feel secure in their ability to win,” Ms. Miller could
   not identify any particular statement by a congressperson espousing this attitude. (Id. at
   64:13-18), 65:6-8)

          Response: Disputed as mischaracterizing the cited testimony. Ms. Miller explained

   why she could not identify any statement by Stivers or Jordan as to why they would not

   participate in League forums: she explicitly pointed out that they, of course, would not make

   any statement to that effect “because nobody wants to get the backlash of the media or even

   their own donors for saying something that transparent but unwise publically.” Miller Dep.

   at 95:7-10. And further, “They don’t want to be quoted as saying that they don’t have to

   listen to their constituents.” Id. at 65:6-8. The other forums that Stivers and Jordan do attend

   are “staying with their sweet spot . . . orchestrated by them, planned by them, controlled by

   them.” Id. 97:5-18.

            174. Ms. Miller contended that the 2012 Plan had forced the League to divert
   resources from voter-education efforts to attempts to pass redistricting reform to ensure
   fair maps. (Id. at 93:18-94:7). But she conceded that the League has worked on redistricting
   efforts since the middle of the 20th century, in addition to its voter-education mission. (Id.
   at 100:5-15). Ms. Miller could not quantify the effect of this so-called diversion of
   resources. (Id. at 186:3-11).

          Response: The first two sentences are undisputed. The third sentence is disputed

   because it mischaracterizes the cited testimony. The question posed to Ms. Miller was

   whether she had a document quantifying volunteer time diverted due to the congressional

   map. Ms. Miller responded said that she does not currently have such a document, but

   could create one. She said “we could look at, for example, the staff notes of the number of

   calls. I can get, you know, the calls in the 866-OUR-VOTE if you wanted and I could tell

   you how many of those calls there were, and we could probably do some back of the

   envelope calculating. At this moment, no, I do not have that document.” Miller Dep.

   at 186:12-23. The questioner then declined to take her up on her offer to create such a

                                                    65
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 66 of 153 PAGEID #:
                                      8411



   document: “Q: Okay, I have no further questions.” Id. 187:7-8.

           175. The League believes that the 2012 Plan creates voter apathy but admitted
   that the League has not studied voter apathy in Ohio; nor could she identify any external
   study on the phenomenon. (Id. at 135:15-24 137:22-23).

          Response: Admitted that the plan creates voter apathy, but immaterial that the

   League has not made a study of voter apathy in Ohio or identified any such external study.

          Ohio State University College Democrats

          176. Alexis Oberdorf serves as the President of the Ohio State University College
   Democrats and was designated as the group’s Rule 30(b)(6) representative. (Exhibit 28,
   Deposition of Ohio State University College Democrats “OSUCD Dep.” at 8:19-21). The
   OSU College Democrats meet weekly, with “around 55” people in attendance at each
   meeting. (Id. at 42:18-19). Ms. Oberdorf confirmed that the number rose in 2018, from
   around 25 weekly attendees to more than 50. (Id. at 43:10-14).

          Response: Undisputed as to the first two sentences. Disputed as incomplete and

   misleading as to the remainder. Ms. Oberdorf testified that there were more attendees in 2018

   than in 2017 because “[a]ttendance depends on whether it’s an election year or not.” Ex. Z

   (Deposition of Alexis Oberdorf (“Oberdorf Dep.”)) at 44:4-5. Ms. Oberdorf also testified that

   attendance in 2016 was higher than in 2018. Id. at 44:7-8.

          177. The OSU College Democrats “advocate, educate, and engage” people at
   OSU in alignment with the Democratic Party’s platform. (Id. at 13:14-19). The organization
   communicates with its members and the public primarily through email, as well as its
   Facebook and Twitter accounts. (Id. at 50:23-51:2). Ms. Oberdorf testified that the OSU
   College Democrats increased their Twitter following over the past two years. (Id. at 27:25-
   28:4).

          Response: Undisputed as to the first sentence. Undisputed and immaterial as to the

   remainder.

          178. The organization receives programming funds from Ohio State and raises
   additional funds through fundraisers conducted by the organization itself. (Id. at. 29:10-16).

          Response: Undisputed but immaterial.




                                                   66
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 67 of 153 PAGEID #:
                                      8412



           179. The organization participates in election activities, including voter
   registration. Within one month in 2018, it completed more than 500 voter registrations. (Id.
   at 35:8-16).

          Response: Undisputed.

          180. The group held a fundraiser with Twelfth Congressional District Democrat
   candidate Danny O’Connor at a local bar. (Id. at 37:5-13).

          Response: Undisputed.

          181. The OSU College Democrats canvassed for the 2018 congressional election
   and organized phone banks in prior election years. (Id. at 78:25-79:7)

          Response: Undisputed.

            182. Ms. Oberdorf estimated that the club spent 30% of its resources in the 2018
   election on the Twelfth Congressional District race. (Id. at 89:16-22). While Ms. Oberdorf
   testified that Danny O’Connor’s loss in the Twelfth District dampened enthusiasm among
   the OSU College Democrats, she could not quantify the loss of enthusiasm or name a single
   member who left the organization as a result. (Id. at 120:20-121:3).

          Response: Disputed as incomplete and misleading. Ms. Oberdorf testified that the OSU

   College Democrats “didn’t ha[d] a normal club event” since the November 2018 election at the

   time of her deposition, and that they would know the evening following her deposition “who quit

   and why.” Oberdorf Dep. at 120:22-121:3. Moreover, Ms. Oberdorf testified that her members

   had done outreach among their friends shortly before the election to identify why they were not

   voting “and the most popular answer was I feel like my vote doesn’t matter.” Id. at 70:5-71:8.

          183. The executive board unanimously approved the decision to join the lawsuit,
   and Ms. Oberdorf confirmed with the university’s legal department that the organization
   could participate. (Id. at 53:24-54:5). The board informed the group’s membership of the
   lawsuit only after deciding to join the case. (Id. at 58:2-9).

          Response: Undisputed but immaterial.




                                                  67
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 68 of 153 PAGEID #:
                                      8413



           184. The OSU College Democrats believe that the 2012 Plan has harmed them by
   creating voter apathy and voter confusion, with members living across the Third, Twelfth,
   and Fifteenth Districts. (Id. at 62:19-25). Ms. Oberdorf failed to identify any specific
   member of the OSU College Democrats who failed to vote due to voter apathy. (Id. at
   72:15-21).

          Response: Disputed as incomplete and misleading. Ms. Oberdorf testified that her

   members had done outreach among their friends shortly before the election to identify why they

   were not voting “and the most popular answer was I feel like my vote doesn’t matter.” Oberdorf

   Dep. at 70:5-71:8.

           185. Ms. Oberdorf acknowledged that the OSU College Democrats could educate
   members and the public about their voting locations by directing them to the Secretary of
   State’s website. (Id. at 74:19-25).

          Response: Disputed as incomplete and misleading. Ms. Oberdorf testified that the OSU

   College Democrats did provide tools for their members to find polling locations, but that this

   only reached those already engaged with the organization, the reach of which was inhibited by

   the congressional map. Oberdorf Dep. at 68:21-69:6. She further testified that “it would be

   easier” for the College Democrats “to disseminate information” if its constituency were within a

   single congressional district. As it is, the College Democrats deal with “students who just

   assume that they can vote in the same area that their friends can.” Id. at 69:11-17.

           186. Ms. Oberdorf stated that the Proposed Remedial Map would place the OSU
   campus area into a single district but conceded that many students do not vote according to
   their campus addresses. (Id. at.107:8-20).

          Response: Disputed as incomplete and misleading. Ms. Oberdorf testified that while

   “some” student voters cast an absentee ballot from their home address, the “majority” updated

   their voter registration so they can vote from their campus address. Oberdorf Dep. at 66:14-67:2.




                                                   68
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 69 of 153 PAGEID #:
                                      8414



            187. The group claims that the map has made it more difficult to reach out to
   candidates. Ms. Oberdorf stated that Representative Joyce Beatty has declined to speak at
   their meetings because, Ms. Oberdorf believes, the Third Congressional District is “safe.”
   (Id. at 103:22-104:5). Ms. Oberdorf admitted that no one from Representative Beatty’s
   office told her this and she was speculating. (Id. at 105:3-12).

          Response: Disputed as incomplete and misleading. Ms. Oberdorf testified that OSU

   College Democrats do not receive responses from the Representatives in the 3rd, 12th, and 15th

   Congressional Districts. Oberdorf Dep. at 103:14-104:13. This included not receiving responses

   from the Representatives in the 12th and 15th District when the College Democrats “have done

   coordinated call campaigns for bills that [they] oppose,” id. at 103:14-21, as well as not receiving

   responses from Representative Beatty when compared to other Democratic elected officials and

   candidates “who are running competitive elections” and who want to engage with the College

   Democrats to have “the college vote to push them over the edge,” id. at 104:6-13.

          Ohio A. Philip Randolph Institute

          188. Andre Washington has served as the state president for the Ohio A. Philip
   Randolph Institute for ten years and was the organization’s Rule 30(b)(6) designee. (Exhibit
   29, Deposition of Ohio A. Phillip Randolph Institute “APRI Dep.” at 12:2-6).

          Response: Undisputed.

           189. APRI has existed for around 27 years, and Mr. Washington testified that
   it has grown in recent years. (Id. at 51:16-25).

          Response: Undisputed.

           190. The ACLU approached Mr. Washington about joining the lawsuit.
   (Washington Dep. 81:7-8). APRI did not seek approval from the national APRI organization
   before joining this suit. (Id. at 20:13-14). It consulted with representatives from each
   regional chapter of APRI before joining the lawsuit, but it did not poll its members
   individually. (Id. at 47:4-15). Mr. Washington does not know whether anyone from APRI
   provided input to public officials when Ohio was drawing its lines and seeking public
   input. (Id. at 44: 4-14). Aside from suing, APRI has never notified any public official that
   it opposes the current map. (Id. at 44:15-20).

          Response: The first sentence is undisputed. The second two sentences are disputed

   because they are incomplete and misleading as to the cited testimony, which is that APRI’s

                                                   69
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 70 of 153 PAGEID #:
                                      8415



   executive board, all of its chapters, and representatives from each chapter unanimously

   made the decision to join the lawsuit. Ex. AA (Deposition of Andre Washington

   (“Washington Dep.”)) at 18:9-12, 47:4-15, 48:8-15, 63:11-15. The fourth and fifth

   sentences are undisputed but immaterial.

          191. Mr. Washington testified that the 2012 Plan harms APRI and its members
   because the members feel that their votes don’t matter but could not identify a member of
   APRI who did not vote for this reason. (Id. at 67:5-9, 68:21-23). But APRI also does
   not know whether its members vote or do not vote in congressional elections. (Id. at 69:5-
   15).

           Response: Undisputed in that the 2012 Plan harms APRI and its members because

   the members feel that their votes don’t matter. Disputed as to Mr. Washington not being

   able to identify a member of APRI who did not vote for this reason, because this statement

   is incomplete and misleading. In fact, Mr. Washington testified that the reason he could not

   remember specific names is because there are so many of them. Washington Dep.

   at 127:20-128:10. The last sentence is not in dispute but is immaterial.

           192. Additionally, Mr. Washington contended that the map complicates voter-
   education efforts because APRI has to expend additional resources to make voters feel that
   their votes matter. (Id. at 70:13-18). But he could not quantify these redirected resources in
   any way. (Id. at 72:7-9).

           Response: The first sentence is not disputed. The second sentence is not disputed,

   but it is not material.

          193. Mr. Washington believed that the injuries inflicted by the 2012 Plan could be
   cured by drawing “fair lines,” but he had no opinion on what those lines should be. (Id. at
   36:2-9).

           Response: This statement is disputed because it is incomplete and misleading as to

   the cited testimony. Mr. Washington testified that he is “a layman,” and . . . “[t]hat answer

   is more suited for someone that has experience in drawing lines.” Washington Dep. at 36:6-

   9.


                                                    70
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 71 of 153 PAGEID #:
                                      8416



            194. Since enactment of the 2012 Plan, APRI has successfully engaged in
   election activities, including voter registration, voter education, and GOTV efforts. (Id.
   at 53:17-19). These are APRI’s primary roles with respect to voting. (Id. at 53:17-25).
   APRI agrees that political positions are not necessarily defined by a person’s party
   affiliation (Id. at 69:21-25) and individuals can be motivated to vote based on
   issues unrelated to congressional races. (Washington Dep. 61:2-7). Mr. Washington
   considers the organization effective in these efforts, all with the current map in place. (Id.
   at 54:15, 25; 55:17).

          Response: The first two sentences are not disputed. The third sentence is disputed

   as incomplete and misleading as to the cited testimony. Mr. Washington expressly testified

   that “it’s rare to hear a Democrat vote for a Republican so they usually vote for a

   Democrat.” Washington Dep. at 128:18-22. The last sentence is not disputed but is

   immaterial.

          Northeast Ohio Young Black Democrats

          195. Northeast Ohio Young Black Democrats (“NEOYBD” or “Organization”)
   was represented by Gabrielle Jackson, its President for the last two years. (Exhibit 30,
   Deposition of Northeast Ohio Young Black Democrats “NEOYBD Dep.” at 7:12-8:6).
   Ms. Jackson became a member of the Organization in 2014 and prior to serving as
   president, served as treasurer. (Id.)

          Response: Undisputed.

           196. NEOYBD is a group that “looks to mentor, empower and recruit the next
   generation of young people of color who want to be involved in the political process.” (Id.
   at 8:9-12). The organization engages in advocacy work, including voter education,
   training and information sharing. (Id. at 8:7-9:22). The organization also supports
   democratic candidates and would prefer to be in districts represented by a Democrat. (Id. at
   43:3-18).

          Response: Undisputed.

          197. The organization has members living in Congressional Districts 9, 11, 13,
   and 14. (Id. at 41:15-42:7; 45:12-16). Members living in Congressional Districts 9, 11,
   and 13 are all represented by Democrats. (Id).

          Response: Undisputed.




                                                   71
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 72 of 153 PAGEID #:
                                      8417



          198. NEOYBD became a plaintiff in this lawsuit after being contacted by Erik
   Meinhardt at the ACLU. (Id. at 35:2-37:7). The organization’s membership at large
   was not involved in the decision to become a plaintiff in this lawsuit, as the decision
   was made by NEOYBD’s four-member board. (Id. at 38:8-40:12). Despite admitting that
   the membership was not consulted, and did not consent to becoming plaintiffs in this suit,
   Ms. Jackson testified that the organization intends for all its members to be bound by the
   outcome of this case. (Id. at 38:8- 40:12).

           Response: Disputed as incomplete and misleading. Ms. Jackson testified that her

   board unanimously voted to become a plaintiff in the litigation. The board made this

   decision as a result of the “conversations we’ve had with our community.” Ex. BB

   (Deposition of Gabrielle Jackson (“Jackson Dep.”)) at 39:5-12. Ms. Jackson did testify that

   the organization—which is an incorporated nonprofit—intends for its members to be bound

   by the decision of the board of directors. Id. at 26:15-17; 40:3-6.

           199. NEOYBD believes that it has been harmed by the 2012 Plan because the
   plan makes it harder to recruit members and raise money for their organizations and
   candidates. (Id. at 10:25-1:13; 42:18-44:3) Despite this contention, NEOYBD admits that its
   membership has grown since 2012, and that the organization raised more money this past
   year, than ever before. (Id. at 20:2-13; 27:5-22).

           Response: Undisputed as to Ms. Jackson’s testimony.

          200. NEOYBD also believes that the 2012 Plan had harmed the organization
   because their members, and members the meet in the community “don’t feel like their
   votes matter.” (Id. at 42:18-44:3) Despite believing that votes don’t matter, NEOYBD
   admits that votes of their members are actually counted, and that no one has been
   prohibited from voting in any election. (Id. at 66:17-67:4). NEOYBD also admits that
   members living in Congressional Districts 9, 11, and 13, are all represented by Democrats,
   which the organization prefers to be represented by, and that District 9 representative
   Marcy Kaptur “represents [the organization’s] interests.” (Id. at 44:12-45:13; 48:10-18;
   53:22-54:2)

           Response: Disputed as incomplete and misleading. Ms. Jackson testified that she

   does not believe her members’ “votes are literally not being counted.” Jackson Dep.

   at 66:21-24. She also testified that while “no one has prohibited” her members from

   “actually voting in any election,” “this map, the way it’s currently drawn, our voices are

   diluted, because of the packed district that we talked about earlier and recently . . . [s]o this

                                                      72
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 73 of 153 PAGEID #:
                                      8418



   2012 plan, as we’re calling it, is completely disenfranchising.” Id. at 66:25-67:12. Further,

   regarding representation by Marcy Kaptur, Ms. Jackson testified that “she represents our

   interests, but we would like to have a direct connection to her” and that “[t]he point in

   representation; it’s not about physical proximity. It’s about making sure they represent our

   interests. And that even if she – the expectation’s not to live across the street from your

   representative, but it’s for them to be in your community and be communicating with folks

   all around the whole district.” Id. at 54:2-14.

            201. Finally, NEOYBD believes that it is harmed by the 2012 Plan because
   when members are out canvassing and conducting voter outreach efforts, the community, feel
   like it does not have to vote, or that they will not vote. (Id. at 42:18-44:3; 69:3-70:2)
   However, the organization also admits that nothing about the 2012 Plan has prevented
   NEOYBD from engaging in voter-registration activities, providing training for democratic
   leaders or from being able to hold candidate forums. Id. at (84:7-85:17). Furthermore, Ms.
   Jackson stated that the organization was a “millennial- focused group” and that “millennials
   are not voting because of “[j]obs, job training, education, [and] affordable education” not
   the 2012 Plan. (Id. at 10:7-20).

          Response: Disputed as misleading and mischaracterizing testimony. Ms. Jackson

   testified that the 2012 plan did not “actually prohibit[]” her from “trying to engage in” voter

   registration and other core NEOYBD mission activities. Jackson Dep. at 84:14-87:18. She

   testified that the map “hasn’t physically prohibited us, but it has created an added barrier and

   harmed our organization and harmed our membership.” Id. 85:17-20. Further, Ms. Jackson

   testified about the interests of millennial voters in response to the question, “what are some

   of the community issues that you reach out to people about?” Id. at 10:7-13. She did not

   testify that the 2012 map is not a contributor to millennial voter apathy; in fact she testified

   repeatedly that the map does contribute to voter apathy and harms her membership. E.g., id.

   at 10:19-24; 86:24-87:6.




                                                     73
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 74 of 153 PAGEID #:
                                      8419



          Hamilton County Young Democrats

          202. Hamilton County Young Democrats (“HCYD” or “organization”) was
   represented by Nathaniel Simon, its President since October 2017. (Exhibit 31, Deposition
   of Hamilton County Young Democrats “HCYD Dep.” at 7:25-8:6). Its headquarters is
   located in Cincinnati in Ohio’s 2nd Congressional District. (Id. at 8:16-8:21).

          Response: Undisputed.

          203. It is a Democratic organization with about 150 members whose goal is to
   “involve and educate young individuals who are interested in Democratic politics.” (Id. at
   8:22-9:8; 9:8- 9:25).

          Response: Undisputed.

           204. The organization was asked by an ACLU attorney to become a plaintiff in
   this lawsuit. (Id. at 10:13-11:17). The HCYD’s decision to become a plaintiff was made by
   the organization’s four-member executive board without input from its membership as a
   whole. (Id. at 11:18-14:2). The organization admits that it might have members that have
   voted for Republicans in congressional elections. (Id. at 15:13-16:8; 57:20-57:22).

          Response: Undisputed and immaterial as to the first two sentences. Disputed as

   incomplete and misleading as to the third sentence. Mr. Simon further testified that his members

   “self-identify[]” as Democrats and that he has no concern that his members are not Democrats.

   Ex. CC (Deposition of Nathaniel Simon (“Simon Dep.”)) at 78:22-79:8.

          205. The organization feels like it is harmed by having to split its resources
   between two congressional districts because Hamilton County is split between two
   congressional districts. (Id. at 17:6-16). The organization admitted, however, that the same
   issue will exist if the Proposed Remedial Plan drawn by Cooper is adopted because
   Hamilton County is still split between two congressional districts and that organization still
   have to split its resources under the Proposed Remedial Plan. (Id. at 18:6-21:14.)

          Response: Disputed as incomplete and misleading. Mr. Simon testified that under the

   Proposed Remedial Plan the Hamilton County Young Democrats would “focus” its resources on

   electing the congressional candidate in the First District “because that’s where most of the

   population reside in Hamilton County,” and that the Hamilton County Young Democrats “could

   get more members and financial backing.” Simon Dep. at 79:9-23. Mr. Simon also testified that

   the splitting of the City of Cincinnati was a large problem with the current congressional map,

                                                   74
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 75 of 153 PAGEID #:
                                      8420



   which was remedied by the Proposed Remedial Plan. Id. at 20:15-24; 33:12-16; 35:20-24;

   48:21-49:10; 79:9-23; 82:10-15.

           206. The organization believes that if they “organize, knock doors, and get people
   out to vote, [they] can be competitive in traditionally red districts” like the First
   Congressional District even under the 2012 Plan. (Id. at 30:17-31:15). Nothing about the
   2012 Plan has prevented the organization from successfully educating its members about
   where they are supposed to vote. (Id. at 32:22-35:16). The organization has never had a
   situation where it was unable to determine where a member was supposed to go vote. (Id. at
   36:4-36:13).

          Response: Disputed as incomplete and misleading. The quoted language in the first

   sentence is from a Facebook posting about canvassing in Ohio’s Twelfth Congressional District.

   Ex. DD (Ex. 5 to Simon Dep.); Simon Dep at30:17-31:15. As to the second sentence, Mr. Simon

   testified that “to a degree, no,” the Hamilton County Young Democrats were not successful in

   educating its members about where to vote, due to the way the City of Cincinnati is split under

   the congressional map. Simon Dep. at 33:3-16. He further testified that “the State’s actions

   have made it more complicated to learn exactly where you are. I have members on one side of

   the street who are in Congressional District 2 and on the other side [it’s] Congressional District

   1. It’s just made the whole education process more complicated than it should be.” Id.at 33:24-

   34:6. Mr. Simon also testified that district lines “just made the whole effort to educate our

   members and prospective members much more challenging and burdensome.” Id. at 35:13-16;

   see also id. at 35:17-24.

            207. The organization also feels like it has been harmed by the 2012 Plan because
   it has made its members apathetic about voting. (Id. at 17:17-17:25). The organization
   admits that nothing about the 2012 Plan has prevented them from engaging in get-out-the-
   vote efforts or engaging voters to try and flip the First District in the most recent election.
   (Id. at 29:10-30:14; 83:18-83:22).

          Response: Undisputed as to first sentence. Disputed as incomplete and misleading as to

   second sentence. With respect to each of the citations in the second sentence, Mr. Simon

   testified that the congressional map has made each of those efforts more burdensome. Simon

                                                    75
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 76 of 153 PAGEID #:
                                      8421



   Dep. at 30:13-16 (“It hasn’t prevented us from engaging in these efforts, however, it’s made it a

   lot tougher and puts [a] burden on [our] organizations and its members.”); id. at 83:23-84:5 (“I

   feel like the candidates for the 1st and 2nd Congressional District have more barriers to

   overcome, especially regarding voter apathy, and that’s especially why they are using social

   media in a very upbeat tone to try to energize Democrats and voters who might support them.”);

   see also id. at 31:16-21 (“It hasn’t prevented us from engaging in get out the vote activities,

   however, it’s made it a lot tougher.”); id. at 35:10-16 (district lines “just made the whole effort to

   educate our members and prospective members much more challenging and burdensome”).

           208. The organization claims that it has been harmed because it has received less
   funds from fundraising as a result of the enactment of the 2012 Plan. (Id. at 55:11-57:14).
   However, the organization had no knowledge of how much money it raised in any election
   cycle prior to the enactment of the 2012 Plan. (Id. at 63:18-65:4).

          Response: Disputed as incomplete and misleading. Mr. Simon testified that “fewer

   people volunteer or give money because – and they have stated that it’s because of just feeling

   apathetic and that it won’t – them volunteering or contributing anything will actually

   meaningfully effect change.” Simon Dep. at 56:5-14. Mr. Simon did not testify regarding an

   amount raised, but specifically testified to the number of people being engaged.

   II.    Disputed Issues of Material Fact


          A.      Redistricting in Ohio

          209.    Under Ohio law, the state General Assembly has the primary authority for

   drawing Ohio’s U.S. congressional districts, and the bipartisan Joint Legislative Task Force

   on Redistricting, Reapportionment, and Demographic Research (“Task Force”) is tasked

   with advising the General Assembly. See Ohio Rev. Code § 103.51; Answer of Intervenors,

   Republican Congressional Delegation, Ohio Voters, and Republican Party Organizations to

   Plaintiffs’ Second Amended Complaint (Dkt. No. 65) (“Intervenors’ Answer”) at ¶ 42. The

                                                    76
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 77 of 153 PAGEID #:
                                      8422



   Task Force is a six-person bipartisan committee, with three members appointed by the

   Speaker of the Ohio House of Representatives and three by the President of the Ohio State

   Senate. See Ohio Rev. Code § 103.51; Intervenors’ Answer at ¶ 42.

          B.      Ohio’s map was drawn with the assistance of national Republicans

          210.    In 2011, John Boehner, then-Speaker of the U.S. House of Representatives,

   assigned Tom Whatman, the Executive Director of his political operation (called “Team

   Boehner”), to work on restricting in Ohio. Among other things, Whatman was tasked with

   serving as a liaison between Ohio’s Republican members of Congress and Republicans in

   Ohio. Ex. EE (Deposition of Tom Whatman (“Whatman Dep.”)) at 25:18-21, 29:15-30:03.

          211.    Whatman worked with Adam Kincaid, who the National Republican

   Campaign Committee (“NRCC”) had hired as its redistricting coordinator in February 2011.

   Whatman Dep. at 30:8-22; Ex. FF (Deposition of Adam Kincaid (“Kincaid Dep.”)) at

   51:17-23, 60:5-9.

          212.    Republican map drawers took direction from Whatman, which was informed

   by the analysis of Kincaid, as well as other national Republican operatives including John

   Morgan and Thomas Hofeller. Ex. GG (Deposition of Raymond DiRossi (“DiRossi Dep.”))

   at 109:7-14, 257:5-258:2; Ex. HH (Deposition of John Morgan (“Morgan Dep.”)) at 48:13-

   55:2; Ex. II (REV_00023234).




          214.    By July 2011, Republicans were using various political indices to “score” the

   political leanings of proposed congressional district maps to determine the best way to

   achieve a 12-4 map. Whatman Dep. at 67:9-69:16; 157:11-164:267:9-69:16.

                                                  77
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 78 of 153 PAGEID #:
                                      8423



          215.    On September 7, 2011, Whatman sent Senate President Thomas Niehaus and

   House Republican Caucus Chief of Staff Troy Judy talking points informing him that

   Republicans were seeking to “lock down” 12 Republican seats. These talking points were

   also shared with Ohio Republican legislators and their staff. Ex. KK (LWVOH_0052431).

          C.      The map drawers evaluated the districts that were drawn through the use of
                  political indices.

          216.    The use of the election results data in the map drawing process enabled

   Republicans to ensure a 12-4 map. See Kincaid Dep. at 152:14-153:12.

          217.    Political indices blend together data from different races to more accurately

   predict the voting tendencies of voters in proposed congressional districts. Ex. LL

   (Deposition of Heather Blessing (“Blessing Dep.”)) at 85:04-17. The political indices for

   each individual congressional district were relied on during the map drawing process and

   distributed at meetings. Ex. MM (Deposition of Troy Judy (“Judy Dep.”)) at 43:08-44:25,

   47:10-14, 47:23-48:25.

          218.    Several indices were used by the Republicans. One they created the Unified

   Index. DiRossi Dep. at 112:04-112:07, 112:23-113:15. The Unified Index was composed

   of results from the following five races: 2004 President, 2006 Auditor, 2006 Attorney

   General, 2008 President, and 2010 Governor. Whatman Dep. at 207:14-213:11; Kincaid

   Dep. at 160:06-161:16, 238:21-241:06. The Unified Index is more Democratic than the

   actual vote share in the decade preceding the redistricting. See Ex. NN (Deposition of

   M.V. Hood (“Hood Dep.”)) at 131:23-139:25; Ex. OO (Ex. 15 to Hood Deposition). Using

   a more Democratic index would have enabled map drawers to be confident that districts

   would not switch to Democratic control when there was a year that favored Democratic

   candidates. See id.


                                                   78
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 79 of 153 PAGEID #:
                                      8424



          219.    In addition to the Unified Index, McCain ‘08 election results were used.

   DiRossi Dep. at 203:14-204:03; 319:21-320:4. Since it was based on President Obama’s

   defeat of John McCain in 2008, the McCain ’08 index also reflected a strong Democratic

   outcome. Compare Ex. PP (Ex. 10 to Blessing Dep.) with Hood Dep. at 131:23-139:25; Ex.

   15 to Hood Deposition. Using this more Democratic metric would allow the map drawers

   and stakeholders to be confident that districts would not switch to Democratic control when

   there was a year that favored Democratic candidates. Id.

          220.    Finally, Republicans used the Partisan Vote Index (“PVI”), to score districts.

   Kincaid Dep. at 159:7-161:13. PVI was preferred by certain National Republicans,

   including Kincaid. DiRossi Dep. at 334:06-334:12.

          D.      The map drawers used Maptitude to track changes to the partisan scoring of
                  each district.

          221.    Republicans used a program called Maptitude to draw the congressional

   map. Maptitude enables a map drawer to generate color coded maps of a district, showing

   the specific scorings of sub-portions of the district and its relative Republican or Democratic

   strength, which could be viewed by map drawers. Whatman Dep. at 180:23-181:09.

          222.    As Republicans made changes to draft maps in Maptitude, they could see

   real time scoring of the proposed districts and share the scoring widely among both national

   and Ohio Republicans. Judy Dep. at 103:24-105:08.

          223.    Political scoring of the draft maps was given to local Ohio Republicans and

   to national Republicans, including Republican incumbents from Ohio’s U.S. congressional

   districts. See Kincaid Dep. Ex. 27. Political data was shared for both the initial Ohio

   congressional map (HB 319) and the final Ohio congressional map (HB 369). See Ex. QQ




                                                   79
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 80 of 153 PAGEID #:
                                      8425



   (Ex. 27 to Kincaid Dep.); Ex. 10 to Blessing Dep. The analyses for HB 369 showed that it

   would be a 12-4 map like HB 319 had been. Ex. 10 to Blessing Dep

          224.   Charts scoring congressional districts using various indices were also created

   and distributed. DiRossi Dep. at 232:24-233:16; Ex. RR (Ex. 22 to DiRossi Dep.).

          E.     Political indices were shared with Ohio legislators at the “Bunker” and
                 digitally.

          225.   Ohio’s congressional map was drawn in secret by a combination of in-state

   Republican operatives and national Republican actors. The map drawers knew that the

   Ohio legislative leaders were interested in how changes to the map impacted the partisan

   makeup of the map. See DiRossi Dep. at 246:25-247:15.

          226.   Beginning in July 2011, the redistricting operations were based out of a

   secretly-rented hotel room at the DoubleTree Hotel in Columbus, Ohio. DiRossi nicknamed

   the room “the Bunker” and it was generally referred to by that name. Defs.’ Answer ¶ 57;

   DiRossi Dep. at 142:21-143:11; 146:18-149:22; 158:5-164:3. It is in the “bunker” where

   the first version of the map, passed as HB 319, was initially drawn. Ex. SS (Deposition of

   Thomas Niehaus (“Niehaus Dep.”)) at 66:14-66:21.

          227.   No Democratic officials or operatives were able to access the bunker, and the

   meetings regarding the map drawing there were limited to Republican operatives and

   officials. Batchelder, Niehaus, Huffman, Mann, DiRossi, Judy, Lenzo, and Braden all

   attended meetings at the Bunker where draft maps and political data were shared. DiRossi

   Dep. at 142:21-143:11; 146:18-149:22; 158:5-164:3; Niehaus Dep. at 43:16-21; 67:17-68:2;

   Ex. TT (Deposition of Keith Faber (“Faber Dep.”)) at 58:15-58:25; Judy Dep. at 74:14-75:3.




                                                  80
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 81 of 153 PAGEID #:
                                      8426



            F.     A key part of the national Republican work and strategy was the Franklin
                   County Sinkhole.

            228.   One key proposal that enabled a 12-4 map was the creation of a new

   congressional district in the city of Columbus (what would become Congressional District

   3). Whatman Dep. at 50:18-51:21. The strategy was referred to as the “Franklin County

   Sinkhole” and the impact of this strategy was well known among Republicans at the time.

   Kincaid Dep. at 152:14-153:12; Ex. UU (Ex. 8 to Kincaid Dep.); Ex. VV (Ex. 10 to Braden

   Dep.).

            229.   The new district packed Democrats in Democrat-leaning Franklin County

   into a single congressional district. Ex. WW (Deposition of Christopher Glassburn

   (“Glassburn Dep.”)) at 171:16-173:21.




                                                       The Democratic parts of Franklin

   County, which was referred to as “dog meat” territory by one of the Republican operatives

   drafting and consulting on Ohio’s map, were stripped from those congressional districts and

   combined into the new congressional district in Franklin County. REV_00023234.

            G.     Republicans provided lawmakers with little time to debate the merits of the
                   proposed plan.

            230.   There were five public hearings held by the Senate Select Committee on

   Redistricting and the House Committee on Redistricting, with Faber and Huffman chairing

   the respective committees. Ex. XX (Deposition of Matthew C. Huffman (“Huffman Dep.”))

   at 33:19-35:9; Faber Dep. 21:9-24. These hearings were held in July and August 2011. Ex.

   YY (Ex. 4 to Huffman Dep.); Ex. ZZ (Ex. 6 to Faber Dep.).



                                                  81
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 82 of 153 PAGEID #:
                                      8427



            231.   No maps were considered at the public hearings regarding congressional

   redistricting. Nor were any maps or indices available at the hearings. Further, the

   committees had no responsibility beyond hearing testimony at these hearings. Judy Dep. at

   145:18-146:10; Huffman Dep. 45:23-46:4; Huffman Dep. 46:23-47:3; Ex. AAA (Ex. 7 to

   Huffman Dep.) at 38:2- 39:5.

            232.   The map was, according to plan, “held in the can” after it was drafted until

   September 13, 2011. DiRossi Dep. at 176:16-178:18; Ex. BBB (Ex. 19 to DiRossi Dep.).

            233.   Members of the General Assembly—even Republican members—were

   largely kept in the dark about the content of the maps until the end of the process. Faber

   Dep. at 50:15-51:14, 57:15-58:8, 174:17-175:17.

            234.   There were no negotiations between Democrats and Republicans regarding

   HB 319. The Democratic Minority Leader in the Ohio House, Armond Budish stated that

   “the map was drawn by Republicans in secret behind closed doors with no meaningful input

   whatsoever from members of the public, and now the map is being rammed through the

   House in just a couple of days in order to prevent any meaningful input from anyone else.”

   Ex. 7 to Huffman Dep. at 67:23-68:4. Other Democrats also complained about how the

   map was introduced. Id. at 23:13-21; 75:8-76:2.

            235.   The proposed map was shared with the Democratic leadership just before it

   was introduced. Ex. CCC (Deposition of William Batchelder (“Batchelder Dep.”) at 57:11-

   57:16.

            236.   Not only did the Democratic leadership not have any input into the map, but

   many of Ohio’s Republican legislators had little input into the map. Faber was given, at the




                                                    82
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 83 of 153 PAGEID #:
                                      8428



   last minute, a map that he was asked to support. Faber Dep. at 50:15-51:14, 57:15-58:8,

   174:17-175:17.

          237.    HB 319, the bill that included the first enacted congressional map, was

   introduced two days before the full Ohio House voted on the bill on September 15, 2011,

   and just eight days before its final passage on September 21, 2011. Ex 7 to Huffman Dep.

          238.    The creation and passage of HB 369, the bill that included the second and

   final congressional map, shared many of the same procedural irregularities as HB 319.

   Huffman introduced HB 369 in the House on November 3, 2011. Ex. DDD (Ex. 17 to

   Huffman Dep.); Defs.’ Answer ¶ 79.

          239.    While there were some limited negotiations with Democrats after HB 369

   after its introduction, these negotiations did not result in materially changes to the partisan

   breakdown of HB 369. Glassburn Dep. at 175:13-19, 176:10-20, 203:9-204:16.

          240.    Defendant Larry Obhof, who was in the Ohio Senate at the time, explained:

   “While a lot of Democrats voted for the current map . . . they didn’t really have a lot of

   negotiating power at that stage, because there was always the opportunity to say hey work

   with us and we’ll do a slightly better map, or we’ll do what we want and pass it with 51% of

   the vote.” Ex. EEE (Def. Obhof Resp. to Pls.’ Second Set of RFA).

          241.    Similarly, Batchelder said, “Their theory was somehow or another that they

   could overcome a majority of people who were in the other party, and I don’t know how

   that would have happened.” Batchelder Dep. at 115:24-116.

          242.    The Ohio House voted on HB 369 on December 14, 2011. Defs.’ Answer ¶

   82; Intervenors’ Answer ¶ 84. Again, Democratic members of the Ohio House spoke out

   against the bill. Ex. GGG (12/14/11 House Session Transcript) at 12:8-44:10. They stated



                                                     83
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 84 of 153 PAGEID #:
                                      8429



   that the proposed map was not materially different from HB 319, since it did nothing to

   change the ratio of Republican districts to Democratic districts. These Democratic

   legislators noted that, like HB 319, HB 369 would entrench a 12-4 advantage for

   Republicans. Representative Ron Gerberry, the ranking Democrat on the State Government

   and Elections Committee, complained that he had only been shown the map one hour before

   the vote and that more people should have been involved in the map drawing process.

   12/14/11 House Session Transcript at 37:10-38:1. Other Democratic members of the Ohio

   House complained about how the lines had been drawn in heavily minority communities,

   including Cuyahoga and Lorain counties. These members were especially concerned by the

   splits of these counties, as well as the partisan tilt of the map as a whole. 12/14/11 House

   Session Transcript at 12:8-25, 16:11-24, 22:9-22:20, 23:21-27:23, 28:4-30:8, 34:8-35:6,

   35:11-36:3, 39:14-44:10.

          H.      Expert analysis suggests that HB 369 was drawn with an intent to
                  gerrymander.

          243.    The partisan bias measures suggest that Ohio was gerrymandered. This

   finding is also consistent with the big shift in Ohio’s partisan bias measures from 2010 to

   2012. In 2010, prior to the new map Ohio’s partisan bias measures were less pro-

   Republican than they were in 2012, after Republicans enacted the new map. Ex. FFF

   (Deposition of Dr. Christopher Warshaw (“Warshaw Dep.”)) at 72:19-73:14.

          244.    The manner and extent to which the Republicans mapmakers split political

   subdivisions and communities of interest, with resulting partisan gain, demonstrates their

   objective to crack and pack Democratic voters to optimize Republican seats in Congress.

   Ex. GGG (Ex. 1 to Niven Dep. (“Niven Report”)) at 2; Ex. HHH (Deposition of Dr. David




                                                   84
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 85 of 153 PAGEID #:
                                      8430



   Niven (“Niven Dep.”)) at 35:12-37:13; 79:22-80:10-87:9; 95:3-98:18; 102:7-16; 108:11-

   111:11; 116:9-120:25.

          245.    Analysis of the map shows that census tracts are split by congressional

   district lines 59% more times than in the previous map. Niven Report at 6; Niven Dep. at

   35:12-37:13; 79:22-80:10-87:9; 95:3-98:18; 102:7-16; 108:11-111:11; 116:9-120:25.

          246.    The map reveals patterns of splitting Democratic-leaning cities,

   neighborhoods, and counties and incorporating the pieces in the creation of Republican

   congressional districts. Niven Report at 18; Niven Dep. at 35:12-37:13; 79:22-80:10-87:9;

   95:3-98:18; 102:7-16; 108:11-111:11; 116:9-120:25.

          247.    Dr. Wendy K. Tam Cho used a computer algorithm to generate simulated

   congressional maps that adhered to the traditional, nonpartisan districting principles

   described in her report. This algorithm did not take into account any voting or demographic

   data when drawing the maps. Each map was constructed by combining Ohio voting

   precincts into different congressional districts, and only maps that met the traditional,

   nonpartisan districting criteria were deemed viable. Ex. JJJ (Ex. 2 to Cho. Dep. (“Cho

   Report”)) at 3-11.

          248.    With the above-described process, the algorithm generated a sample set of

   over three million viable simulated congressional maps, each of which was drawn without

   the influence of partisan intent. Cho Report at 3-11; Ex. KKK (Deposition of Dr. Wendy K.

   Tam Cho (“Cho Dep.”)) at 128:14-130:24.

          249.    By comparing the challenged map against the simulated maps, Dr. Cho

   “determine[d] whether the partisan effect of the challenged map is to be expected given the




                                                    85
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 86 of 153 PAGEID #:
                                      8431



   underlying geography and population settlement patterns or if it is unusual among the set of

   non-partisan maps.” Cho Report at 4.

           250.   Dr. Cho’s analysis demonstrates that it is highly unlikely that a map

   reflecting as much extreme partisan unfairness as the challenged map could have been

   produced unintentionally. Cho Report at 40.

           I.     HB 369 had the effect of disadvantaging Democrats

           251.   Republicans won 12 (75%) of Ohio’s U.S. congressional seats in 2012 with

   51% of the congressional vote. See Official Secretary of State Election Return Data for

   2012 General Election (Statewide and Congressional Races) (hereinafter “2012 Official

   Election Results”), available at https://www.sos.state.oh.us/elections/election-results-and-

   data/2012-elections-results/ (last visited Jan. 23, 2019) (summary statistics can be derived

   by adding up the total votes for Republicans and Democrats in the U.S. congressional

   results).

           252.   Republicans won 12 (75%) of Ohio’s U.S. congressional seats in 2014 with

   59% of the congressional vote. See Official Secretary of State Election Return Data for

   2014 General Election (Statewide and Congressional Races) (hereinafter 2014 “Official

   Election Results”), available at https://www.sos.state.oh.us/elections/election-results-and-

   data/2014-elections-results/ (last visited Jan. 23, 2019) (summary statistics can be derived

   by adding up the total votes for Republicans and Democrats in the U.S. congressional

   results).

           253.   Republicans won 12 (75%) of Ohio’s U.S. congressional seats in 2016 with

   57% of the congressional vote. See Official Secretary of State Election Return Data for

   2016 General Election (Statewide and Congressional Races) (hereinafter “2016 Official

   Election Results”), available at https://www.sos.state.oh.us/elections/election-results-and-

                                                   86
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 87 of 153 PAGEID #:
                                      8432



   data/2016-elections-results/ (last visited Jan. 23, 2019) (summary statistics can be derived

   by adding up the total votes for Republicans and Democrats in the U.S. congressional

   results).

           254.   Republicans won 12 (75%) of Ohio’s U.S. congressional seats in 2018 with

   52% of the congressional vote. See Official Secretary of State Election Return Data for

   2018 General Election (Statewide and Congressional Races) (hereinafter “2018 Official

   Election Results”, available at https://www.sos.state.oh.us/elections/election-results-and-

   data/2018-elections-results/(summary statistics can be derived by adding up the total votes

   for Republicans and Democrats in the U.S. congressional results).

           255.   Republicans won the same 12 districts in all four election cycles: the 1st,

   2nd, 4th, 5th, 6th, 7th, 8th, 10th, 12th, 14th, 15th, and 16th Districts. See 2012 Official

   Election Results, 2014 Official Election Results, 2016 Official Election Results, and 2018

   Official Elections Results.

           256.   Democrats won only four (25%) of Ohio’s U.S. congressional seats in 2012

   although they obtained 47% of the congressional vote. See 2012 Official Elections Results

   (summary statistics can be derived by adding up the total votes for Republicans and

   Democrats in the U.S. congressional results).

           257.   Democrats won only four (25%) of Ohio’s U.S. congressional seats in 2014

   although they obtained 39% of the congressional vote. See 2014 Official Elections Results

   (summary statistics can be derived by adding up the total votes for Republicans and

   Democrats in the U.S. congressional results).

           258.   Democrats won only four (25%) of Ohio’s U.S. congressional seats in 2016

   although they obtained 41% of the congressional vote. See 2016 Official Elections Results



                                                    87
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 88 of 153 PAGEID #:
                                      8433



   (summary statistics can be derived by adding up the total votes for Republicans and

   Democrats in the U.S. congressional results).

          259.    Democrats won only four (25%) of Ohio’s U.S. congressional seats in 2018

   although they obtained 48% of the congressional vote. See 2018 Official Elections Results

   (summary statistics can be derived by adding up the total votes for Republicans and

   Democrats in the U.S. congressional results).

          260.    Democrats won the same four districts in all four election cycles: the 3rd,

   9th, 11th, and 13th Districts. See 2012 Official Election Results, 2014 Official Election

   Results, 2016 Official Election Results, and 2018 Official Elections Results.

          261.    In all four election cycles, voters in the 3rd, 9th, 11th, and 13th Districts cast

   many more votes for the Democratic congressional candidate above and beyond the 50%+1

   majority needed to win each district. See 2012 Official Election Results, 2014 Official

   Election Results, 2016 Official Election Results, and 2018 Official Elections Results.

          262.    In the 3rd District, the Democratic candidate won by 68.29% in 2012,

   64.05% in 2014, 68.57% in 2016, and 73.6% in 2018. See 2012 Official Election Results,

   2014 Official Election Results, 2016 Official Election Results, and 2018 Official Elections

   Results.

          263.    In the 9th District, the Democratic candidate won by 73.04% in 2012,

   67.74% in 2014, 68.89% in 2016, and 67.8% in 2018. See 2012 Official Election Results,

   2014 Official Election Results, 2016 Official Election Results, and 2018 Official Elections

   Results.

          264.    In the 11th District, the Democratic candidate was unchallenged in 2012 and

   won by 79.45% in 2014, 80.25% in 2016, and 82.2% in 2018. See 2012 Official Election



                                                    88
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 89 of 153 PAGEID #:
                                      8434



   Results, 2014 Official Election Results, 2016 Official Election Results, and 2018 Official

   Elections Results.

          265.    In the 13th District, the Democratic candidate won by 72.77% in 2012,

   68.49% in 2014, 67.73% in 2016, and 61.0% in 2018. See 2012 Official Election Results,

   2014 Official Election Results, 2016 Official Election Results, and 2018 Official Elections

   Results.

          266.    There are four commonly used metrics to measure partisan bias: the

   efficiency gap, mean-median, declination, and the Gelman-King asymmetry measure.

   Warshaw Report at 5-14.

          267.    The efficiency gap is defined as “the difference between the parties’

   respective wasted votes, divided by the total number of votes cast in the election.” All of a

   party’s votes are wasted if they lose the election. When a party wins an election, the wasted

   votes are those above 50%+1 needed to win. The efficiency gap aggregates both kinds of

   wasted votes for each party. According to the efficiency gap analysis, the ratio of the

   parties’ excess votes reveals the discrepancy between how the map treats the parties. Id. at

   6-8.

          268.    The efficiency gap can be pro-Republican or pro-Democrat. Id. at 6. A pro-

   Republican efficiency gap is denoted with a negative number and a pro-Democrat with a

   positive number. Id.

          269.    There was a sharp increase Ohio’s efficiency gap from 2010 to 2012.

   Warshaw Report at 23; Warshaw Dep. at 72:3-72:14; 75:3-18.

          270.    Ohio had a pro-Republican efficiency gap in every election held under the

   map. Warshaw Report at 21-23.



                                                   89
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 90 of 153 PAGEID #:
                                      8435



             271.   Ohio’s pro-Republican efficiency gap was -22.4% in 2012, -9% in 2014, -

   8.7% in 2016, and -20% in 2018. Warshaw Report at 21-23; Warshaw Supplemental at 2-3.

             272.   “The 2012 efficiency gap in Ohio was more extreme than 98% of previous

   plans in states with more than six seats over the past 45 years, and it was more Republican-

   leaning than 99% of previous congressional districting plans.” See also Warshaw Rebuttal

   at 4-5.

             273.   The 2018 efficiency gap in Ohio was -20%. This was more extreme than

   96% of previous plans in states with more than six seats over the past 45 years, and it was

   more Republican-leaning than 98% of previous congressional districting plans. Warshaw

   Report at 21-23; Warshaw Supplemental at 3.

             274.   The mean-median gap is the difference between a party’s vote share in the

   median district and their average vote share across all districts. Warshaw Report at 8-10.

             275.   If a party wins more votes in the median district than in the average district,

   they have an advantage in the translation of votes to seats. Id at 8.

             276.   Ohio has a mean-median gap in all four elections, which shows an advantage

   for Republicans in the congressional election. Warshaw Report at 24-25; Warshaw Dep. at

   101:23-103:5.

             277.   Ohio’s mean-median gap in 2012 was 7.8%. The mean-median difference in

   2012 was larger than in 83% of previous elections and more pro-Republican than the mean-

   median difference in 92% of previous congressional elections. Warshaw Report at 24-25;

   see also Warshaw Rebuttal at 5.

             278.   Ohio’s 2012 mean-median gap of 7.8% was a sharp increase from Ohio’s

   mean-median gap in 2010, which was 1.7%. Warshaw Report at 24-25.



                                                     90
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 91 of 153 PAGEID #:
                                      8436



           279.    Ohio had a gap between the mean and median district of 5.0% in 2018.

   Ohio’s mean-median gap in 2018 was more extreme than the mean-median difference in

   62% of previous elections and more pro-Republican than the mean-median difference in

   81% of previous elections. Warshaw Supplemental at 3.

           280.    The symmetry metric captures whether each party receives the same share of

   seats for identical shares of votes. Warshaw Report at 10-12.

           281.    Gelman and King propose two ways to measure partisan bias in the

   symmetry of the vote-seat curve. First, it can be measured using counter-factual election

   results in a range of statewide vote shares between .45 and .55. Across this range of vote

   shares, each party should receive the same number of seats when they obtain the same vote

   share. The symmetry measure captures any departures from the standard that each party

   should receive the same seat share across this range of plausible vote shares. Second,

   symmetry can be measured based on the seat share that each party receives when they split

   the statewide vote 50-50. In an unbiased system, each party should receive 50% of the seats

   in a tied statewide election. Here, the partisan bias statistic is the “expected proportion of

   the seats over 0.5 that the Democrats receive when they receive exactly half the average

   district vote.” Id.

           282.    Both partisan symmetry measures indicate a pro-Republican advantage in all

   four elections under the map. Warshaw Report at 26-27.

           283.    Measure 1: Based on the standard that each party should receive the same

   seat share across a range of plausible vote shares, the asymmetry between Democrats and

   Republicans was more extreme than 96% of previous elections and more pro-Republican




                                                     91
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 92 of 153 PAGEID #:
                                      8437



   than 97% of previous U.S. congressional elections over the past 45 years. Warshaw Report

   at 26-27; see also Warshaw Rebuttal at 5.

           284.    Measure 2: In hypothetically tied statewide elections, the level of bias in

   Ohio’s 2012 election was more extreme than 96% of previous elections and more pro-

   Republican than 97% of previous U.S. congressional elections over the past 45 years.

   Warshaw Report at 26-27; see also Warshaw Rebuttal at 5.

           285.    Measure 1: Ohio’s 2018 elections were more asymmetric than 92% of

   previous elections and more pro-Republican than 94% of previous U.S. congressional

   elections over the past 45 years. Warshaw Supplemental at 3-4

           286.    Measure 2: The level of bias in 2018 was more extreme than 95% of

   previous elections and more pro-Republican than 96% of previous U.S. congressional

   elections over the past 45 years. Warshaw Supplemental at 3-4

           287.    The declination metric treats asymmetry in the vote distribution as indicative

   of partisan bias in a redistricting plan. If all the districts in a plan are lined up from the least

   Democratic to the most Democratic, the mid-point of the line formed by one party’s seats

   should be about as far from the 50 percent threshold for victory on average as the other

   party’s victory. Warshaw Report at 12-13.

           288.    The declination metric can be quantified using a number between -1 and 1

   (positive values favor Democrats and negative values favor Republicans.). Id.

           289.    All four declination metrics in the last four election cycles show a pro-

   Republican advantage. Warshaw Report at 25-26; Warshaw Dep. at 100:8-101:22.

           290.    The declination measure became more pro-Republican in 2012 after

   redistricting. Warshaw Dep. at 100:8-101:22.



                                                      92
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 93 of 153 PAGEID #:
                                      8438



          291.     The 2012 congressional election in Ohio had a more extreme declination

   than 99% of previous elections and a more pro-Republican declination than any previous

   U.S. congressional election over the past 45 years. Warshaw Report at 25-26; see also

   Warshaw Rebuttal at 5.

          292.     Ohio’s 2018 congressional election had a declination score of -0.69. This

   was more extreme than 98% of previous elections and more pro-Republican than 99% of

   previous U.S. congressional elections. Warshaw Supplemental at 3.

          293.     Ohio’s congressional elections grew less competitive after the 2011 plan

   went into place. Warshaw Report at 28-30; see also Warshaw Dep. at 153:5-155:20.

          294.     None of Ohio’s congressional elections were competitive in 2014 and 2016,

   meaning no candidate won their election by less than 55%. Id.

          295.     In 2018, Ohio had only two competitive elections, meaning the candidates

   won their elections by less than 55%. Warshaw Supplemental at 11.

          296.     The responsiveness of a map indicates how many seats change hands as vote

   shares rise and fall. Warshaw Report at 14-16; see also Warshaw Dep. at 153:5-155:20.

          297.     An unresponsive map ensures that the bias in a districting plan toward the

   advantaged party is insulated against changes in voters’ preferences, and thus is durable

   across multiple election cycles. Warshaw Report at 14-16; see also Warshaw Dep. at

   153:5-155:20.

          298.     Gelman and King propose a technique that measures responsiveness based

   on uniform swings in two parties’ counterfactual vote shares. Warshaw Report at 15-16.

          299.     Ohio’s post-2011 districting plans had some of the least responsive election

   results in the country. Warshaw Report at 28-30; see also Warshaw Dep. at 153:5-155:20.



                                                   93
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 94 of 153 PAGEID #:
                                      8439



          300.       Performing a uniform swing analysis based on the 2018 election results,

   Republicans win 75% of the seats across most of the range of plausible election swings.

   Warshaw Supplemental at 10-14.

          301.       Dr. Cho was provided with the home addresses for each Plaintiff. She then

   located where each Plaintiff lived on the current electoral map and where they would live on

   her simulated maps. In her initial report, using historic election results from statewide

   elections from 2008 to 2010, she computed the average Democratic vote share using the

   two-party vote for races from 2012 to 2016. See Cho Report at 11-30; see Cho Dep.

   226:17-227:11; 237:7-240:22; 296:21-297:22.

          302.       In Dr. Cho’s supplemental report on the 2018 elections, Dr. Cho located

   where each Plaintiff lived on the current electoral map and where they would live on her

   simulated maps. For this report she computed the average Democratic vote share using the

   two-party vote for 2018 statewide midterms. Her simulated maps placed Plaintiffs in

   districts where they had more opportunity to elect a candidate of their choice. The results

   are as follows:




                                                    94
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 95 of 153 PAGEID #:
                                      8440
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 96 of 153 PAGEID #:
                                      8441
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 97 of 153 PAGEID #:
                                      8442



                                     CD        2012          2014
                                      1       48.6%         44.3%
                                      2       30.6%         25.3%
                                      3       67.6%         58.4%
                                      4       29.9%         24.2%
                                      5       62.3%         51.2%
                                      6       44.4%         36.6%
                                      7       39.2%         29.6%
                                      8       33.9%         29.2%
                                      9       58.7%         47.6%
                                     10       38.7%         32.7%
                                     11       85.4%         81.5%
                                     12       39.0%         33.2%
                                     13       62.6%         59.7%
                                     14       48.8%         41.5%
                                     15       42.3%         35.8%
                                     16       55.0%         51.5%

   Warshaw Rebuttal at 13.

          313.    With these imputations calculated, in 2012, there were 6 districts with a

   Democratic majority, plus two additional competitive districts. In 2014, there were 5

   districts with a Democratic majority, plus one additional competitive district. In 2016, there

   were 5 districts with a Democratic majority, plus two additional competitive districts. In

   2018, there were 8 districts with a Democratic majority, with no additional competitive

   districts. See supra at ¶¶ 311-12.

          314.    Under the correction to the Proposed Remedial Plan, the only changes to

   these election results are between .03-.04% difference in the Democratic two-party vote

   share between District 4 and District 8. Ex. NNN (November 30, 2018 Errata Report of Mr.

   Cooper (“Cooper Errata”)) at ¶ 9, Errata Exhibit S. The rest of the proposed districts remain

   the same. Cooper Errata at ¶ 4.

          315.    Under the correction to the Proposed Remedial Plan, incumbents are not

   paired except for Representatives Chabot and Wenstrup. These incumbents are only paired




                                                   97
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 98 of 153 PAGEID #:
                                      8443



   to keep the city of Cincinnati whole and thus comply with Issue 1. Cooper Decl. at ¶¶ 6, 36;

   Cooper Errata at ¶¶ 2-3.

          K.      Voting Rights Act compliance does not explain the 12-4 map.

          316.    Current 11th District is the successor district to the first majority black

   congressional district created in Ohio in 1968, which has consistently elected African-

   Americans to Congress since. Handley Report at 2.

          317.    Based on the 2010 Census data, the black voting age population of the 11th

   District in Cuyahoga County is 52.37%. Ex. OOO (Exhibit D-2 to Cooper Decl.).

          318.    Dr. Lisa Handley conducted a district-specific, functional analysis of voting

   patterns by race to ascertain the black voting age population necessary to provide black

   voters with an opportunity to elect their candidates of choice in the vicinity of the 11th

   District. Handley Report at 1; Ex. PPP (Deposition of Dr. Lisa Handley (“Handley Dep.”))

   at 106:22-107:19

          319.    Dr. Handley’s district-specific, functional analysis relies on three statistical

   techniques to estimate voting patterns by race: homogenous precinct analysis, ecological

   regression, and ecological inference. Handley Report at 7; Handley Dep. at 87:13-88:9.

          320.    Her analysis demonstrates that a 45% black voting age population (“BVAP”)

   district offers black voters a realistic opportunity to elect their candidates of choice to

   represent the 11th District. Handley Report at 1, 15.

          321.    It also demonstrates that current 11th District contains far more minorities

   than is necessary to elect the minority preferred candidate. See id. at 12, 15; Handley Dep.

   at 106:22-107:19.




                                                     98
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 99 of 153 PAGEID #:
                                      8444



           322.    Using 45% BVAP as a threshold maps could have been drawn with a

   different configuration that were Voting Rights Act compliant. Dr. Cho was able to draw

   over 3 million maps with a 45% BVAP. See Cho Report at 8, 10, 40.

           323.    The remedial map drawn by Mr. Cooper has a district in Cuyahoga County

   that meets the 45% BVAP threshold. See Cooper Decl. at ¶ 42.

           324.    Mr. Cooper also drew two additional hypothetical maps which have a Voting

   Rights Act compliant district in its 11th District. Ex. QQQ (Ex. 9 to Cooper Dep. (“Cooper

   Second Suppl.”) at ¶¶ 25, 45.

           325.    There is evidence in the record that Republicans were primarily concerned

   with partisanship and not opportunities to elect minority representatives. For example, the

   Republican Chair of Summit County was willing to have three Summit County wards

   placed into District 11 because “[t]hey were mostly black democrats [sic]” and this “helped

   the other districts in Summit County be more Republican.” Batchelder Dep. at 95:1-96:25.

           326.    The packing of Democrats was the reason for the creation of District 3, not a

   Republican desire to create a “minority opportunity” district. Glassburn Dep. at 171:23-

   174:21.

           327.    A minority opportunity district could have been created in Franklin County

   under a different configuration of the map. See Cooper Decl. at ¶ 43; Cooper Second Suppl.

   at ¶¶ 26, 46.

           328.    BVAP could have been increased in district located in Cincinnati, in

   Hamilton County. See Cooper Decl. ¶ 44; Cooper Second Suppl. at ¶¶ 27, 47.

           L.      Traditional redistricting criteria do not explain the map.

           329.    The map drawers just eye balled compactness and did not do any analysis of

   districts to make sure they were compact. DiRossi Dep. at 210:11-212:5.

                                                   99
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 100 of 153 PAGEID #:
                                       8445



           330.    It was possible to draw districts that were more compact than the districts in

    HB 369. Mr. Cooper as part of his expert report was able to draw two different hypothetical

    maps, both of which are more compact that the Ohio congressional map. See Exhibit See

    Cooper Decl. at ¶¶ 37-41; Cooper Second Suppl. at ¶ 10,

           331.    Communities of interest are not kept intact in the map. Niven Report at 2.

           332.    Communities of interest are often fractured by county and municipal splits.

    Niven Report at 2.

           333.    One of the map drawers testified that they had more important goals than

    minimizing county and municipal splits. DiRossi Dep. at 212:18-215:10.

           334.    It is possible to create a map with far fewer splits. Ex. RRR (Deposition of

    Thomas Brunell (“Brunell Dep.”)) at 181:18-25.

           335.    For example the remedial map drawn by Mr. Cooper splits less communities

    interests and has less county and municipal splits. Cooper Decl. ¶¶ 23-32

           336.    Mr. Cooper also drew hypothetical maps that split fewer communities. Two

    such hypotheticals split only 14 counties; the Ohio congressional map splits 23 counties.

    Cooper Second Suppl. ¶¶ 22-24, 42-44.

           337.    One such hypothetical splits 36 municipal civil divisions, and another splits

    34 municipal civil divisions; the Ohio congressional map splits 73. See Cooper Second

    Suppl. at Exs. O-2, O-3.

           338.    Incumbency was not a primary consideration of the map drawers. See Ex. 7

    to Huffman Dep. at 18-19; (testifying that incumbency was “subservient” to other

    traditional criteria); see also Huffman Dep. at 58:4-60:23.




                                                   100
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 101 of 153 PAGEID #:
                                       8446
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 102 of 153 PAGEID #:
                                       8447
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 103 of 153 PAGEID #:
                                       8448



             349.   For the 2018 election, Ms. Goldenhar was a part of a group of acquaintances

    who wrote postcards to Democratic voters encouraging them to get out and vote. Id. at 17:4-

    18:16.

             350.   Ms. Goldenhar testified that her vote has been diluted through cracking

    Democratic voters in Ohio’s First Congressional District. Id. at 37:15-39:13; 40:23-43:21.

    She testified that the dilution of her vote was achieved by “all of Warren County [mixing]

    with half of Hamilton Country,” which split up not only the county but also the city of

    Cincinnati. Id. at 38:15-39:13; see also id. at 42:24-43:16 (answering question on how vote

    is diluted by the splitting of Hamilton County and the addition of voters from Warren

    County); id. at 58:11-25 (reiterating the dilution of her vote through the splitting of

    Hamilton County and inclusion of Warren County).

             351.   Ms. Goldenhar testified that the way the challenged map is drawn burdens

    her ability to associate and participate in the political process with other Democratic voters

    in the state of Ohio. Id. at 26:13-32:3; 34:14-37:10.

             352.   Ms. Goldenhar has reached out to her representative, Mr. Chabot, multiple

    times via email and phone, and has never received a response. Id. at 63:6-69:6.

             Second District - Douglas John Burks

             353.   In the almost 40 years Dr. Burks has resided at his current address, he has

    been in both the 1st and 2nd Congressional Districts. Burks Dep. at 7:21-8:5; 8:21-9:11;

    20:2-8. Steve Chabot, incumbent Representative for District 1, represented Dr. Burks in the

    2000s. Id. at 57:21-58:7. Dr. Burks testified that Hamilton County previously was either in

    District 1, or the border between Districts 1 and 2 was more of a straight line in Hamilton

    County. Id. at 57:3-11; 43:22-44:11.



                                                     103
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 104 of 153 PAGEID #:
                                       8449



           354.    Dr. Burks has voted in each congressional election in the Second

    Congressional District under the challenged plan. Id. at 28:9-29:8.

           355.    Since the 1980s, Dr. Burks has always voted and exclusively for Democratic

    candidates in federal, state, and local elections. Id. at 19:4-22.

           356.    Dr. Burks works with the Friends Committee on National Legislation, a non-

    partisan advocacy group that aims to move government to support Quaker values, to lobby

    representatives. Id. at 33:13-35:8. As a part of his work with the Friends Committee on

    National Legislation, Dr. Burks has lobbied Ohio Representatives Steve Chabot, Brad

    Wenstrup, Rob Portman, and Sherrod Brown. Id. at 35:22-36:23.

           357.    Dr. Burks lobbied Representative Wenstrup on the War Powers Act;

    Representative Wenstrup did not sponsor the legislation. Id. at 113:6-115:12.

           358.    Dr. Burks canvassed, put out yard signs and donated money for Jill Schiller’s

    campaign for Congressional District 2 in the 2018 elections. Id. at 93:24-94:18. In the

    course of canvassing, Dr. Burks encountered several individuals who said that “they were

    not going to vote because it wasn’t worth it because they had a strong feeling of what the

    outcome would be.” Id. at 106:9-107:6. Given the way in which District 2 is drawn, Jill

    Schiller’s campaign faced an “uphill battle.” Id. at 107:8-19.

           359.    Dr. Burks protested Jean Schmidt, a previous Representative for District 2,

    over the war in Iraq. Id. at 117:11-21.

           360.    Dr. Burks’ vote has been diluted through cracking Democratic voters in

    Ohio’s 2nd Congressional District. Id. at 52:22-53:22. He testified that Democratic voters

    in Hamilton County had been “cracked”: the lines were drawn “so that Democrats would be

    divided into the – into two different districts, so to dilute their voting power.” Id. at 58:13-



                                                     104
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 105 of 153 PAGEID #:
                                       8450



    24. The “drawing lines . . . [to] put more individuals with one viewpoint into that mix”

    causes his vote to be “wasted.” Id. at 41:2-13.

           361.    The way the challenged map is drawn burdens Dr. Burks’ ability to associate

    and participate in the political process with other Democratic voters in the state of Ohio. Id.

    at 38:15-40:25; 41:10-42:4.

           362.    The current congressional map made it more difficult for Dr. Burks to elect

    his candidate of choice. Id. at 104:20-106:8.

           Sarah Marie Inskeep – District 3

           363.    Ms. Inskeep lives in the Third Congressional District and has voted in every

    congressional election since 2012. Inskeep Dep. at 12:5-7; 28:19-29:10.

           364.    Ms. Inskeep is a Democratic voter and has supported Democratic candidates

    for Ohio’s congressional delegation in the past. Id. at 53:23-54:2; 65:20-23.

           365.    Ms. Inskeep is politically active and has participated in electoral activities in

    both her personal and professional capacities. Id. at 10:13-22; 54:17-18.

           366.    During the 2016 election, as part of work at Planned Parenthood, Ms.

    Inskeep ran “door-to-door canvassing, phone bank operations, [and] direct voter contact

    operations with volunteers.” Id. at 14:6-16.

           367.    During the 2018 election, as part of her work with the super PAC, Planned

    Parenthood Voters Ohio, Ms. Inskeep engaged in voter education on reproductive rights

    issues. Id. at 10:13-11:12; 13:3-12.

           368.    Also during the 2018 election, Ms. Inskeep, in her personal capacity,

    canvassed every weekend. Id. at 25:2-11.




                                                      105
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 106 of 153 PAGEID #:
                                       8451



             369.   Ms. Inskeep’s vote has been diluted through packing Democratic voters into

    Ohio’s Third Congressional District. Id. at 33:20-22; 47:4-11; 51:15-52:5; 71:18-73:10;

    78:16-19; 89:14-90:2; 96:24-97:5.

             370.   Through her electoral activities, Ms. Inskeep has encountered apathetic

    voters who feel like their vote does not matter as a result of the drawing of the current

    congressional map. Id. at 39:21-40:5; 42:16-20; 53:17-22; 54:21-55:6; 58:8-25; 87:21-

    88:10; 90:8-91:13; 92:11-22.

             371.   Planned Parenthood decided not to invest resources in Ohio’s Third

    Congressional District because the Democratic candidate was going to win anyway due to

    the way the district was drawn. Id. at 88:17-89:9; 93:17-94:21.

             372.   The current congressional map has caused there to be “less political activity

    and investment in [Ms. Inskeep’s] district.” Id. at 94:17-21.

             Cynthia Libster – Fourth District.

             373.   Cynthia Libster has voted in almost every election she can recall including

    elections for U.S. Congress. “[M]y most important thing I do is vote.” Libster Dep. at

    29:21.

             374.   Ms. Libster has lived and voted in the Fourth Congressional District for

    nearly forty years. Id. at 10:22-12:7.

             375.   Ms. Libster is a “lifelong Democrat,” id. at 55:4, and has voted for a

    Democrat in almost every election she can recall, including always having voted for a

    Democratic U.S. congressional representative. Id. at 46:15-48:19; 50:4-12. She would prefer

    to live in a Democratic district. Id. at 49:17-24.




                                                     106
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 107 of 153 PAGEID #:
                                       8452



            376.    Ms. Libster lives in Ohio’s Fourth Congressional District, where Democratic

    voters are cracked under the current Ohio map. Id. at 10:19-21; 72:17-73:23.

            377.    As a Democrat, Ms. Libster has both campaigned for and held office herself,

    and has been involved in canvassing and GOTV efforts for presidential and local elections

    for almost 30 years. Id. at 56:8-57:25.

            378.    Through her canvassing and fundraising efforts and by talking to her

    neighbors, she has experienced how the Fourth District’s design and the congressional map

    as a whole contribute to voter apathy in her community. Id. at 60:9-24; 62:9-63:7.

            379.    She has attempted to fundraise for Democratic candidates including Fifth

    District Congressional candidate Janet Garrett, but cannot amass support because of the

    voter apathy caused by the map. Ms. Libster testified that voters are discouraged because

    Garrett loses by “a thirty percent whapping all the time. It’s never ever – my vote – when I

    go in there to vote for Janet Garrett as a Democrat, it’s never going to happen. Snowball’s

    chance.” Id. at 39:16-20; see id. at 75:13-25; 76:9-19.

            380.    From her experience educating voters and talking to her neighbors, Ms.

    Libster is also aware of the voter confusion caused by the gerrymandered map. For instance,

    she has “friends . . . who live three miles away who are in the 12th District and didn’t even

    realize they were in the 12th district until we talked about it.” Id. at 21:19-22.

            381.    Ms. Libster feels that her congressman, Jim Jordan, does not represent her

    interests as a voter because his district is so safe that he does not need to. “He doesn’t care

    about my vote. He doesn’t care about my vote. He doesn’t care about representing me.” Id.

    at 37:3-5.




                                                      107
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 108 of 153 PAGEID #:
                                       8453



            382.    She feels the 2012 map makes her district so safe for Representative Jordan

    that she and other Democratic voters like her feel their votes have no power. Libster Dep. at

    29:4-12; 52:4-15 (“I want my vote to matter. I don’t want to be disenfranchised as a voter. I

    don’t want to feel like every time I go vote for the Democrat they’re going to get pounded

    by thirty, forty percent.”).

            383.    Despite calling and emailing his office to express her concerns over his

    policy positions, Ms. Libster has never spoken to or seen Jim Jordan—for example, she is

    aware of a League of Women Voters bipartisan candidate forum that happened in her

    community that he did attend despite an invitation. Id. at 30:9-36:9.

            384.    Her district covers so many communities and so much geographic space that

    he feels her representative could not effectively represent her even if he felt compelled to. “I

    mean, how do I go to my representative when he’s clear down in Urbana? If I live in

    Oberlin, how does that happen? That’s a long drive.” Id. at 23:13-16.

            Kathryn Deitsch – Fifth District.

            385.    Kathy Deitsch has always identified as a Democrat since she was “first able

    to vote,” and has voted for a Democrat in almost every election she can recall, including

    always having voted for a Democratic U.S. congressional representative. Deitsch Dep. at

    19:14-20. She lives in Ohio’s Fifth Congressional District, where Democratic voters are

    cracked under the current map. Id. at 10:21-23.

            386.    Ms. Deitsch has been involved in Democratic organizing for many years, has

    campaigned for office herself, and regularly works to get out the vote, fundraise, and

    support other Democratic candidates. Id. at 21:20-33:9. She has also canvassed to put




                                                    108
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 109 of 153 PAGEID #:
                                       8454



    partisan gerrymandering reform on the Ohio ballot in 2017 and educate voters about

    gerrymandering. Id. at 36:18-44:9.

            387.   Ms. Deitsch’s experience from canvassing, being involved in politics, and

    talking to her neighbors is that because the gerrymandered map makes elections a foregone

    conclusion, voters feel their votes do not matter. “[Y]ou would go and knock on the door

    and somebody would say to you it doesn’t make any difference who I vote for, they’re not

    going to win or I’m not going to give you money because they’re not going to win.” Id. at

    48:8-13; see id. at 85:25-86:8; 90:4-12.

            388.   Based on the same experience, Ms. Deitsch knows that because the 2012

    Map splits her “small county” between “three different [congress]people,” voters in her

    community are often confused about which congressional district they are in. This

    contributes to their disengagement from the political process. Id. at 53:21-55:15; 67:24-

    68:3.

            389.   Ms. Deitsch feels that, like other Democratic voters in her district, her own

    vote does not matter. She feels that Bob Latta does not represent her interests as a voter

    because his district is so safe, he does not need to. For example, despite inviting Latta to

    events, and trying many times to contact his office personally, he has never responded to her

    or her neighbors. Id. at 56:4-59:3, 78:21-79:6; 96:2-97:23.

            LuAnn Boothe – Sixth District

            390.   LuAnn Boothe is an active voter, having voted in every election she can

    recall, including elections for U.S. Congress; Ex. SSS (Boothe Responses to Defendants’

    First Set of Interrogatories) at 1(a)-(e). She identifies as a Democrat, and has voted for a

    Democrat in almost every election she can recall, including always having voted for a



                                                    109
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 110 of 153 PAGEID #:
                                       8455



    Democratic U.S. congressional representative. Deposition of LuAnn Boothe “Boothe Dep”

    at 21:8-10; 49:8-24; 90:16-17. Ms. Boothe lives in Ohio’s Sixth Congressional District

    where Democratic voters are cracked under the current map. Id. at 8:3-20.

           392.       Ms. Boothe has been involved in Democratic politics beyond voting,

    including canvassing in support of the Clinton campaign, since 2012. Id. at 16:7-18; 66:18-

    25; 67:15-19.

           393.       Through canvassing and talking to her friends and neighbors, she has heard

    that Democratic voters in her area “feel that their vote is monopoly money” and “said it

    didn’t count.” Id. at 26:11-15; see id. at 52:19-23. This kind of apathy has made it more

    difficult for her to successfully organize with the Democratic Party. Id. at 88:4-15.

           394.       In Ms. Boothe’s experience Representative Johnson is not responsive to her

    or her fellow Democrats in the Sixth District. Id. at 41:20-42:4. For example, she has not

    seen or heard back from Representative Johnson despite trying to call him. Id.; see also id.

    at 91:2-16.

           395.       In Ms. Boothe’s experience, “[n]obody comes to the district. It’s so

    republican that they don’t have to. The republicans don’t have to come because they are

    going to win anyhow. And nobody that’s democrat wants to run in that area, because you’re

    going to spend a lot of money and lose anyhow.” Id. at 20:16-21.

           396.       The geographic spread of Ms. Boothe’s district exacerbates these problems.

    Id. at 51:5-16.

           397.       She feels that Johnson does not represent her interests as a voter because is

    district is so safe, that he believes he does not need to. For example, in the last election, she




                                                      110
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 111 of 153 PAGEID #:
                                       8456



    did not see him campaign anywhere near her, and she believes his opponent had no chance

    to win. Id. at 39:19-40:3; 46:23-47:2; 48:11-18.

           398.    Ms. Boothe feels that as a result of the gerrymandered map, in her district,

    “my vote is like monopoly money; you can cast it, but you can’t buy anything for it,

    because it’s too weak.” Id. at 51:2-4; 53:9-13.

           Mark John Griffiths – Seventh District

           399.    Mark John Griffiths resides in Ohio’s Seventh Congressional District, which

    is cracked under the 2012 map. Griffiths Dep. at 10:19-22; 11:13-15; 100:10-22. Mr.

    Griffiths has voted in every congressional election since 2012 except for 2014 when the

    Republican congressional candidate Bob Gibbs was unopposed. Id. at 12:14-14:2; 113:4-

    11.

           400.    Mr. Griffiths is a Democratic voter and has supported Democratic candidates

    for Ohio’s congressional delegation in the past. Id. at 12:14-14:2; 19:3-13.

           401.    Mr. Griffiths is a member of a number of several civic and political

    organizations. Ex. TTT (Griffiths Responses to Defendants’ First Set of Interrogatories at

    10).

           402.    As a member of the Indivisible group, Mr. Griffiths has visited Congressman

    Bob Gibbs’s offices on three occasions. Griffiths Dep. at 72:12-15.

           403.    The first time, Mr. Griffiths met with Congressman Gibbs as part of the

    Indivisible Wellington group was at the congressman’s office in Canton to discuss

    healthcare and the opioid epidemic. Id. at 72:16-75:15. During this meeting, Congressman

    Gibbs joked that Mr. Griffiths and his wife had travelled the furthest to attend the meeting.

    Id. at 73:10-13; 105:13-108:15; Ex. UUU (Ex. 8 to Griffiths Dep.).



                                                      111
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 112 of 153 PAGEID #:
                                       8457



           404.    The second time Mr. Griffiths met with Congressman Gibbs as part of the

    Indivisible Wellington group was in April 2017 to discuss healthcare at the congressman’s

    Ashland office. Griffiths Dep. at 22:19-26:9; 76:3-5. During this meeting, Mr. Griffiths

    offered to participate in a “study group” on healthcare to “research, advise, develop”

    policies related to healthcare given his background in employee benefits and human

    resources, but his offer was not accepted by Congressman Gibbs. Id. at 24:11-20.

           405.    The third time Mr. Griffiths just dropped off a letter advocating against the

    deportation of an immigrant on behalf of the HOLA organizations within the Indivisible

    group. Id. at 76:9-77:7. The immigrant ended up getting deported. Id. at 77:3-7.

           406.    As a member of the Indivisible group in Wellington, Mr. Griffiths has sent

    letters advocating for automatic voter registration in Ohio. Id. at 26:10-16.

           407.    As a member of the Indivisible group in Wellington, Mr. Griffiths researched

    gerrymandering, educated the group about the gerrymandering, and circulated petitions to

    members of the group to get the gerrymandering initiative that would become Issue 1 on the

    ballot. Id. at 19:14-22:2.

           408.    Mr. Griffiths along with his wife circulated pamphlets on gerrymandering

    provided by the League of Women Voters and gathered signatures in their community to get

    the gerrymandering initiative that would become Issue 1 on the ballot. Id. at 22:3-18;

    36:19-25.

           409.    As a member of Lorain County Rising, Mr. Griffiths participated in a

    candlelight vigil in Oberlin during the Charlottesville riots and attended a demonstration

    organized by the Moms Against Gun Violence. Id. at 28:8-18.




                                                    112
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 113 of 153 PAGEID #:
                                       8458



           410.    Mr. Griffiths worked to revitalize the North Ridgeville Democratic Club.

    Griffiths Dep. at 28:19-29:20.

           411.    As part of the North Ridgeville Democratic Club, Mr. Griffiths phone

    banked, sent postcards on behalf of Democratic congressional candidate Ken Harbaugh. Id.

    at 29:21-30:4. Mr. Griffiths also worked a booth at the North Ridgeville Corn Festival to

    support Democratic candidates. Id. at 30:4-9.

           412.    Mr. Griffiths also volunteered for Democratic candidate Ken Harbaugh’s

    campaign in his personal capacity and engaged in door-to-door canvassing and phone

    banking. Id. at 27:2-13; 34:16-18. In addition, Mr. Griffiths organized a meet-and-greet

    and a food pantry drive with the Indivisible group in Wellington on behalf of Mr. Harbaugh.

    Id. at 33:11-16; 34:2-10.

           413.    As a member of the League of Women Voters’ Oberlin Chapter, Mr.

    Griffiths was involved in voter registration activities. Id. at 32:8-33:16.

           414.    Mr. Griffiths has contacted Congressman Gibbs through emails, letters, calls,

    and voicemails on a number of occasions. Id. at 69:11-72:7.

           415.    When Mr. Griffiths has called Congressman Gibbs’ office, he has asked

    Congressman Gibbs’ aides to have the congressman call him back. However, Mr. Griffiths

    never received a call from the congressman. Id. at 70:15-71:8.

           416.    When Mr. Griffiths contacted Congressman Gibbs through his website on

    one or two occasions, he did not receive a response. Id. at 71:19-72:7.

           417.    Mr. Griffiths and his wife sent letters to Senator Larry Obhof and Cliff

    Rosenberger urging them to get involved in redistricting reform. Id. at 38:13-39:14; Ex.

    VVV (Ex. 3 to Griffiths Dep.).



                                                     113
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 114 of 153 PAGEID #:
                                       8459



           418.    On January 24, 2018, Mr. Griffiths and his wife gave a statement against

    political gerrymandering to the Government Oversight and Reform Committee. Griffiths

    Dep. at 41:14-42:23; Ex. WWW (Ex. 4 to Griffiths Dep.).

           419.    Mr. Griffiths and his wife wrote a Letter to the Editor that was published in

    the Elyria Chronicle on November 3, 2017, criticizing political gerrymandering. Griffiths

    Dep. at 46:8-23; Ex. XXX (Ex. 6 to Griffiths Dep.). Mr. Griffiths testified that he was

    “moved to write this letter” after attending a hearing by the Congressional Redistricting

    Reform Working Group where he heard a number of people speak against political

    gerrymandering. Griffiths Dep. at 46:24-47:24.

           420.    Mr. Griffiths testified that his vote in Ohio’s 7th Congressional District has

    been diluted through the cracking of Democratic voters. Id. at 78:17-79:7; 100:10-12.

           421.    Mr. Griffiths testified that the current congressional map made it more

    difficult for him to recruit volunteers and campaign for candidates of his choice. Id. at

    114:6-19. He explained that “a number of voters told [him and his wife] when [they] were

    circulating the [Issue 1] petition that they don’t feel like it made a difference if they voted or

    not voted because the system is such that it wasn’t going to make a difference.” Id. at

    45:10-16. Mr. Griffiths also testified that he knew “a number of people that [he and his

    wife] talked to said that they don’t vote for that reason.” Id. at 45:24-46:3.

           422.    Mr. Griffiths testified that “[i]t has been very difficult to identify candidates

    willing to take on Bob Gibbs in this case because of how heavily gerrymandered the district

    is.” Id. at 59:20-60:2.




                                                     114
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 115 of 153 PAGEID #:
                                       8460



            423.    For example, Mr. Griffiths noted that in 2014 Congressman Gibbs ran

    unopposed in the congressional election, and he heard conversations that no one was willing

    to run against Congressman Gibbs. Griffiths Dep. at 67:2-15.

            424.    As another example, Mr. Griffiths noted that he spoke with Roy Rich when

    he ran against Congressman Gibbs in the 2016 election about “how difficult that [it] was to

    campaign in that district because of the size of the district and trying to get around to

    different people.” Id. at 67:19-68:6.

            425.    Mr. Griffiths testified that his wife wrote to Congressman Gibbs on a

    specific issue but received a letter in response from Congressman Gibbs on a completely

    different issue. Id. at 60:12-21. Mr. Griffiths testified that his wife shared this information

    with members of the Indivisible group in Wellington, and other members had experienced

    the same situation with Congressman Gibbs. Id. at 60:22-25.

            426.    Mr. Griffiths testified that the mismatched letters situation demonstrated that

    Congressman Gibbs “doesn’t really care what we think or don’t think, whether we vote or

    not vote” because “[h]e is in a position, and still in a position, that he’s going to get re-

    elected” because of the way the district is drawn “whether or not he appeals to any small

    group of us Democrats that are scattered throughout the district.” Id. at 61:5-62:6.

            427.    Mr. Griffiths testified that “[i]t has been difficult to connect with other

    volunteers just because of the geographic” distance between areas that compose Ohio’s 7th

    Congressional District. Id. at 60:3-5; see id. at 64:9-20; 65:14-66:2; 82:6-9; 114:11-14.

            428.    For example, Mr. Griffiths testified that the geographic distance between his

    home and Knox County caused him not to participate in certain canvassing activities. Id. at

    64:21-65:7.



                                                      115
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 116 of 153 PAGEID #:
                                       8461



           429.    As another example, Mr. Griffiths testified that the geographic distance

    between his home and Huron County caused him not to participate in phone banking for

    Democratic congressional candidate Ken Harbaugh. Griffiths Dep. at 66:3-16.

           Lawrence Nadler – Eighth District

           430.    Lawrence Nadler is a U.S. citizen registered to vote in Ohio and is an active

    voter, having voted in every election he can recall including elections for U.S. Congress.

    Nadler Dep. at 8:14-19; 10:18-11:6.

           431.    He identifies as a Democrat, and has voted for a Democrat in almost every

    election he can recall, including always having voted for a Democratic U.S. congressional

    representative. Id. at 8:4-19.

           432.    Mr. Nadler lives in Ohio’s Eighth Congressional District where Democratic

    voters are cracked under the current map. Id. at 6:15-7:6.

           433.    Mr. Nadler is active with the Democratic Party in multiple ways, including

    as “a member . . . involved in a couple of PACs . . . . I have done everything

    from . . . standing outside at a protest . . . to the women’s march, to signing petitions, to

    writing letters, op-ed-type pieces that appeared in a couple of places.” Id. at 16:18-17:5.

           434.    He is also a precinct executive in Oxford, Ohio, Id. at 18:19-20, and a

    member of the Democratic Party’s Central Committee for Butler County. Id. at 19:12-15.

           435.    Through his political engagement including canvassing, Mr. Nadler testified

    that “there are people that I personally have encountered, who feel that it’s not worth their

    time to vote . . . because it’s not going to make any difference.” Id. at 28:6-12; see id. at

    47:10-17; 70:10-71:5.




                                                     116
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 117 of 153 PAGEID #:
                                       8462



             436.   Because of this voter apathy, Mr. Nadler’s ability to get out the vote for

    Democratic candidates in his area is inhibited. Nadler Dep. at 28:13-20; 29:3-7; 36:8-19;

    90:17-91:16.

             437.   Mr. Nadler feels that his representative, Warren Davidson, does not have to

    care about his vote, because he is sure to be reelected. Id. at 41:20-42:-25.

             438.   For example, every month Mr. Nadler asks one of Davidson’s aides if

    Davidson will come to his area of the district for a town hall, but he has never seen him. Id.

    at 30:5-16; 30:23-31:12. Mr. Nadler identified many instances in which he and others tried

    to reach out to Davidson and received no response. Id. at 92:3-93:8.

             439.   Because the map makes Mr. Nadler’s district so safe for a republican, his

    representative is farther to the right than he would otherwise be. Id. at 68:19-69:21. “[I]f

    [Davidson] were listening to people, providing an open forum or multiple meetings for

    people to be heard, that it could moderate his views a little bit . . . . To be honest with you, I

    think he doesn’t do it because he knows he doesn’t have to do it.” Id.; see id. at 94:17-

    95:15.

             Chitra Muliyil Walker – Ninth District

             440.   Chitra Muliyil Walker resides in Ohio’s Ninth Congressional District, which

    is packed under the 2012 map. Walker Dep. at 8:12-15; 9:13-17; 23:12-24; 40:20-41:3;

    57:17-58:15; 85:18-86:15.

             441.   Ms. Walker believes she has voted in every congressional election since

    2008 except when she was out of the country. Id. at 16:2-10; 82:18-85:10.

             442.   Ms. Walker is a Democratic voter and has supported Democratic candidates

    for Ohio’s congressional delegation in the past. Id. at 11:22-25; 91:4.



                                                      117
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 118 of 153 PAGEID #:
                                       8463



           443.    Ms. Walker is a member of a number of several civic and political

    organizations. Ex. YYY (Ex. 1 to Walker Dep.)at 10; Ex. ZZZ (Ex. 2 to Walker Dep.) at

    10.

           444.    As a member of the Lakewood Democratic Club, Ms. Walker has voted to

    endorse Democratic candidates for political office. Walker Dep. at 19:24-20:6.

           445.    As a member of the League of Women Voters’ Lakewood Chapter, Ms.

    Walker participated in voter registration efforts, organized candidate’s nights, educated

    voters on various issues, and petitioned for Issue 1. Id. at 20:21-22:15; 67:16-21.

           446.    As a member of the Cuyahoga Women’s Democratic Caucus, Ms. Walker

    attends meetings and supports Democratic candidates. Id. at 26:9-27:2.

           447.    As part of the executive committee for the Cuyahoga Democratic Party, Ms.

    Walker votes for candidates for political office. Id. at 28:6-20.

           448.    Ms. Walker served as the treasurer for Democrat Cindy Marx’s 2013 and

    2017 campaigns for Lakewood City Counsel At-Large. Id. at 25:10-18.

           449.    Ms. Walker sends Congresswoman Kaptur letters and attends

    Congresswoman Kaptur’s constituent meetings. Id. at 42:3-12.

           450.    Ms. Walker testified that her vote in Ohio’s Ninth Congressional District has

    been diluted through the packing of Democratic voters. Id. at 23:12-24; 40:20-41:3; 57:17-

    58:15; 85:18-86:15.

           451.    Ms. Walker testified that she knows Democratic voters who feel like their

    vote doesn’t matter because of the way the current congressional map has been

    gerrymandered. Id. at 88:14-23; 89:16-25.




                                                    118
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 119 of 153 PAGEID #:
                                       8464



           452.    Ms. Walker believes the geographic distances between areas in Ohio’s 9th

    Congressional District make it difficult for Congresswoman Marcy Kaptur to adequately

    represent all her constituents. Walker Dep. at 41:7-13. For example, Ms. Walker testified

    that she had not seen Congresswoman Kaptur in her neighborhood. Id. at 41:18-19.

           453.    Ms. Walker also testified that the geographic distances between areas in

    Ohio’s 9th Congressional District make it more difficult to campaign for Democratic

    candidates. Id. at 42:24-43:5; 93:21-25.

           454.    Ms. Walker testified that she thinks the current congressional map makes it

    harder to fundraise for her candidates of choice because people believe that the “candidate’s

    going to win anyway.” Id. at 44:20-22; 87:2-5.

           455.    Ms. Walker testified that she thinks the current congressional map has hurt

    her ability to educate voters because voters feel like their “vote is going to be manipulated

    in some way.” Id. at 92:13-19.

           Tristan Rader – Ninth District

           456.    Tristan Rader resides in Ohio’s Ninth Congressional District, which is

    packed under the 2012 congressional map. Rader Dep. at 8:20-9-25; 13:14-17; 66:19-24;

    74:15-75:10; 93:9-25; 97:25-98:4; 98:24-99:4.

           457.    Mr. Rader has voted in every congressional election at least since moving to

    his current residence in October 2013. Id. at 8:23-9:6; 17:6-23.

           458.    Mr. Rader is a Democratic voter and has supported Democratic candidates

    for Ohio’s congressional delegation in the past. Id. at 18:14-20; 120:5-15.

           459.    Mr. Rader has worked on numerous campaigns for Democratic candidates,

    including his own campaign for Lakewood City Council. Id. at 29:23-30:15; 31:3-32:21;



                                                    119
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 120 of 153 PAGEID #:
                                       8465



    50:6-9; 119:21-120:4; Ex. AAAA (Rader Responses to Defendants’ First Set of

    Interrogatories (“Rader Interrogatory Responses”)) at 8, 10; Ex. BBBB (Rader Amended

    and Supplemental Responses to Defendants’ First Set of Interrogatories (“Rader Suppl.

    Responses”)) at 10.

           460.   Mr. Rader ran for Lakewood City Council in 2017. Mr. Rader has served on

    Lakewood City Council since January 2018. Rader Dep. at 19:22-20:12; Rader

    Interrogatory Responses at 8, 10; Rader Suppl. Responses at 10.

           461.   As part of his work for MoveOn.org, Mr. Rader conducted volunteer

    recruitment and field organizing on behalf of the Unite Against Hate campaign’s

    Democratic slate of candidates, which included Hillary Clinton for President and Ted

    Strickland for Senate. Rader Dep. at 29:23-30:15.

           462.   As part of his work for the Bernie Sanders 2016 Presidential Campaign, Mr.

    Rader was responsible for making sure that Senator Sanders was on the ballot in in every

    county in New Jersey and Ohio. Rader Dep. at 31:3-32:21; Rader Interrogatory Responses

    at 10; Rader Suppl. Responses at 10.

           463.   Mr. Rader worked on Democrat Mitch Fallis’s campaign for mayor of the

    city of Lorain. Rader Dep. at 50:10-16; Rader Interrogatory Responses at 10; Rader Suppl.

    Responses at 10.

           464.   Mr. Rader worked on Democrat Michael Skindell’s campaign for mayor of

    the city of Lakewood. Rader Dep. at 50:17-22; Rader Interrogatory Responses at 10; Rader

    Suppl. Responses at 10.




                                                  120
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 121 of 153 PAGEID #:
                                       8466



           465.    Mr. Rader worked on Democrat Keith Mundy’s campaign for Congress in

    Ohio’s 16th Congressional District. Rader Dep. at 50:25-51:8; Rader Interrogatory

    Responses at 10; Rader Suppl. Responses at 10.

           466.    Mr. Rader worked on Democrat Mitch Fallis’s campaign for mayor of the

    city of Lorain. Rader Interrogatory Responses at 10; Rader Suppl. Responses at 10.

           467.    Mr. Rader worked on Democrat John Wisniewski’s campaign for governor

    of New Jersey. Rader Dep. at 27:20-29:3; Rader Interrogatory Responses at 10; Rader

    Suppl. Responses at 10. As part of this campaign, Mr. Rader engaged in field organizing

    and volunteer recruitment. Rader Dep. at 28:3-19.

           468.    Mr. Rader also has worked for and is a member of a number of different civil

    and political organizations. Rader Interrogatory Responses at 8, 10; Rader Suppl.

    Responses at 10.

           469.    As part of his work at the AIDS Healthcare Foundation, Mr. Rader organized

    a national phone bank campaign to persuade voters to support a drug cost savings initiative.

    Rader Dep. at 22:3-11.

           470.    As part of his work with SEIU, Mr. Rader organized volunteers and paid

    canvassers for the Democratic slate of candidates supported by the organization. Id. at

    23:21-25:19.

           471.    Mr. Rader re-activated Cleveland State University’s Young Democrats

    Chapter. Id. at 37:23-38:14. As a member of this organization, Mr. Rader tabled around the

    school and organized an event for an Ohio Senate candidate. Id. at 38:22-39:5.




                                                   121
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 122 of 153 PAGEID #:
                                       8467



             472.   As a member of the Cuyahoga County Progressive Caucus, Mr. Rader

    campaigned against a county initiative to rehab the Q Arena in Cleveland. Id. at 46:9-

    47:25.

             473.   Mr. Rader spoke at a meeting of the League of Women Voters about Issue 1.

    Rader Dep. at 52:16-53:22.

             474.   Mr. Rader also campaigned on behalf of Issue 1 by positing on social media

    and supported those individuals the collecting of signatures to get Issue 1 on the ballot. Id.

    at 56:9-17.

             475.   Mr. Rader’s vote in Ohio’s Ninth Congressional District has been diluted

    through the packing of Democratic voters. Id. at 66:19-24; 74:15-75:10; 93:9-25; 97:25-

    98:4; 98:24-99:4.

             476.   The geographic distances between areas in Ohio’s Ninth Congressional

    District have hampered constituent services and made it difficult for Congresswoman Marcy

    Kaptur to adequately represent her constituents. Id. at 66:24-67:19; 72:12-21.

             477.   The fact that the congressional races in Ohio’s Ninth Congressional District

    are not competitive has caused Congresswoman Kaptur to “not draw in good competition”

    and as a result, “she doesn’t have to be as out there as someone running in a more

    competitive race.” Id. at 77:10-20; 80:16-25.

             478.   The geographic distance between areas in Ohio’s Ninth Congressional

    District has made it more difficult for him to organize constituents to visit Congresswoman

    Kaptur’s office in Toledo. Id. at 111:9-112:10.

             479.   The current congressional map has hurt Mr. Rader’s ability to campaign for

    Democratic candidates. Id. at 121:6-24. As an example, Mr. Rader said that it was difficult



                                                    122
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 123 of 153 PAGEID #:
                                       8468



    to campaign for Democratic congressional candidate Keith Mundy in Ohio’s 16th

    Congressional District because voters felt that the “district is already stacked or the outcome

    is predetermined.” Id. at 121:12-16.

           480.    The current congressional map has hurt Mr. Rader’s ability to fundraise and

    recruit volunteers for Democratic candidates. Rader Dep. at 121:10-122:12. As an

    example, Mr. Rader said that it was difficult to raise funds or recruit volunteers for

    Democratic congressional candidate Keith Mundy in Ohio’s 16th Congressional District

    because voters “don’t want to give or get involved because they think the way that the

    districts are drawn has created, again, like I said, a predetermined outcome.” Id. at 121:11-

    20.

           481.    The current congressional map “discourages people from voting” by creating

    voter apathy. Id. at 122:22-123:18. Specifically, Mr. Rader said that voters have said “Why

    should I vote because it doesn’t matter? There’s nothing I can do about it, so I don’t care.”

    Id. at 123:11-15.

           Ria Megnin – Tenth District

           482.    Ria Megnin is an active Ohio voter, having voted in every election she can

    recall including elections for U.S. Congress. Ex. CCCC (Megnin Responses to Defendants’

    First Set of Interrogatories) at 1(a)-(e). She identifies as a Democrat. Megnin Dep. at 71:18-

    19. She almost always votes Democrat, including having voted for a Democratic U.S.

    congressional representative each election in her recent memory. Id. at 67:17-69:15.

           483.    Ms. Megnin in Ohio’s Tenth U.S. Congressional District, where Democratic

    voters are cracked under the current map. Id. at 13:2-15; 101:18-24.




                                                    123
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 124 of 153 PAGEID #:
                                       8469



           484.    Ms. Megnin is “someone who does regular voter canvassing” for Democratic

    candidates and issues. Id. at 57:15-16; 71:23-24. Because of the voter apathy caused by the

    map, she has a difficult time gathering support for Democratic candidates in her district. Id.

    at 59:17-60:21; 88:10-89:20; 106:10-23. “[N]o matter how many doors we knocked on, how

    many campaign supports we did, how much strategizing we did, our structure guarantees

    that the people would not be able to be competitive in being represented.” Megnin Dep. at

    78:9-13.

           485.    She herself would consider running for local office, but does not believe she

    “would have a chance of going beyond local because of the gerrymandering.” Id. at 84:14-

    19.

           486.    Ms. Megnin feels that as a Democrat in District 10, her Representative does

    not engage with her or other “residents of Dayton itself or other communities that might not

    be fully supportive of his views.” Id. at 17:13-16. For example, “Mike Turner has not held a

    town hall meeting for his local constituents in his sixteen years as a congressional

    representative.” Id. at 17:5-8; see id. at 17:5-18:11; 62:16-63:24.

           487.    She has tried to call Congressman Turner’s office “around a dozen” times

    over the past several years without receiving a response, Id. at 18:17-22:3, and has had a

    similar experience with email and electronic petitions. Id. at 23:3-25:5.

           488.    Ms. Megnin is “part of various groups, loosely, that have raised concerns

    with [Turner] in the past and have shared that he has not responded to them.” Id. at 26:5-8.

    For example, a faith group she is a part of planned a rally “outside of Congressman Turner’s

    office and it is called We’re Dying to See Our Congressman, again, because he has not held




                                                    124
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 125 of 153 PAGEID #:
                                       8470



    a town hall in sixteen years. There’s going to be skeletons sitting in cars.” Id. at 26:10-20;

    see id. at 45:9-46:2.

            489.   The gerrymandered map has made Ms. Megnin’s district so safe for

    Congressman Turner that “[t]here’s no reason for the representative to have to listen to the

    citizens in order to keep their job.” Id. at 40:18-20; 47:15-24.

            Andrew Harris – Eleventh District

            490.   Andrew Harris has resided during the last ten years in the Eleventh

    Congressional District. Harris Dep. at 7:7-8:19.

            491.   Mr. Harris registered to vote in the State of Ohio when he turned 18 in 2008,

    as a Democrat. Id. at 10:9-13. He is an active Ohio voter and votes “Democrats up and

    down the ballot.” Id. at 11:8-11.

            492.   District 11 is a packed district, and as a result Mr. Harris’ vote is diluted and

    is not as impactful as it would be otherwise. Id. at 15:24-16-20. Mr. Harris believes that

    “packing” occurs when there is intent to place Democrats in one area together for the

    purpose of diluting their vote. Id. at 16:5-20; 34:9-21.

            493.   His congressional representative is a Democrat, Congresswoman Marcia

    Fudge, but she is not the candidate of his choice. She is too far to the left, and she opposes

    Fast Track Authority and free trade generally. Free trade is extremely important to Mr.

    Harris. Id. at 17:7-18:3. He is pro-business, and Congresswoman Fudge’s views in these

    areas do not align with his. Id. at 18:18-20. On social issues, they agree more. Id. at 18:23-

    19:2.




                                                     125
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 126 of 153 PAGEID #:
                                       8471



           494.    Congresswoman Fudge is forced to be to the left of where Harris consider

    himself to be. Id. at 17:16-18. She is not allowed to be more moderate, id. at 17:12-15,

    because in a packed district, she has to pass the ideological purity test. Id. at 21:15-18.

           495.    Congresswoman Fudge is “from a far more liberal wing of the party that

    does not reflect local values, which is going to be what happens when you’re in a firm,

    reliably blue district.” Id. at 25:10-15. There would be more room for nuance in a district

    drawn along neutral lines. Id. at 28:13-16.

           496.    Cleveland’s economy is not the same as Akron’s economy; the current

    congressional map forces two very different communities into the same congressional

    district. Harris Dep. at 20:20-21:3; 37:25-38:13.

           497.    His Democratic friends are discouraged from voting because there is no

    meaningful choice in the Eleventh District. Id. at 23:19-24:18.

           Aaron Dagres – Twelfth Congressional District

           498.    Aaron Dagres resides in Ohio’s Twelfth Congressional District, which is

    cracked under the 2012 map. Dagres Dep. at 10:6-8; 11:15-17; 144:2-5.

           499.    He registered to vote in the State of Ohio in 1997. Id. at 34:16-19. Mr.

    Dagres is a Democratic voter and has always voted for the Democratic candidates Congress.

    Id. at 41:24-25.

           500.    He has always affiliated with the Democratic Party, except in 2012 when he

    pulled a Republican ballot in the primary in order to vote for a Republican underdog in order to

    extend the Republican primary process. Id. at 38:12-25.

           501.    Mr. Dagres is injured by the current Congressional map because the way that

    the Twelfth Congressional district was drawn dilutes his vote, and his voice. Id. at 27:17-20;



                                                     126
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 127 of 153 PAGEID #:
                                       8472



    49:21-50:5; 51:6-10; 167:23-168:5. His vote, and the votes of other Democrats in his

    district, are “watered down.” Id. at 27:21-28:4.

           502.    Mr. Dagres does not claim to be an expert, and for that reason he cannot

    personally say how the district should be redrawn so that it is not cracked. Id. at 53:13-15.

           503.    The drawing of the district lines in the current map “took chunks -- large

    chunks of Franklin County out of the Twelfth Congressional District and added additional

    voters in Muskingum, Richland, Morrow, and [another one].” Id. at 51:13-19.

           504.    Mr. Dagres complains that four out of the seven counties in his district are

    split under the current map. Dagres Dep. at 163:4-6.

           505.    Democrats are “unheard” in Mr. Dagres’ district. The district’s previous

    long-time congressman, a Republican, “would not hold any public forums, would not

    respond oftentimes to requests from the public to be heard.” Id. at 28:12-15; 29:6-10.

           506.    He testified that “when I talk to other voters through the community who say

    that why should they vote when their votes don’t matter, when there’s no opportunity for

    success.” Id. at 28:17-24.

           507.    Mr. Dagres was the President of the Licking County Democratic Club PAC

    from January 1, 2018 to January 1, 2019, and he is a Central and Executive Committee

    member of the official party within Licking County. Id. at 77:7-8; 82:21-25; 84:15-21;

    85:13-19; 161:17-21.

           508.     As such, he has tried to recruit candidates to run for office, but due to the

    nature of the district, “people do not see running as a legitimate opportunity for them

    because they feel the race is not winnable or competitive. It makes it very difficult to

    recruit candidates to run.” Id. at 73:4-10. “[H]ighly qualified individuals who would do a



                                                    127
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 128 of 153 PAGEID #:
                                       8473



    superb job if elected to their roles . . . are unwilling to come forward and put themselves out

    there knowing that there is no opportunity for them to win.” Id. at 165:14-18. This

    happened with specific individuals, including “Mitch Lerner, a professor . . . at Ohio State

    University.” These people will not run because the race is not winnable because of the way

    the district is drawn. Id. at 166:25-167:17.

           509.    It is also hard to raise funds or gain financial support for Democratic

    candidates in District Twelve because of the perception that “it is unwinnable so why

    should I donate.” Dagres Dep. at 166:6-11; 165:15-166:14.

           510.    Mr. Dagres has been closely involved in numerous Democratic campaigns,

    including his own pursuit of his party’s nomination to Congress in 2008. Id. at 70:21-71:2.

    He helps support candidates to run for office. Id. at 162:2-7. He raises money for

    Democratic candidates, including for Danny O’Connor, the recent Democratic candidate for

    Congress in District Twelve. Id. at 86:5-87:14. He was very involved in canvassing for

    Danny O’Connor’s campaign for Congress in the August 2019 special election. Id. at

    88:12-18.

           511.    Mr. Dagres recruits other people to vote for Democratic candidates through

    personal conversations, phone banking, door-to-door canvassing, mailings, and other

    avenues. Id. at 78:22-79:13; 81:15-21. He also registers voters. Id. at 81:18-21.

           512.    Mr. Dagres voted in support of Issue I. Id. at 141:16-17.

           Elizabeth Myer – Thirteenth District

           513.    Dr. Myer lives in Ohio’s Thirteenth Congressional District, where

    Democratic voters are packed under the current map. Myer Dep. at 10:2-11:6. She has voted

    in every election she can recall, including elections for U.S. Congress. Id. at 12:4-20.



                                                    128
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 129 of 153 PAGEID #:
                                       8474



           514.    She identifies as a Democrat, and has voted for a Democrat in most elections

    she can recall, including always having voted for a Democratic U.S. congressional

    representative. Id. at 13:2-14:25; 15:15-18; 17:21-24. She lives in a Democratic district,

    which is her preference. Id. at 37:9-17.

           515.    Dr. Myer is active in Democratic Party organizing. For example, she has

    canvassed, phone banked, and attended fundraisers in her district and the surrounding area

    for both Clinton and Obama presidential campaigns and for GOTV efforts. Myer Dep. at

    20:12-23:18.

           516.    In her experience talking to voters and prospective voters in her area, the

    gerrymandered map has made people less likely to engage with her efforts because they feel

    their votes do not matter. Id. at 49:25-50:17.

           517.    Dr. Myer feels that since her district spans such a large geographic area

    including Youngstown, Akron, and the rural northeast of the state, “people in this district

    aren’t necessarily interested in the same things or don’t have the same concerns.” Id. at

    29:23-25; see id. at 30:2-7; 67:7-16.

           518.    Because her “district is one of the most crazy looking things you’ve ever

    seen crawling across the map towards the west and a little stripe to pick up Akron,” where

    voters “don’t have the same concerns as people in my area,” she feels her representative

    cannot respond to her concerns. Id. at 38:13-19.

           519.    Because Democrats are packed into her district, in Dr. Myer’s experience,

    her representative, Tim Ryan, is less responsive to what even Democratic voters want

    because he knows he will always be reelected. Id. at 30:12-31:9; 32:18-33:12; 34:6-21.




                                                     129
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 130 of 153 PAGEID #:
                                       8475



           520.    Dr. Myer feels that in the Thirteenth District her vote is less valuable because

    “to put all the Democrats, as you well know, together, you know, it dilutes any power of our

    influence because we’re all lumped together.” Id. at 41:6-9; see id. at 55:24-56:9; 69:9-19;

    70:6-16; 71:13-18.

           Beth Ann Blewitt Hutton – Fourteenth District

           521.    Beth Ann Blewitt Hutton, who resides in Ohio’s Fourteenth Congressional

    District, Hutton Dep. at 8:21-24; 9:23-10:4, has voted in every single election since

    registering to vote around 1971. Id. at 11:23-12:17. She has always voted for a Democratic

    candidate in statewide races. Id. at 14:9-17. With the exception of Representative Steve

    LaTourette, Ms. Hutton has always voted for Democratic candidates at the federal level. Id.

    at 14:22-15:17. Ms. Hutton only votes in Democratic primary elections. Id. at 12:18-25.

           522.    Since around 1983, Ms. Hutton has been actively involved with the League

    of Women Voters, serving as President of the Lake County League several times and has

    served, for the last 12 years, as the Voter Service Chair. Id. at 17:2-19.

           523.    One of Ms. Hutton’s main responsibilities as Voter Services Chair for the

    League is to put together the Voter Service Guide, which collects information from

    questionnaires sent to all candidates. Id. at 18:11-19:8. The Republican candidate for

    District 14 did not respond to the League’s survey. Id. at 22:3-23:15.

           524.    As Voter Services Chair for the League, Ms. Hutton also hosts candidate

    forums. Id. at 19:9-22:2. In the 2018 election cycle, Ms. Hutton invited both the Democratic

    and Republican candidates for District 14 to attend the forum. Id. at 20:14-21. Both

    candidates attended one forum, although the Republican candidate did not RSVP. Id. at

    20:22-21:4.



                                                     130
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 131 of 153 PAGEID #:
                                       8476



           525.    Hs. Hutton contacted Representative Joyce’s office within the past 5 years,

    likely related to a gun issue. Id. at 67:13-68:8. She received a form letter in response. Id. at

    68:9-15. She has not contacted his office since because she knows “how he’s going to vote.”

    Id. at 67:13-19.

           526.    The way the challenged map is drawn burdens Ms. Hutton’s ability to

    associate and participate in the political process with other Democratic voters in the state of

    Ohio. Hutton Dep. at 39:22-42:12; 45:19-46:12; 47:7-20.

           527.    The current congressional map made it more difficult for Ms. Hutton to elect

    her candidate of choice. Id. at 53:21-55:17; 58:6-59:6

           Theresa Thobaben – Fifteenth District

           528.    Theresa Thobaben lives in Ohio’s Fifteenth U.S. Congressional District,

    where Democratic voters are cracked under the current map. Thobaben Dep. at 8:12-9:8.

    She is an active Ohio voter, having voted in every election she can recall including elections

    for U.S. Congress. Id. at 9:20-11:4.

           529.    Ms. Thobaben identifies as a Democrat, and has voted for a Democrat in

    most elections that she can recall, including always having voted for a Democratic U.S.

    congressional representative. Id. at 11:5-22.

           530.    Ms. Thobaben is a member of the Democratic Party and is on the Clinton

    County Party Executive Committee. Id. at 12:6-8. Through this affiliation, she “help[s] to

    run the elections in the – in the county. We support candidates. The committee helps to raise

    money at our dinners.” Id. at 13:8-11.

           531.    She has also canvassed, “door to door and did literature drops, some phone

    calls” for several political campaigns for presidential and local Democratic candidates, Id. at



                                                     131
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 132 of 153 PAGEID #:
                                       8477



    19:17-21:6, and she herself ran as a Democrat for Clinton County Commissioner in 2008

    and 2010. Id.

           532.     Ms. Thobaben testified that “a lot of people that I have talked to” say they

    feel like “the probability of Democrats being able to get through any of their candidates is

    pretty remote” and that their votes do not count. Thobaben Dep. at 38:2-6.

           533.     This has made it more difficult to canvass for and elect Democratic

    candidates. Id. at 46:21-47:7; 60:8-12.

           534.     Ms. Thobaben testified that “[m]y vote doesn’t count because the district has

    been drawn in such a way that it dilutes my vote . . . . It doesn’t matter if I vote for

    Democrats. They don’t count.” Id. at 28:21-29:6; see id. at 36:15-17; 37:5-10.

           535.     She does not “feel represented by Steve Stivers . . . . He rarely comes to

    Clinton County.” Id. at 29:24-30:4.

           536.     She contacts her congressman often using emails, texts, and she also “ha[s]

    him on speed dial.” Id. at 31:3; 30:10-13; 33:22-24. But she has either received no response,

    or form responses. Id.

           Constance Rubin – Sixteenth District

           537.     Constance Rubin resides Stark County, in the Sixteenth U.S. Congressional

    District. Rubin Dep. at 8:7; 8:14-15. Due to the way her district is drawn, Ms. Rubin’s vote

    is diluted. Id. at 56:23-24; 57:23-58:5.

           538.     Ms. Rubin registered to vote in Ohio in 1973, at which time she voted

    Republican. Id. at 23:21-24:9. She voted Republican a number of times in that era, but is

    now a Democrat, and finds it “highly doubtful” that she would ever vote for a Republican

    again. Id. at 24:23-25:2.



                                                     132
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 133 of 153 PAGEID #:
                                       8478



           539.    Ms. Rubin is a member of the League of Women Voters of Ohio, and has

    been since 1973. She was co-president from June 2011 to January 2014. Rubin Dep. at

    12:23-13:10.

           540.    She has been a member of the Stark County Democratic Party since 1984,

    and a member of the Central Committee from 2004 to 2010, and from 2016 to the present.

    Id. at 16:14-25.

           541.    Ms. Rubin has been a member of the Northern Stark County Democratic

    Club since 2006, was president from 2008-2010, first vice president from 2015-February

    2017, and vice president again from March 2016 to March 2016. Id. at 18:13-19:3. She is

    currently the second vice president. Id. at 9:4-6.

           542.    Ms. Rubin has supported Democratic candidates over many election cycles,

    and was the Party’s 2014 nominee for the State Senate in her district, District 29. Id. at

    21:8-11.

           543.    Ms. Rubin is injured by the current Congressional map because, as a

    Democrat in District 16, she has no “influence whatsoever on how [her] congressman votes,

    ultimately, or even considers [her] point of view.” Id. at 26:18-23.

           544.    The current congressional map divides Stark County up into three different

    districts. Id. at 27:14-19. Ms. Rubin’s political advocacy activity is burdened because, due

    to this gerrymandered district, most voters she asks “do not know who their congressman

    is.” Id. at 27:5-13. When she attempts to help them determine this, it is difficult because

    “the boundaries on that [Congressiona] map do not adhere to political boundaries.” Id. at

    30:8-13.




                                                    133
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 134 of 153 PAGEID #:
                                       8479



           545.    Her advocacy activities are also affected by the fact that Democrats can’t win

    in District 16. “[V]oters who continually vote for candidates who never win eventually get

    discouraged and stop participating.” Rubin Dep. at 40:4-7. It is difficult for her to engage

    with apathetic voters. Id. at 90:20-21.

           546.    She has a “difficult time finding candidates who are willing to run in districts

    whose outcome is preconceived. Elections cost a lot of money and a lot of time, and it’s

    hard to find people principled enough to run if they know their possibility of loss is a

    hundred percent.” Id. at 40:14-21; 76:6-9; 78:3-6. And it’s hard for her party to raise

    money or advocate effectively. Id. at 76:6-9.

           547.    She has no opportunity to influence how her Congressperson votes on

    legislation because he “knows he does not owe his allegiance to the voters; he only owes it

    to the party who helped put him there and who drew the district lines to assure that he

    would win.” Id. at 44:7-14; 57:25-58:5.

           548.    Ms. Ruben’s Congressman will not participate in public forums. He only

    meets with business owners and employees of a business. Id. at 45:2-12.

           N.      Organizational Plaintiffs

           League of Women Voters of Ohio

           549.    The League of Women Voters of Ohio (“LWVO” or “the League”) is the

    Ohio chapter of the League of Women Voters of the United States, founded in May 1920.

    Miller Dep. at 18:8-18.

           550.    The LWVO is a non-partisan membership organization with 2,700 to 2,800

    members. Id. at 20:25-21:1; 36:24-37:6; 39:15-22.

           551.    There are LWVO dues-paying members residing in each of Ohio’s

    congressional districts. Id. at 42:24-43:2.

                                                    134
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 135 of 153 PAGEID #:
                                       8480



            552.    “[I]n its core function,” the LWVO “is about democracy,” and “fair maps

    and fair districts are key to that democracy.” Id. at 19:14-17. The League’s work “is

    making our democracy function for every voter.” Id. at 24:24-25:2.

            553.    Much of the League’s mission is carried by volunteers. Id. at 36:10-12.

            554.    The LWVO works to educate voters about voting, candidates and issues, id.

    at 28:10-15, to register voters, id. at 28:22-25, to get out the vote, id. at 29:24-30:2, and to

    empower and educate voters in a nonpartisan way, id. at 33:4-7.

            555.    Fair districts is a priority issue for the LWVO, specifically voted upon by

    member delegates at its biennial convention. Id. at 51:2-7. The LWVO’s members believe

    that, especially in Ohio’s Congressional districts, citizens’ votes are diluted because the map

    is manipulated to guarantee an outcome. Id. at 58:2-10.

            556.    The decision to join this lawsuit was made by the LWVO’s elected board.

    Id. at 51:18-22. The board has the authority to represent its members in this decision. Id. at

    51:24-52:2.

            557.    Members of the League who are Democrats are injured by the Congressional

    Map because they live in Congressional districts where Democrats are cracked or packed,

    diluting their votes. Id. at 141:8-24; 177:2-11. These members have been suffering this

    injury consistently for eight elections. Id. at 177:2-11.

            558.    “In our current congressional districts incumbents win again because there

    was an explicit goal of cementing in the results of elections.” Id. at 76:20-23. Despite efforts

    to get out the vote, despite candidates’ policy positions or background, despite the League’s

    organizational efforts, election results are predetermined. “The map makers of this

    congressional map, the majority party, the party in control at the time, did a very good job of



                                                      135
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 136 of 153 PAGEID #:
                                       8481



    achieving their goal of a twelve/four map and that is a miscarriage of our representative

    democracy.” Id. at 78:4-79:9.

           559.    The current Congressional map has impaired the League’s operations and

    diverted its resources across the decade because of the confusion created by the map’s

    “messy” district lines. Id. at 187:14-188:9.

           560.    This confusion requires the League to set up robust operations to answer

    calls from voters, confused by the district lines, to determine their polling location. Id.

    179:2-25. The League has “hundreds of volunteers who are volunteering on election day to

    answer phone banks …and the reason why we need to have hundreds of volunteers is

    because people are confused about their congressional districts . . . .” Id. at 184:18-185:7.

           561.    For example in the recent special election in District 12, the League “had to

    stop what [they] were supposed to be doing . . . so [they] could help voters understand if

    they were in 12 or not.” Id. at 179:15-18. 183:20-25. Voters in Clintonville and Grandview

    were within a couple of blocks of District 3, 15, and 12, in any direction, and were confused

    as to whether they could vote. Id. at 82:2-16.

           562.    The Ohio congressional map causes the LWVO to divert resources because

    congressional candidates across the state, secure of reelection, will not agree to participate in

    candidate forums hosted by the League. Id. at 97:10-18. Two examples are Congressman Stivers

    and Congressman Jordan. Id. at 94:8-14. Neither has participated for several elections. Id. at

    95:24-96:2. This wastes a lot of the LWVO’s time and energy: the League will have reserved the

    room, paid for the sound, and made multiple calls; then the LWVO must tell the opposing

    candidate that they cannot come and speak either, thus impairing the League in the performance

    of its work. Id. at 94:8-22; 96:3-97:18.



                                                     136
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 137 of 153 PAGEID #:
                                       8482




           564.    Although Congressmen Stivers and Jordan are two examples; it “happens all

    over the state.” Miller Dep. at 97:22-23.

           565.    The voter apathy caused when people feel that their votes do not count

    makes it harder for the League to perform its work getting out the vote. Id. at 135:15-24

           566.    The LWVO ran a citizen map-making contest in 2011, utilizing significant

    resources. Id. at 101:2-4.

           567.    The LWVO published a report on Ohio’s 2011 redistricting process,

    documenting the lack of transparency in the process and the partisan gerrymander that

    resulted, titled The Elephant in the Room. Id. at 127:13-128:7. It later produced a sequel,

    The Elephant in the Room II.

           568.    If the League did not have to divert resources to work on the problems

    caused by the current congressional map, it would be able to work more on voter education,

    outreach efforts, getting young people excited about government and registered, putting on

    candidate forums, and getting out the vote.   Id. at 134:2-24; 94:2-7.

           569.     If the League did not need to have hundreds of volunteers to help with

    district line confusion on Election Day, it could reassign these volunteers to help ease the

    shortages of poll workers on Election Day. Id. at 185:2-6.

           570.    The LWVO supported Ballot Issue 1. Id. at 90:6-9.




                                                    137
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 138 of 153 PAGEID #:
                                       8483



             571.   LWVO member John Fitzpatrick is a United States citizen, registered to vote

    in the State of Ohio, and an active Ohio voter. Declaration of John C. Fitzpatrick

    (“Fitzpatrick Decl.”) ¶¶ 1, 5.

             572.   He is a Democratic voter who has supported Democratic candidates for

    Ohio’s congressional delegation in the past and plans to support such candidates in the

    future. He would prefer to live in a Democratic district. Id. ¶ 6.

             573.   He lives at                                           in Summit County.

    This is in Ohio’s Fourteenth U.S. Congressional District, where Democratic voters are

    cracked under the current map. His current representative is Republican Dave Joyce. Id.

    ¶ 2-4.

             574.   Mr. Fitzpatrick is the Treasurer of the Ohio League of Women Voters of the

    Akron Area (LWVAA). Id. ¶ 7.

             575.   He has seen the voter apathy and confusion that Ohio’s gerrymandered map

    produces by talking to voters through his own political canvassing, and through his GOTV

    and voter education activities with the League. Id. ¶¶ 12, 14-16.

             576.   For example, in canvassing for Democratic candidates including Hillary

    Clinton, John has heard from voters in District 14 and also Districts 16, 13, and 11—all of

    which are within a few blocks of his home—that they feel there is no point in voting,

    because the congressional race in each district is a foregone conclusion. Id. ¶¶ 15, 19.

             577.   In his participation with LWVAA, he has had to spend about 80% of his

    volunteer time working on education around partisan gerrymandering. Id. at 11. He believes

    that this and his other voter engagement efforts with the League require a diversion of




                                                     138
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 139 of 153 PAGEID #:
                                       8484



    resources that could go to voter registration and empowerment, but for the 2012 Map. Id.

    ¶ 10-11.

           578.    Mr. Fitzpatrick also believes the power of his own vote is diluted in his

    district. Id. ¶ 17. “Representative Joyce does not represent my community’s interests, and

    he does not have to care about us, because given the 2012 Map he will be elected no matter

    what.” Id. ¶ 18.

           579.    Mr. Fitzpatrick would live in Congressional District 16 under the Proposed

    Remedial Plan, Declaration of Theresa J. Lee (“Lee Decl.”) ¶ 5, for which the percentage of

    the two-party vote for the Democratic candidate was over 50% in each of the 2012, 2014,

    2016, and 2018 elections. See supra ¶¶ 311-12.

           The Ohio State University College Democrats

           580.    The Ohio State University College Democrats (“OSU College Democrats”)

    is a student organization at the Ohio State University that’s aim is to “advocate, educate,

    and engage people on the Ohio State campus in alignment with the [Democratic] party

    platform.” Oberdorf Dep. at 13:12-19.

           581.    The OSU College Democrats is chartered with the Ohio Democratic Party,

    Ohio College Democrats and College Democrats of America. Id. at 14:4-15:5; 33:22-24.

           582.    The OSU College Democrats is a membership organization made up of OSU

    students who self-identify as Democrats. Oberdorf Dep. 119:3-6. Students who have

    attended at least thirty percent of the meetings in a year are “voting members” of the

    organization. Id. at 45:20-46:21.




                                                    139
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 140 of 153 PAGEID #:
                                       8485



           583.    The OSU College Democrats does not know who each of its members has

    voted for, but has no concern that the organization is infiltrated by non-Democrats. Id. at

    119:7-16.

           584.    The members of the OSU College Democrats generally live in the Third,

    Twelfth or Fifteenth Congressional Districts. While some members are registered to vote at

    their home address, the bulk of the members are registered to vote at their school address.

    Id. at 65:24-67:2; Ex. EEEE (Ex. 5 to Oberdorf Dep.) at 6.

           585.    The OSU College Democrats does voter engagement and education, works to

    register students to vote for the first time or to have them update their voter registration to

    their current address, canvasses on behalf of candidates including for Congress, hosts events

    with Democratic candidates, including for congressional office, and has done phone

    banking, including on behalf of the Democratic coordinated campaign which works on

    behalf of, among other offices, congressional candidates. Oberdorf Dep. at 34:3-15; 35:17-

    36:21; 78:13-80:5; Ex. 5 to Oberdorf Dep. at 4-5, 7-11.

           586.    The members of the OSU College Democrats support Democrats running for

    office, including for Congress. For example, the Danny O’Connor campaign for Congress

    in the Twelfth Congressional District was a key focus for 2018. Oberdorf Dep. at 5:19-

    86:3; 87:21-88-17; 113:25-114:15; 119:7-16.

           587.    The “small executive board” makes decisions for the OSU College

    Democrats, including the vote to join this lawsuit. Id. at 53:20-54:11; 58:15-59:2.

           588.    The votes of the members of the OSU College Democrats have been diluted

    due to the construction of the Third, Twelfth, and Fifteenth Congressional Districts. Id. at

    64:5-16; 65:16-23.



                                                     140
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 141 of 153 PAGEID #:
                                       8486



           589.     The OSU College Democrats and its members have found that the

    Congresspeople representing the Third, Twelfth, and Fifteenth Congressional Districts are

    not responsive to them. Id. at 103:14-104:13

           590.     By diluting the members’ votes, the congressional map, and specifically the

    construction of the Third, Twelfth, and Fifteenth Congressional Districts, impairs the OSU

    College Democrats ability to carry out its purpose. Id. at 65:2-10; 75:2-20; 103:4-13;

    118:18-119:2.

           591.     Because the larger constituency of young voters is split up across these three

    districts, it impairs the effectiveness of the voting bloc. Id. at 117:21-118:17.

           592.     The way the lines are drawn burdens OSU College Democrats and its

    members by creating confusion about which district someone lives in. Id. at 63:16-64:4;

    68:5-69:17.

           593.     This voter confusion causes young voters to become frustrated and less likely

    to be or remain engaged with the OSU College Democrats. Id. at 81:16-25.

           594.     This was illustrated in summer 2018 during the Twelfth District Special

    Election. Many individuals who engage with OSU College Democrats were confused about

    whether they were supposed to vote on Special Election Day, and OSU College Democrats

    had to expend it volunteer resources to engage with these voters, instead of on Get Out the

    Vote activity directed only at the Twelfth District. Id. at 63:16-25; Oberdorf Dep. Ex. 5 at

    11.

           595.     The locked up nature of the congressional map causes members of the OSU

    community to believe that their votes do not matter and to become apathetic. Id. at 62:17-

    63:15; 69:18-71:4; 119:24-120:19.



                                                     141
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 142 of 153 PAGEID #:
                                       8487



           596.    The apathy from young voters caused by the map impairs OSU College

    Democrats associational rights. Id. at 119:24-120:19.

           597.    The OSU College Democrats is concerned about congressional redistricting,

    and has held events and collected petition signatures for the fair districting initiative. Id. at

    55:6-22.

           598.    In 2018, OSU College Democrats focused their resources on the Danny

    O’Connor campaign, both the Special Election and on the November 2018 General

    Election. Id. at 85:19-86:3; 87:21-88-17; 113:25-114:15.

           599.    Mr. O’Connor did not win the November 2018 election despite a 31.6

    percent shift for the Democratic candidate. Id. at 63:9-10; 114:19-24; 117:4-14.

           600.    Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party

    vote for the Democratic candidate in District 12 was over 54% based on 2018 election

    results. Cooper Third Supplemental Decl. ¶ 5, Fig. 1.

           Plaintiff Ohio A. Philip Randolph Institute

           601.    The Ohio A. Philip Randolph Institute (“APRI”) is the Ohio chapter of the

    A. Philip Randolph Institute. Washington Dep. at 16:14-25.

           602.    It has eight chapters, across Ohio, in Columbus, Cleveland, Cincinnati,

    Toledo, Warren, Youngstown, Akron/Canton, and Dayton, id. at 22:20-23:6-10, seven of

    which are currently active, Ex. FFFF (Ex. 12 to Washington Dep. (APRI Responses to

    Defendants’ First Set of Interrogatories)) at 1(c), and has members living in nearly every

    congressional district throughout the state, Washington Dep. at 61:13-24, 62:12-15.

           603.    APRI’s activities are funded in part by membership dues. Id. at 49:18-20.




                                                     142
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 143 of 153 PAGEID #:
                                       8488



           604.    The bulk of APRI’s work consists of voter education, voter registration, civic

    engagement, voter outreach, and encouraging people to vote. Id. at 53:14-19, 97:16-21,

    98:8-12.

           605.    Ohio’s gerrymandered congressional map impedes APRI’s work and

    requires it to divert resources from its efforts by making it more difficult to engage voters

    through its education, registration, and outreach efforts, and by deterring and discouraging

    its members and other Ohio voters from engaging in the political process. Id. at 70:13-18,

    70:24--71:8.

           606.    APRI’s executive board, all of its chapters, and representatives from each

    chapter unanimously made the decision to join the lawsuit. Id. at 18:9-12, 47:4-13, 48:8-12,

    63:11-15. The goal was to obtain fair congressional districts; to put an end to the practices

    of packing and cracking. Id. at 37:17-21.

           607.    APRI’s state executive board endorsed Ballot Issue I. Id. at 4:21-25, 42:2-4.

           608.    The current Congressional map causes APRI to suffer diversion of resources

    in accomplishing its mission, causing it to “hav[e] to divert resources to work harder to

    convince people and educate people that their vote does count and they should exercise their

    right to vote.” Id. at 75:20-25-76:1-2.

           609.    Mr. Andre Washington, APRI’s president, has to work to overcome voter

    apathy in his own home district, District 12, where “every third door I knock on people are

    saying my vote doesn’t count in this district, it doesn’t matter, the same person is going to

    get back in office.” Id. at 73:7-12.

           610.    The congressional map causes voter confusion and apathy, which require

    APRI to divert its resources from its work to register and engage voters. “[B]ecause of the



                                                    143
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 144 of 153 PAGEID #:
                                       8489



    way these [congressional district] lines are drawn, people get confused, they’re frustrated.

    You could be in a county that’s split down the middle or split in three different ways and

    they don’t know where to vote or who to vote for so they get frustrated, they get confused,

    they get discouraged and they just don’t know what to do so . . . they) do nothing. So we’re

    – you know, we have to spend time and resources to work this out . . . .” Id. at 99:24-

    100:11.- APRI “spend[s] more time to work with a voter that’s discouraged, confused,

    frustrated at the way these lines are drawn, and they don’t know what to do or where to go.”

    Id. at 101:5-9.

           611.       But for the gerrymandered map, APRI could use its resources to register

    more people to vote. Id. at 126:11-25

           612.       APRI’s members are personally affected by the map as well. APRI has

    democratic members in cracked and packed districts who feel “the person that I’m voting

    for doesn’t have to work for my vote because they know that they’re going to win anyway

    so it doesn’t matter if I vote or not, there’s no competition in there.” Id. at 106:20-107:3.

           613.       APRI member Stephanie White is a United States citizen, registered to vote

    in the State of Ohio, and an active Ohio voter. Declaration of Stephanie M. White (“White

    Decl.”) ¶¶ 1, 4.

           614.       She is a Democratic voter who has supported Democratic candidates for

    Ohio’s congressional delegation in the past and plans to support such candidates in the

    future. She would prefer to live in a Democratic district. Id. ¶ 5.

           615.       Ms. White lives at                                        in Lucas County.

    This is in Ohio’s Fifth U.S. Congressional District where Democratic voters are cracked

    under the current Ohio map. Her current representative is Republican Bob Latta. Id. ¶¶ 2-3.



                                                     144
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 145 of 153 PAGEID #:
                                       8490



           616.    Ms. White is the Vice President of the Toledo Chapter of the Ohio A. Philip

    Randolph Institute, and has been since 2017. Previously she was the Secretary. Id. ¶ 6.

           617.    Ms. White has seen the voter apathy and confusion that Ohio’s

    gerrymandered map produces by talking to voters through her own political and union

    canvassing, and through her GOTV and voter registration work with APRI. Id. ¶¶ 9-10.

           618.    For example, she works to register and mobilize voters near Toledo, much of

    which is in District 9, rather than her own District 5. Many District 9 voters have told her

    “that they feel their vote is pointless because the outcome of the race is a foregone

    conclusion.” Id. Democratic voters in Districts 5 and 9 are apathetic and “due to the

    understanding that the outcomes of many elections, particularly for Congress, are

    preordained. For example, many residents of these districts have expressed to me that their

    vote does not count and it is not worth it for them to get engaged in politics. As a result,

    they do not see any point in voting, and many ultimately do not register or vote.” Id. ¶ 14.

           619.    Based on her experience, Ms. White believes this voter apathy burdens

    APRI’s mission, because “when people choose not to vote because they feel that their votes

    do not count, the time and resources that I and APRI spend are wasted.” Id. ¶ 12.

           620.    Ms. White also believes that the value of her own vote in District 5 has been

    diluted by the 2012 Map. Id. at 13. Despite being very engaged in Democratic, union, and

    APRI organizing activities, she has never met or interacted with her representative. Id.

    ¶ 14. “Congressman Latta is confident that he will win re-election regardless of his

    opponent or circumstances in any given year, as a result of the gerrymandering scheme.” Id.

    Ms. White has observed that in District 5, “because Congressman Latta is sure to win,

    people who support the Democratic Party and Democratic candidates are even less likely to



                                                     145
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 146 of 153 PAGEID #:
                                       8491



    mobilize and vote in response to [her] efforts.” Id. ¶ 20. She has observed that her political

    activities are “more difficult and less effective than they would be otherwise” because

    “voters in District 5 and District 9 feel that their vote doesn’t matter.” Id. ¶ 21.

           621.       Ms. White would live in Congressional District 5 under the Proposed

    Remedial Plan, Lee Decl. ¶ 7, for which the percentage of the two-party vote for the

    Democratic candidate was over 50% in each of the 2012, 2014, 2016, and 2018 elections.

    See supra ¶¶ 311-12.

           Northeast Ohio Young Black Democrats

           622.       Plaintiff Northeast Ohio Young Black Democrats (“NEOYBD”) is a regional

    organization dedicated to “mentor, empower and recruit the next generation of young

    people of color who want to be involved in the political process” in Northeast Ohio. Jackson

    Dep. at 8:9-12.

           623.       NEOYBD is a Democratic organization that supports Democratic candidates

    for all offices for which their membership is eligible to vote including the U.S. House of

    Representatives. Id. at 14:6-10. It is a chapter of the Ohio Young Black Democrats. Id. at

    28:18-20.

           624.       NEOYBD has about sixty members, all Democrats and regular voters, who

    currently live in Ohio U.S. Congressional Districts 9, 11, 13, and 14. Id. at 26:5-11; 40:25-

    41:18; 44:12-18.

           625.       Central to NEOYBD’s mission is “voter education, training, and

    information-sharing,” including “informing voters on important issues and candidates in

    ways that they can get involved.” Id. at 8:17-18, 21-22.




                                                     146
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 147 of 153 PAGEID #:
                                       8492



           626.    This includes canvassing, phone banking, and social media engagement to

    get out the vote and support Democratic issues in Northeast Ohio communities. Id. at 9:2-

    15. It also includes training other Democrats and progressives on organizing tools including

    fundraising and running for office, and holding events to support Democratic candidates.

    Jackson Dep. at 12:5-14:10.

           627.    For example, in 2018, NEOYBD, through its board, members, and

    volunteers, held four training events to educate people about organizing for Democratic

    candidates, id. at 12:16-17, monthly phone banks to support Democratic candidates, id. at

    19:21, and regular canvassing including in conjunction with other Democratic groups for

    the same purpose, id. at 16:8-23.

           628.    NEOYBD supported Ballot Issue 1 and canvassed to get it on the ballot in

    2017. Id. at 34:12-35:19.

           629.    NEOYBD’s board unanimously voted to become a plaintiff in this litigation.

    Based on the “conversations we’ve had with our community,” the board believed “[t]he

    current map does not represent us, and we don’t have a fair, equal voice.” Id. at 39:7-17.

           630.    Ohio’s gerrymandered congressional map forces NEOYBD to divert

    resources from its mission work by making it more difficult to get out the vote and keep

    Democratic voters engaged. “So, for instance, we have a member that lived in Lake County.

    We are the Northeast Ohio Young Black Democrats. And the amount of enthusiasm and

    willingness to get involved and make their voices heard in that area, because it is a cracked

    district, is not where it needs to be. And so we’ve had to spend extra resources trying to

    build momentum, trying to get information out there because of the way that that district is

    drawn and the way that the map is drawn in our region.” Id. at 10:19-11:13. Ms. Jackson



                                                    147
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 148 of 153 PAGEID #:
                                       8493



    has personally experienced working against voter apathy and confusion. Id. at 7:12-8:6;

    46:10-24.

           631.    The voter apathy that the map produces makes it more difficult for

    NEOYBD to fundraise and get members involved. “[W]e also have to fundraise for our

    organization itself. And it’s been challenging based on the way this map is currently drawn,

    because folks have been feeling like, you know, there [sic] voices aren’t being heard. So it’s

    causing us to use more of our resources, when we have a hard time bringing in resources.”

    Jackson Dep. at 23:17-24.

           632.    NEOYBD’s membership itself is harmed by the voter apathy and confusion

    that the map creates: “why would [members] join the organization? Why would they get

    involved? Why would they talk to their neighbors about us? Because they feel their vote

    doesn’t count.” Id. at 87:2-6.

           633.    NEOYBD President Gabrielle Jackson, the President of NEOYBD for the

    past two years, lives in Ohio’s Ninth Congressional District. Jackson Dep. at 7:12-8:6. She

    has experience working against voter apathy and confusion in the packed district where she

    lives: “It’s also known as the Snake on the lake. My representative is Congresswoman

    Marcy Kaptur. I live in Lakewood, Ohio. She lives in Lucas County. And it’s literally a thin

    line – the way this current map is drawn, it’s literally a thin line that goes along Lake Erie.

    There’s no adequate way for me, living on the west side of Cleveland to be represented the

    same as someone living in Lucas County. That’s what I mean when I say that our voices

    aren’t really being counted, our voices aren’t being heard, and we don’t have a direct

    connect to our congressional representative.” Id. at 46:10-24.




                                                     148
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 149 of 153 PAGEID #:
                                       8494



           634.    But for the gerrymandered congressional map, NEOYBD could spend more

    of its resources more effectively to get out the vote, fundraise, and otherwise support

    Democratic candidates. Id. at 48:22-49-22; 55:13-15; 64:18-65:3; 69:3-70:2; 74:8-24;

    83:22-84:13; 85:14-87:6.

           Hamilton County Young Democrats

           635.    Hamilton County Young Democrats is a Democratic organization that

    engages young people to be involved in politics and elections. Simon Dep. at 8:24-9:7.

           636.    Hamilton County Young Democrats is a membership organization, in which

    members self-identify as Democrats. Id. at 9:8-10; 78:22-79:3.

           637.    Hamilton County Young Democrats has approximately 150 members, who

    pay dues to be a member of the organization. Id. at 9:11-20.

           638.    Hamilton County Young Democrats does not know who each of its members

    has voted for, but has no concern that the organization is infiltrated by non-Democrats. Id.

    at 57:20-22; 79:4-8.

           639.    Nathaniel Simon has been the President of the Hamilton County Young

    Democrats since 2017 and was the organization’s Rule 30(b)(6) designee. Id. at 1; 8:4-6.

           640.    The members of Hamilton County Young Democrats live in the First and

    Second Congressional Districts. Id. at 34:2-4; 39:6-8; 39:24-40:4; 41:5-7; 43:5-10; Ex.

    GGGG (Ex. 6 to Simon Dep.) at 6; Ex. HHHH Hamilton County Young Democrats

    Supplemental Responses to Defandants’ First Set of Interrogatories (“HCYD Suppl.

    Responses”) at 3.

           641.    Hamilton County Young Democrats does voter engagement and education,

    holds events with candidates and on issues important to Young Democrats, and works on



                                                    149
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 150 of 153 PAGEID #:
                                       8495



    behalf of Democratic candidates, including for Congress. Simon Dep. at 9:3-7; 32:22-33:2;

    37:14-16; Ex. 6 to Simon Dep. at 4, 6-9; HCYD Suppl. Responses at 2, 3-4.

           642.    Hamilton County Young Democrats conducts voter registration and

    canvassing, including canvassing for Democratic candidates running for Congress. Simon

    Dep. at 17:21-25; 27:9-24; Ex. 6 to Simon Dep. at 4, 6-9; HCYD Suppl. Responses at 2, 3-

    4.

           643.    The members of the Hamilton County Young Democrats support Democratic

    candidates for office, including for Congress. Ex. 6 to Simon Dep. at 4, 6-9; HCYD Suppl.

    Responses at 2, 3-4.

           644.    The Board of the Hamilton County Young Democrats makes decisions on

    behalf of the organization. Simon Dep. at 12:5-10.

           645.    The votes of the members of the Hamilton County Young Democrats have

    been diluted due to the construction of the First and Second Congressional Districts. Id. at

    17:9-14; 22:18-21; 23:10-13; 49:11-16.

           646.    These members have each been deprived of their opportunity to elect

    candidates of choice in Districts 1 and 2. Simon Dep. at 17:9-14.

           647.    The way Hamilton County, and particularly the City of Cincinnati, is split

    between the First and Second Congressional Districts burdens Hamilton County Young

    Democrats. Id. at 17:14-16; 18:16-23; 20:15-24; 21:10-14; 22:7-11; 30:8-16; 31:16-21;

    32:5-7; 35:13-24; 48:4-11; 55:3-10.

           648.    The way the lines are drawn burdens Hamilton County Young Democrats

    and its members by creating confusion about which district someone lives in. Id. at 18:23-

    25; 33:10-34:6; 36:14-37:18.



                                                   150
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 151 of 153 PAGEID #:
                                       8496



           649.    This voter confusion causes young voters to become less engaged. Id. at

    32:15-21.

           650.    The way the lines are drawn causes young voters to be apathetic about voting

    and convinced that being engaged in the process does not matter. Simon Dep. at 17:17-21;

    18:2-5; 36:14-37:18; 38:2-19; 45:19-46:2; 46:12-23; 50:23-51:24.

           651.    This burdens Hamilton County Young Democrats by hampering its ability to

    associate with young people who could be potential members. Id. at 17:21-25; 18:2-5;

    36:14-37:18; 38:2-19; 45:19-46:2; 46:12-23; 50:23-51:24.

           652.    Hamilton County Young Democrats encounters young people who decline to

    become engaged in the political process or to donate funds to the organization or to

    Democratic candidates because they believe the system is rigged. Id. at 36:14-37:18; 38:2-

    19; 55:11-16; 56:2-14; 83:23-84:5.

           653.    The congressional lines make it so that Hamilton County Young Democrats

    must divide their resources and focus between the First and Second Congressional District,

    instead of allowing them to focus on a district that contains the bulk of Hamilton County

    and the whole of Cincinnati. Id. at 17:14-16; 18:16-23; 20:15-24; 21:10-14; 22:7-11; 30:8-

    16; 31:16-21; 32:5-7; 35:13-24; 79:9-24.

           654.    The Congressmen that represent Districts 1 and 2 are not responsive to the

    Hamilton County Young Democrats. Id. at 38:13-41:7.

           655.    Members of the Hamilton County Young Democrats have not received

    responses from Congressmen Chabot and Wenstrup. Id. at 38:13-42:16; 43:5-44:13

           656.    The President and Vice President of the Hamilton County Young Democrats

    have attempted to seek constituent services for residents of Hamilton County through their



                                                   151
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 152 of 153 PAGEID #:
                                       8497



    roles in the Office of the County Commissioner and in the Office of the Mayor of the City

    of Cincinnati. Congressmen Chabot and Wenstrup routinely do not reply to these requests.

    Id. at 42:12-43:4; HCYD Suppl. Responses at 4.

           657.    The Hamilton County Young Democrats expended resources on the

    campaign of Aftab Pureval in Congressional District 1 in 2018 as they felt that “he ha[d] the

    best chance [to win] in quite some time.” Simon Dep. at 66:21-25. Mr. Pureval did not win

    the 2018 election.

           658.    Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party

    vote for the Democratic candidate in District 1 was over 57% based on 2018 election

    results. Cooper Third Suppl. ¶ 5, Fig. 1.


    January 25, 2019                                 Respectfully submitted,

                                                     /s/ Freda J. Levenson, trial attorney
    T. Alora Thomas-Lundborg                         Freda J. Levenson (0045916)
    Dale E. Ho                                       David Carey
    Theresa J. Lee                                   Elizabeth Bonham
    Emily Rong Zhang                                 American Civil Liberties Union of Ohio Fdtn.
    American Civil Liberties Union Foundation        4506 Chester Avenue
    125 Broad Street, 18th Floor                     Cleveland, OH 44103
    New York, NY 10004                               Tel.: (216) 472-2220
    Tel.: (212) 549-2500                             Facsimile: (216) 472-2210
    athomas@aclu.org                                 flevenson@acluohio.org
    dho@aclu.org                                     dcarey@acluohio.org
    tlee@aclu.org                                    ebonham@acluohio.org
    erzhang@aclu.org

    Robert Fram                                      Michael Baker
    Nitin Subhedar                                   Perrin Cooke
    Jeremy Goldstein                                 Peter Rechter
    Alexia Romero                                    Robert Day
    Covington & Burling LLP                          Covington & Burling LLP
    One Front Street                                 850 Tenth Street, NW
    San Francisco, CA 94111                          Washington, DC 20001
    Tel.: (415) 591-6000                             Tel.: (202) 662-6000
    rfram@cov.com                                    mbaker@cov.com


                                                   152
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177-1 Filed: 01/25/19 Page: 153 of 153 PAGEID #:
                                       8498



    nsubhedar@cov.com                      pcooke@cov.com
    jgoldstein@cov.com                     prechter@cov.com
    aromero@cov.com                        rday@cov.com

    Kyunghoon John Woo**
    Covington & Burling LLP
    1999 Avenue of the Stars
    Los Angeles, CA 90067
    Tel.: (424) 332-4800
    jwoo@cov.com

                                           Attorneys for Plaintiffs




                                         153
